       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 1 of 169




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                   EXHIBIT	  23	  
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 2 of 169




 1   Michael J. Bettinger (SBN 122196)
     mbettinger@sidley.com
 2   Irene Yang (SBN 245464)
     irene.yang@sidley.com
 3   Sue Wang (SBN 286247)
     sue.wang@sidley.com
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 5   San Francisco, California 94104-1715
     Telephone:     (415) 772-1200
 6   Facsimile:     (415) 772-7400

 7   Attorneys for Magento, Inc.

 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12

13   X.COMMERCE, INC. D/B/A MAGENTO,                )   Case No.: 3:17-cv-02605-RS
     INC.,                                          )
14                                                  )
                   Plaintiff,                       )   MAGENTO’S SUPPLEMENTAL
15
                                                    )   PATENT LOCAL RULE 3-3
16          vs.                                     )   INVALIDITY CONTENTIONS AND
                                                    )   PATENT LOCAL RULE 3-4
17                                                  )   DISCLOSURES
     EXPRESS MOBILE, INC.,                          )
18                                                  )
19                 Defendant.                       )
                                                    )
20                                                  )

21

22

23

24

25

26

27

28
                        MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
           Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 3 of 169




 1                                                           Table of Contents
 2   I.       INTRODUCTION ..................................................................................................................1

 3   II.      RESERVATION OF RIGHTS ..................................................................................................2

 4   III.     DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-3(A)-(C)..........................................7

 5            A.        U.S. Patent No. 6,546,397...................................................................................15

 6                      1.         Patent L.R. 3-3(a), (b), and (c) ................................................................15

 7            B.        U.S. Patent No. 7,594,168...................................................................................32

 8                      1.         Patent L.R. 3-3(a), (b), and (c) ................................................................32

 9            C.        Prior Art Admissions Made in the Patents-in-Suit and By the Patentee
                        During Prosecution .............................................................................................47
10
     IV.      DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-3(d) ..............................................48
11
              A.        U.S. Patent No. 6,546,397...................................................................................48
12
                        1.         Invalidity under 35 U.S.C. § 101 – Lack of Patent Eligible Subject
13                                 Matter ......................................................................................................48
14                      2.         Invalidity under 35 U.S.C. § 112(1) – Lack of Enablement ...................50
15                      3.         Invalidity under 35 U.S.C. § 112(1) – Lack of Written Description ......53
16                      4.         Invalidity under 35 U.S.C. § 112(2) – Indefiniteness .............................56
17            B.        U.S. Patent No. 7,594,168...................................................................................61
18                      1.         Invalidity under 35 U.S.C. § 101 – Lack of Patent Eligible Subject
                                   Matter ......................................................................................................61
19
                        2.         Invalidity under 35 U.S.C. § 112(1) – Lack of Enablement ...................61
20
                        3.         Invalidity under 35 U.S.C. § 112(1) – Lack of Written Description ......62
21
                        4.         Invalidity under 35 U.S.C. § 112(2) – Indefiniteness .............................64
22
     V.       DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-4...................................................65
23
              A.        Patent L.R. 3-4(a) ................................................................................................65
24
              B.        Patent L.R. 3-4(b) ...............................................................................................65
25
              C.        Patent L.R. 3-4(c) ................................................................................................66
26
              D.        Patent L.R. 3-4(d) ...............................................................................................66
27
              E.        Patent L.R. 3-4(e) ................................................................................................67
28
                                MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
         Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 4 of 169




 1   Appendix A .................................................................................................................................69

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
          Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 5 of 169




 1   I.      INTRODUCTION
 2           Pursuant to the Local Rules of Practice for Patent Cases before the United States
 3   District Court for the Northern District of California (“Patent L.R.”) 3-3 and 3-4, plaintiff

 4   and patent counterclaim-defendant X.commerce, Inc. d/b/a Magento, Inc. (“Magento”)

 5   hereby serves these Supplemental Invalidity Contentions.1 These Invalidity Contentions,

 6   including the charts attached as Exhibits hereto, identify prior art currently known to and

 7   understood by Magento that anticipates and/or renders obvious the patent claims asserted in

 8   this action under 35 U.S.C. §§ 102 and/or 103. These Invalidity Contentions point out, as

 9   non-limiting examples, where in each item of prior art the limitations of the Asserted Claims

10   are disclosed, and also include an identification of combinations of prior art showing

11   obviousness. These Invalidity Contentions also disclose grounds of invalidity under 35

12   U.S.C. §§ 101 and 112(1) and (2) for certain claims of the Asserted Patents due to patent

13   ineligibility, indefiniteness, lack of enablement, and/or lack of written description.

14           In Express Mobile’s Infringement Contentions Pursuant to Patent L.R. 3-1 and 3-2

15   (“Infringement Contentions”), Express Mobile, Inc. (“Express Mobile”) alleges the following

16   claims are infringed:

17           •   Claims 1-6, 9-11, 14-15, 17, 20, 23-25, 35, and 37 of U.S. Patent No. 6,546,397,
18               (“the ’397 patent”)

19           •   Claims 1-6 of U.S. Patent No. 7,594,168 (“the ’168 patent”)
20           Express Mobile confirmed after service of its Infringement Contentions that it is

21   not asserting claims 19, 23, 29, or 30 of the ’397 patent.

22           The ’397 Patent and ’168 Patent are collectively referred to as the “the Express

23   Mobile patents,” the “Patents-in-Suit,” or the “Asserted Patents.” The above-identified

24

25   1
       To the extent that any item of prior art identified in these Invalidity Contentions is not
     included in Magento or Express Mobile’s document production, such prior art is available for
26   inspection and copying upon request.
27   In addition to the disclosures in this supplement, Magento reserves the right to rely upon all
     disclosures in Magento’s Patent Local Rule 3-3 Invalidity Contentions and Patent Local Rule
28   3-4 Disclosures dated January 25, 2018.

                                                       1
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
           Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 6 of 169




 1   claims of the Patents-in-Suit are referred to as the “Asserted Claims.”

 2            Pursuant to Patent L.R. 3-3 and 3-4, Magento hereby provides supplemental disclosures

 3   and related documents pertaining only to the Asserted Claims as identified by Express Mobile in

 4   its Infringement Contentions.

 5            Express Mobile’s piecemeal productions of prior art evidence in its possession, requiring

 6   repeated requests and follow-up from Magento as well as time to review the prior art and install a

 7   working copy, affected Magento’s ability to provide this supplement any earlier. For example,

 8   Express Mobile did not produce a CD containing a sample of SilverStream 1.5 software before

 9   May 21, 2019, which is relied upon in these contentions. Due to the age of the software, Magento

10   encountered various difficulties installing a working copy. As another example, Express Mobile

11   did not produce exhibits to the Expert Report of Chris Schmandt Regarding Invalidity of Asserted

12   Claims from Express Mobile LLC v. Svanaco, Inc., No. 2:17-cv-130-JRG (E.D. Tex.) until June

13   18, 2019, which provided further prior art evidence.2

14   II.      RESERVATION OF RIGHTS
15            During the vast majority of time that Magento was conducting its initial investigation of

16   prior art, Express Mobile had not provided specific alleged conception dates. Rather, Express

17   Mobile’s November 20, 2017 Patent L.R. 3.1(f) disclosures relied upon the purported December

18   2, 1999 filing date of Application No. 09/454,061 as the priority date to which the Asserted

19   Patents are entitled.

20            Express Mobile did not provide any alleged conception dates for the Asserted Patents until

21   January 11, 2018, when it served Defendant’s Response to Plaintiff’s First Set of Interrogatories

22   alleging a conception date “at least as early as April 1999” for “[t]he subject matter of at least

23   some of the claims” and a reduction to practice “at least as early as June 1999.” Express Mobile

24   still has not specified which claims it contends were conceived “at least as early as April 1999.”

25

26

27
     2
       On May 23, 2019, Magento provided notice to Express Mobile of its intent to supplement its
28   invalidity contentions.

                                                       2
                             MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 7 of 169




 1          Magento has relied on Express Mobile’s assertions in its Patent L.R. 3.1(f) disclosures in

 2   identifying and selecting prior art in connection with these Invalidity Contentions. Magento

 3   reserves the right to amend these Invalidity Contentions for good cause and/or modify its

 4   selection of prior art references to the extent Express Mobile finally specifies which claims were

 5   allegedly conceived prior to December 2, 1999 and when; provides a different date of alleged

 6   conception and corroborating evidence; or to the extent that discovery and/or events in the case

 7   reveal that Express Mobile is not entitled to its claimed conception and/or priority dates.

 8   Magento also reserves the right to amend these Invalidity Contentions and/or to modify its

 9   selection of prior art references in the event that Express Mobile serves supplemental or modified

10   infringement contentions. Magento reserves the right to amend these Invalidity Contentions in

11   the event that the applicable legal standard changes.

12          Further, consistent with Patent L.R. 3-6 and in view of the following, Magento

13   reserves the right to supplement or otherwise amend these Invalidity Contentions.

14          The information and documents that Magento discloses pursuant to Patent L.R. 3-3

15   and 3-4 are based on information currently available to Magento and subject to

16   supplementation or amendment as new information emerges over the course of this litigation.

17   For example, Express Mobile (or its counsel) may be in possession of prior art of which

18   Magento is currently unaware. As another example, because discovery has only recently

19   begun, Magento has not yet completed its search for and analysis of relevant prior art.

20   Magento thus reserves the right to amend and/or supplement these Invalidity Contentions,

21   including identifying and relying on additional references, should further discovery and

22   analysis yield additional information or references, consistent with the Patent Local Rules

23   and the Federal Rules of Civil Procedure. Indeed, Magento has not yet completed its

24   discovery from third parties such as prior art fact witnesses who likely have information

25   concerning the prior art identified herein and additional prior art. Such discovery likely will

26   reveal information that impacts the disclosures and contentions herein.

27          Magento reserves the right to revise its Invalidity Contentions and invalidity theories,

28   depending upon events in this litigation including, but not limited to, the Court’s construction

                                                     3
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 8 of 169




 1   of claim terms or elements of the Asserted Claims, discovery into the priority date of the

 2   Asserted Claims, and/or positions that Express Mobile or its fact or expert witness(es) may

 3   take concerning claim construction, infringement, and/or invalidity issues. Prior art not

 4   included in this disclosure, whether currently known or not known to Magento, may become

 5   relevant in the future. In particular, Magento is currently unaware of the extent, if any, to

 6   which Express Mobile will contend that limitations of the Asserted Claims are not disclosed

 7   in the prior art identified by Magento, or will contend that any of the identified references do

 8   not qualify as prior art. To the extent that such an issue arises, Magento reserves the right to

 9   identify other known components or references that inter alia would have made the addition

10   of the allegedly missing limitation to the claimed device or method obvious.

11          Magento’s claim charts attached hereto cite to particular exemplary teachings and

12   disclosures of the prior art as applied to features of the Asserted Claims. However, persons

13   having ordinary skill in the art generally view an item of prior art in the context of other

14   publications, literature, products, and their understanding. The fact that Magento is

15   providing citations to exemplary portions of the prior art references should not be construed

16   to mean that other portions of the prior art references are not relevant to the validity of the

17   claims. As such, the cited portions are only examples of what is taught by the prior art

18   reference, and Magento reserves the right to rely on portions of the prior art references that

19   are not explicitly cited. Magento further reserves the right to rely on other publications and

20   expert testimony as aids in understanding and interpreting the cited portions, as providing

21   context thereto, and as additional evidence that the prior art discloses a claim limitation.

22   Magento further reserves the right to rely on uncited portions of the prior art references, other

23   publications, and testimony to establish bases for combinations of certain cited references

24   that render the asserted claims obvious, as a basis for asserting invalidity of the Patents-in-

25   Suit and/or as necessary or appropriate to supplement its contentions with additional citations

26   and evidence, including to rebut criticisms by Express Mobile or its fact and expert

27   witnesses. Further, for any combination, Magento reserves the right to rely additionally on

28   information generally known to those skilled in the art and/or common sense. Magento also

                                                      4
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 9 of 169




 1   reserves the right for its expert witness(es) to opine regarding additional reasons that the

 2   Asserted Claims are met by the prior art and/or that a combination of prior art references may

 3   be obvious in view of information known to one skilled in the art.

 4          The references discussed in the claim charts may disclose the elements of the asserted

 5   claims explicitly and/or inherently, and/or they may be relied upon to show the state of the

 6   art in the relevant time frame. The suggested obviousness combinations are provided in the

 7   alternative to Magento’s anticipation contentions and are not to be construed to suggest that

 8   any reference included in the combinations is not by itself anticipatory.

 9          For purposes of these Invalidity Contentions, Magento identifies prior art references and

10   provides element-by-element claim charts based in part on its present understanding of the

11   Asserted Claims and the apparent constructions of the Asserted Claims advanced by Express

12   Mobile in its Infringement Contentions. The Court has not yet construed any claims of the

13   Asserted Patents. Nothing stated herein shall be treated as an admission or suggestion that

14   Magento agrees with Express Mobile regarding either the scope of any of the Asserted Claims or

15   the claim constructions advanced by Express Mobile in its Infringement Contentions or anywhere

16   else. Magento’s Invalidity Contentions should not be seen as a suggestion or concession that

17   Express Mobile’s reading of the Asserted Claims is correct. Magento expressly reserves the right

18   to contest such claim constructions. Instead, the citation of prior art herein and the accompanying

19   exhibits are being disclosed as, and should be construed as, nothing more than Magento’s

20   Invalidity Contentions in view of the current state of the litigation and the information presently

21   available to Magento. These contentions are not intended to reflect or limit Magento’s claim

22   construction contentions, which will be disclosed in due course in accordance with the deadlines

23   set by the Court in the Case Management Scheduling Order (Dkt. No. 52). Express Mobile’s

24   vague Infringement Contentions make it impossible at this juncture to know exactly what

25   positions will be taken during claim construction and therefore also make it impossible to know

26   all of the prior art that may ultimately prove to be relevant. Accordingly, for purposes of these

27   Invalidity Contentions, Magento may adopt alternative claim construction positions in applying

28   prior art. Magento offers such contentions in response to Express Mobile’s Infringement

                                                     5
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 10 of 169




 1   Contentions and without prejudice to any position it may ultimately take as to any claim

 2   construction issues. Moreover, nothing herein admits in any way that any of Magento’s accused

 3   products or services, or any of Magento’s other products or services, infringe any of the Asserted

 4   Claims.

 5          Magento further reserves the right to assert that the patents are unenforceable due to

 6   inequitable conduct at least on the grounds that any of the references identified herein were

 7   material and withheld with an intent to deceive the Patent Office, or for any other ground that

 8   may become known during discovery.

 9          Magento’s Invalidity Contentions are based on the specific claims that Express

10   Mobile has identified as asserted in its Infringement Contentions, and Magento has not

11   attempted to address invalidity or prior art for any of the claims that are not asserted because

12   those claims are not at issue in the present matter.

13          Magento reserves the right to supplement or otherwise amend these Invalidity

14   Contentions in response to any proposed claim constructions or alleged supporting evidence

15   offered by Express Mobile, any report or declaration from any expert witness for Express

16   Mobile regarding claim construction issues, and any claim construction briefing filed by

17   Express Mobile. Further, should Express Mobile be permitted by the Court to amend its

18   Infringement Contentions to assert additional or alternative claims, theories of infringement,

19   or accused instrumentalities, Magento specifically reserves the right to modify, amend, or

20   supplement these Invalidity Contentions. Moreover, Magento reserves the right to

21   supplement or otherwise amend these Invalidity Contentions after the Court’s claim

22   construction ruling.

23          Certain of the Asserted Claims may be invalid due to limitations that are indefinite,

24   lacking written description, or lacking enablement, including limitations that may be subject

25   to interpretation as means-plus-function or step-plus-function limitations. The Exhibits

26   hereto provide exemplary disclosures of such limitations in the prior art or disclosures that

27   anticipate and/or render such limitations obvious alone or in combination with other

28   references and/or the knowledge of a person of ordinary skill. However, as noted above, the

                                                      6
                            MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 11 of 169




 1   Exhibits hereto are being disclosed as part of Magento’s Invalidity Contentions, and should

 2   not be thought to reflect or limit Magento’s claim construction contentions, or to suggest that

 3   a claim is not in fact indefinite, lacking written description, or lacking enablement.

 4          In addition, certain limitations of the Asserted Claims may be subject to interpretation

 5   under 35 U.S.C. § 112(6) because it invokes the phrase “means.” The Exhibits hereto

 6   provide exemplary prior art disclosures of corresponding structure or steps for accomplishing

 7   the recited function. This disclosure is not an admission that corresponding structure is

 8   adequately disclosed by the specification or an admission regarding the appropriate

 9   construction of the claims.

10          Throughout the attached Exhibits, Magento provides exemplary citations indicating

11   where the cited references disclose subject matter recited in the preambles of the claims,

12   without regard to whether the preambles are ultimately determined to be limitations of the

13   claims. Magento does not take any position at this time regarding whether or not the

14   preambles of the Asserted Claims are limitations, and will address this topic during the

15   scheduled claim construction process.

16   III.   DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-3(A)-(C)
17          Magento contends that the Asserted Claims are invalid as anticipated by prior art

18   under 35 U.S.C. § 102 and/or that the Asserted Claims are obvious in view of prior art and

19   the knowledge of a person having ordinary skill in the art under 35 U.S.C. § 103. Magento

20   reserves the right to rely on any identified piece of prior art individually to anticipate the

21   Asserted Claims and/or to render them obvious in view of the knowledge of one having

22   ordinary skill in the art or in combination with other references identified herein. Magento

23   reserves the right to respond to any allegations of secondary considerations of obviousness

24   set forth by Express Mobile or its expert witness, in due course under the schedule to be set

25   by the Court for expert reports and discovery.

26          The charts attached in the Exhibits to these Invalidity Contentions specifically point

27   out, as non-limiting examples, where the prior art identified by Magento anticipates, either

28   expressly or inherently, and/or renders obvious each element of the Asserted Claims. By

                                                      7
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 12 of 169




 1   providing citations to exemplary and illustrative portions of the prior art references, that

 2   should not be construed to mean that other portions of the prior art references are not also

 3   relevant to the validity of the claims. Other passages of the identified prior art may

 4   additionally disclose, either expressly or inherently, information relevant to the validity of

 5   one or more elements of the Asserted Claims. Although Magento may not have expressly

 6   quoted those other portions to avoid excessive, cumulative citations, having set forth the

 7   bases for concluding that the claims are invalid over the prior art references, Magento

 8   reserves the right to rely on any unquoted portions of the prior art as further evidence of the

 9   invalidity of the Asserted Claims. Moreover, Magento reserves the right to rely on any

10   evidence, including expert testimony, to provide context to or aid in understanding the cited

11   portions of the identified prior art. Where Magento cites to a particular drawing or figure, the

12   citation is expressly intended to encompass the drawing or figure, as well as any text

13   associated with the drawing or figure. Similarly, where Magento cites to particular

14   description of or text associated with a drawing or figure, the citation is expressly intended to

15   encompass that drawing or figure as well.

16          As noted, Magento is not yet aware of how Express Mobile will ultimately contend

17   the Asserted Claims should be construed. Depending on Express Mobile’s assertions on

18   claim construction, different ones of the references discussed in the Exhibits hereto may be

19   of greater or lesser relevance, and different combinations of these references may be

20   implicated. In view of Magento’s uncertainty regarding how Express Mobile will contend

21   the claims apply, the discussion of the different references in the Exhibits may reflect

22   alternative applications of the prior art against the Asserted Claims.

23          Certain pieces of identified prior art inherently or implicitly disclose features of the

24   Asserted Claims. Magento reserves the right to rely on inherency and/or secondary

25   documents to demonstrate the invalidity of the Asserted Claims based on the inherent or

26   implicit disclosure in these cited prior art references. Further, Magento may rely on any

27   evidence, including expert testimony, to establish the express, implicit, or inherent disclosure

28   of certain features of the prior art, or the knowledge of a person of ordinary skill in the art, to

                                                      8
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 13 of 169




 1   invalidate the Asserted Claims. Magento also reserves the right to rely on any evidence,

 2   including expert testimony, to prove that the disclosures or prior art cited herein are enabled

 3   or to explain the meaning of a term used in the disclosures or any prior art cited herein.

 4          With regard to the prior art that Magento identifies as rendering the Asserted Claims

 5   obvious, non-limiting examples of the reasons why the prior art renders the asserted claims

 6   obvious, including exemplary identification of any such combinations of prior art showing

 7   obviousness is provided below. Magento contends that each charted prior art item can be

 8   combined with other charted prior art items when a particular prior art item lacks or does not

 9   explicitly disclose an element or feature of an Asserted Claim including for the reasons

10   discussed herein, as well as for reasons to be explained by expert testimony according to the

11   Court’s schedule for such disclosures. Generally, for all prior art combinations addressed

12   herein, a reason or motivation to combine the prior art includes that each prior art reference

13   related to the Patents-in-Suit is related to the field of website creation, and many are in the

14   specific field of WYSIWYG webpage editors used for website creation, and further in the

15   even more specific field of browser-based WYSIWYG webpage editors.

16          One of ordinary skill in the art tasked with implementing such a system in accordance

17   with the Asserted Claims would be motivated to investigate the various existing systems,

18   solutions, patents, and other publications, including those identified herein, to address his or

19   her particular needs. The combinations and modifications of the prior art to invalidate the

20   Asserted Claims would have arisen from ordinary innovation, ordinary skill, or common

21   sense and/or would have been obvious to try or otherwise predictable in the fields of website

22   creation. A person of ordinary skill would have had a reasonable expectation of success in

23   combining known prior art to achieved the claimed inventions given that the results achieved

24   in the field of website creation are predictable, since software code implemented according to

25   well-known programming languages, and especially where the Asserted Claims are directed

26   to well-known prior art functionality.

27          A person having ordinary skill in the art would have been motivated to combine the

28   prior art based on the nature of the problem to be solved, the teachings of the prior art, and

                                                      9
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 14 of 169




 1   the knowledge of persons having ordinary skill in the art. For example, each of the prior art

 2   references for the Patents-in-Suit addresses the problem of designing software for creating

 3   and displaying websites or components of websites. In addressing the problem, one of

 4   ordinary skill in the art would have been motivated to combine the teachings of such

 5   significant research. For example, a person of ordinary skill designing software tools for

 6   creating and displaying websites would have looked to all the teachings of the prior art

 7   regarding functionality that a user might wish to integrate into a webpage or to display the

 8   webpage, and would have incorporated such functionality into the software to appeal to

 9   users. Indeed, a person of ordinary skill would have understood the problem that laymen do

10   not possess knowledge of the programming language(s) that may be used to create websites.

11   See, e.g., U.S. Patent No. 6,185,587 (“Bernardo”) at 1:61-67 (“Among the inherent

12   difficulties in creating and maintaining such Web sites is that the HTML used to define the

13   Web pages . . . is difficult to compose and read.”). A person of ordinary skill would have

14   recognized the desirability of simplifying the process of creating and displaying webpages

15   and webpage components. E.g., id.; see also U.S. Patent No. 5,842,020 (“Faustini”) at 4:59-

16   67 (“As the Java system and applet creation becomes more widely used, the need to simplify

17   the development of these applications becomes desirable.”); Zhengin Yan and Kang Zhang,

18   A Visual Programming Tool for User Interface and Web Page Generation (1998) (“Yan”) at

19   3 (“A good user interface design should reduce the user’s information load and avoid

20   overloading the user’s memory, because people are better at recognizing information than

21   recalling information. The user should not be expected to recall a set of complex commands.

22   Instead, a list of commands, options, or data should be presented to the user [Treu 94].”).

23          A person of ordinary skill would also have recognized the need to minimize the size

24   of files required to display a webpage in light of limited user bandwidth, and would have

25   looked to all known techniques and research to address this problem. See, e.g., William

26   Stanek, Java Archives in Java 1.2, PC Magazine 1999 (“Stanek”) (“An added bonus of using

27   compressed archive files is that they can greatly improve the performance of applets, and

28   these performance benefits extend to both sides of the client/server Web equation.

                                                    10
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 15 of 169




 1   Compressed archives take up less file space, and your browser can download these archives

 2   many times faster than the original uncompressed files. On the Web server, the time savings

 3   are also substantial. With separate files, the server generates a separate HTTP transaction for

 4   each file. Each transation uses server resources and can take a few seconds to generate.

 5   Thus, by bundling many files into a single file, you can speed up the server’s response time

 6   and reduce the dreaded wait––and we all hate to wait.”); David Flanagan, Java in a Nutshell,

 7   O’Reilly (1997) at 99-100 (“Prior to Java 1.1, each of these files was loaded through a

 8   separate HTTP request, which is fairly inefficient. With Java 1.1, all (or many) of the files

 9   an applet needs can be combined into a single JAR file, which an applet viewer or Web

10   browser can download with a single HTTP request. [In addition, a manifest file in the JAR]

11   can be used by the applet viewer or Web browser to verify that the files in the archive have

12   not been corrupted since the JAR was created.”); Martin Gaedke et al., Web Content Delivery

13   to Heterogenous Mobile Platforms (1998) (“Gaedke”) at 206 (“Information to be delivered to

14   mobile devices may have to be adapted to bandwidth availability and transmission cost.”).

15          A person of ordinary skill would have further recognized the problem of displaying a

16   webpage on devices with disparate display capabilities and browser window sizes, and would

17   have looked to all known techniques and research to address this problem. See, e.g., U.S.

18   Patent No. 6,300,947 (“Kanevsky”) at 1:18-21 (“If such a web site is accessed from devices

19   with small screens (e.g., pamltops, web phones), only small parts of the web pages can be

20   viewed by users . . . .”); Gaedke at 206 (“PDAs and other mobile devices have very little

21   screen real estate compared to desktop computers.”); U.S. Patent No. 6,396,500 (“Qureshi”)

22   at 3:38-46 (“Although the browser is used to generate a graphical display of objects included

23   in an HTML page, the dimensions of the browser’s display window can differ from the

24   dimensions initially coded for the display space of the page. The size of the browser’s

25   display window can vary according to the resolution of the video display or the window

26   dimensions that are selected by a user.”).

27          The knowledge of a person of ordinary skill in the 1999 timeframe would have

28   included all prior art, including knowledge of the features of various programming languages

                                                    11
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 16 of 169




 1   available at the time of the invention, and a person of ordinary skill in the art would have

 2   considered the prior art in view of this background knowledge. This would include, for

 3   example:

 4      •   Cascading Style Sheets, level 1, W3C Recommendation 17 Dec 1996, revised 11 Jan
 5          1999, which was published by W3C at least as early as January 11, 1999 and

 6          constitutes prior art to the asserted patents under at least 35 U.S.C. §§ 102(a)/(b).

 7      •   Cascading Style Sheets, level 1, W3C Recommendation 17 Dec 1996, which was
 8          published by W3C at least as early as December 17, 1996 and constitutes prior art to

 9          the asserted patents under at least 35 U.S.C. §§ 102(a)/(b).

10      •   Cascading Style Sheets, level 2 CSS2 Specification, W3C Recommendation 12-May-
11          1998, which was published by W3C at least as early as May 12, 1998 and constitutes

12          prior art to the asserted patents under at least 35 U.S.C. §§ 102(a)/(b).

13      •   Standard ECMA-262, published by ECMA at least as early as June 1997 and
14          constitutes prior art to the asserted patents under at least 35 U.S.C. §§ 102(a)/(b).

15      •   Standard ECMA-262 2nd Edition, published by ECMA at least as early as August
16          1998 and constitutes prior art to the asserted patents under at least 35 U.S.C. §§

17          102(a)/(b).

18      •   Standard ECMA-262 3rd Edition, published by ECMA at least as early as December
19          1999 and on information and belief constitutes prior art to the asserted patents under

20          at least 35 U.S.C. §§ 102(a)/(b).

21      •   James Gosling, Bill Joy, and Guy Steele, The Java Language Specification, published
22          by Addison-Wesley, Copyright Sun Microsystems, Inc., which was published at least

23          as early as 1996 and constitutes prior art to the asserted patents under at least 35

24          U.S.C. §§ 102(a)/(b).

25      •   Lisa Friendly and Bill Joy, The Java Virtual Machine Specification, published by
26          Addison-Wesley, Copyright Sun Microsystems, Inc., which was published at least as

27          early as 1997 and constitutes prior art to the asserted patents under at least 35 U.S.C.

28          §§ 102(a)/(b).

                                                    12
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 17 of 169




 1       •   HTML 3.2 Reference Specification, W3C Recommendation 14-Jan-1997, which is a
 2           specification for HTML 3.2 published by W3C at least as early as January 14, 1997
 3           and which constitutes prior art to the asserted patents under at least 35 U.S.C. §§
 4           102(a)/(b).
 5       •   HTML 4.0 Specification, W3C Recommendation, revised on 24-Apr-1998, which is a
 6           specification for HTML 4.0 published by W3C at least as early as April 24, 1998 and
 7           which constitutes prior art to the asserted patents under at least 35 U.S.C. §§
 8           102(a)/(b).
 9           Additionally, some pieces of prior art refer to or discuss other pieces of prior art,
10   illustrating the close technical relationship among the prior art. See, e.g., U.S. Patent Pub.
11   No. 2002/0091725 (“Skok”) ¶ 35 (referencing Netscape Composer). To the extent that any
12   piece of prior art refers to or discusses another piece of prior art or the contents of such prior
13   art, either expressly, impliedly, or inherently, it would have been obvious to combine those
14   pieces of prior art for at least that reason.
15           As shown above, the industry had developed and was continuing to develop easy-to-
16   use and full-featured WSYIWYG website creation and display tools. Indeed, design
17   incentives and other market forces would have prompted combinations and modifications of
18   the prior art. Design needs and market pressures provide ample reason to combine prior art
19   elements in the manner combined. See KSR v. Teleflex, 127 S. Ct. 1727, 1742 (2007).
20           Moreover, the Asserted Claims are also obvious because they merely arrange old and
21   known elements, with each performing the same function that had been known, to perform
22   and yield no more than what one having ordinary skill in the art would expect from such an
23   arrangement. A person skilled in the art of website design and creation would have been
24   familiar with all the claim elements to the extent enabled, adequately disclosed, and not
25   indefinite. The identified prior art references merely use those familiar elements for their
26   primary or well-known purposes and in a manner well within the ordinary level of skill in the
27   art. Accordingly, common sense and the knowledge of one having ordinary skill in the art
28   render the Asserted Claims invalid. Other motivations to combine the prior art are discussed

                                                     13
                           MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 18 of 169




 1   throughout these Invalidity Contentions and will be further discussed during the expert report

 2   and discovery phase of this litigation.

 3          Although certain pieces of prior art are listed as evidence for particular prior art

 4   systems, certain of those pieces of prior art describe, relate to, and are evidence of other prior

 5   art systems that also render the Asserted Claims invalid. Magento reserves the right to rely

 6   on any identified piece of prior art as evidence supporting any of those other prior art

 7   solutions.

 8          To the extent that Express Mobile argues that a piece of prior art does not disclose an

 9   element or challenges a combination of prior art identified by Magento, Magento reserves the

10   right to supplement these Invalidity Contentions to address that argument or challenge, since

11   it is unknown to Magento at this time. Magento may rely on any combination of the prior art

12   disclosed in these Invalidity Contentions, including the combinations outlined in Appendix A

13   and the Exhibits hereto, the knowledge of those skilled in the art, and/or other prior art to

14   show that it would have been obvious to include the allegedly missing element or to further

15   buttress the motivation to combine the prior art.

16          In addition to the prior art identified below and the accompanying invalidity claim

17   charts, Magento also relies on the “Background” and other portions of the Patents-in-Suit, the

18   prosecution histories of the Patents-in-Suit (including the references cited therein) and the

19   prosecution histories of related patents including the disclosures and admissions therein, fact

20   and expert testimony about the prior art, and publications of the alleged inventors of the

21   Patents-in-Suit, to show that the Asserted Claims are anticipated and/or rendered obvious

22   under 35 U.S.C. §§ 102 and 103, or are otherwise invalid.

23          In addition to the prior art that is set forth in the charts in Exhibits hereto, additional

24   prior art references are being produced concurrently with these Invalidity Contentions. This

25   additional art may be relevant to the validity of the asserted claims depending on the

26   positions taken by Express Mobile, and in any event may be referenced to show the state and

27   evolution of technology in these fields. Accordingly, for the foregoing reasons, Magento

28   reserves the right to supplement these Invalidity Contentions with specific claim charts and

                                                     14
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 19 of 169




 1   obviousness combinations with the additional references based on the allegations and

 2   contentions asserted by Express Mobile as these allegations and corresponding constructions

 3   of the claims become clear.

 4             Each disclosed item of prior art is evidence of a prior invention and making of the

 5   invention in the United States by another under 35 U.S.C. § 102(g), as evidenced by the

 6   named inventor, authors, organizations, and publishers involved with each such reference,

 7   with the circumstances described and reflected in each reference including publications and

 8   system implementation references.

 9             These Invalidity Contentions are based on Magento’s current knowledge of the

10   Patents-in-Suit, the prior art, and Express Mobile’s Infringement Contentions. Magento’s

11   investigation regarding invalidity of the Patents-in-Suit over prior art and regarding other

12   grounds of invalidity, including those based on public use or on-sale bar under 35 U.S.C. §

13   102(b), anticipation under 35 U.S.C. § 102, obviousness under 35 U.S.C. § 103, and failure

14   to comply with 35 U.S.C. § 112, is ongoing. Magento specifically reserves the right to

15   modify, amend, or supplement these disclosures in accordance with Patent L.R. 3-6.

16   Magento further reserves the right to rely upon the facts, evidence, and arguments advanced

17   in the Expert Report of Chris Schmandt Regarding Invalidity of Asserted Claims, Express

18   Mobile LLC v. Svanaco, Inc., No. 2:17-cv-130-JRG (E.D. Tex.) and exhibits thereto in

19   support of invalidity of the ’397 and ’168 patent claims.

20             A.     U.S. Patent No. 6,546,397
21                    1.      Patent L.R. 3-3(a), (b), and (c)
22             Table 1, below, identifies invalidity claim charts included as exhibits to these

23   contentions that outline specific examples of where the limitations of the Asserted Claims of

24   the ’397 Patent are found in that reference (“the ’397 Exhibits”). Magento also relies on, and

25   incorporates by reference, the prior art references cited in the prosecution history of the ’397

26   and ’168 Patents. Appendix A lists prior art references that anticipate, and combinations of

27   prior art reference(s) that render obvious, and thus invalidate, various claims of the ’397

28   Patent.

                                                      15
                            MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 20 of 169




 1          The Appendix and Exhibits are expressly part of these Invalidity Contentions and are

 2   provided in satisfaction of the requirements of Patent Local Rules 3-3(a), (b) and (c). The

 3   portions of the prior art cited in the charts are not exhaustive but are exemplary in nature.

 4   These invalidity assertions are not an admission by Magento that any of the accused products

 5   are covered by or infringe these claims, particularly when these claims are properly

 6   construed. These invalidity assertions are not an admission that Magento concedes any claim

 7   construction implied or suggested by Express Mobile’s Complaint or Infringement

 8   Contentions. Nor is Magento taking any claim construction positions through these charts,

 9   including whether the preamble is limiting. As set forth herein, the asserted claims of the

10   ’397 patent are invalid as anticipated under 35 U.S.C. § 102 or rendered obvious under 35

11   U.S.C. § 103 in view of each of the prior art references listed in Appendix A and addressed

12   in the ’397 Exhibits.

13   Table 1 – List of Prior Art Systems and References That Anticipate or Render Obvious
             Each Asserted Claim of the ’397 Patent Pursuant to Patent L.R. 3-3(a)
14

15                 Exhibit
                                                            Prior Art
                   Number
16
                                  Netscape Communicator is a set of tools for developing
17                                   web sites on the internet that was offered for sale by
                                     Netscape Communications Corp. and publicly available
18                                   at least as early as 1997, and is therefore prior art to the
19                                   ʼ397 patent at least under 35 U.S.C. § 102(a) and/or (b).
                                  Netscape Composer for Dummies is a reference book for
20                                   using Netscape Communicator to build websites,
                                     authored by Deborah S. Ray and Eric J. Ray, and
21                                   published by IDG Books Worldwide at least as early as
22                                   1997, and is therefore prior art to the ʼ397 patent at
                      397-1          least under 35 U.S.C. § 102(a) and/or (b).
23                                Netscape Navigator Gold 3 Deluxe Edition is a reference
                                     book for using Netscape Navigator Gold to build
24                                   websites, authored by Laura Lemay and published by
25                                   Sams.net Publishing at least as early as 1997, and is
                                     therefore prior art at least under 35 U.S.C. § 102(a)
26                                   and/or (b).

27
                                  The aforementioned prior art systems are themselves prior
28                                   art. References describing these systems constitute
                                     disclosure of the prior art systems as well as
                                                   16
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 21 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               constituting prior art independently.
 3
                           NetObjects Fusion 4.0 is software for developing web
 4                            sites on the internet that was offered for sale by
                              NetObjects, Inc. and publicly available at least as early
 5                            as 1998, and is therefore prior art at least under 35
                              U.S.C. § 102(a) and/or (b).
 6
                           NetObjects Fusion 4.0 User Guide is a reference guide
 7                            for using NetObjects Fusion 4.0 to build websites,
                              published by NetObjects Inc. at least as early as 1998,
 8                            and is therefore prior art at least under 35 U.S.C.
                              § 102(a) and/or (b).
 9
                           NetObjects Dynamic Pages is a reference guide and was
10                            published, on information and belief, by NetObjects
                397-2         Inc. at least as early as 1998, and is therefore prior art
11                            at least under 35 U.S.C. § 102(a) and/or (b).
                           NetObjects Fusion Dynamic Actions Reference is a
12
                              reference guide for using NetObjects Fusion 4.0 to
13                            build websites, published by NetObjects Inc. at least as
                              early as 1998, and is therefore prior art at least under 35
14                            U.S.C. § 102(a) and/or (b).
15
                           The aforementioned prior art systems are themselves prior
16                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
17                            constituting prior art independently.
18                         U.S. Patent Publication No. 2002/0091725, entitled
                              “Method and apparatus for providing client-based web
19                            page content creation and management,” was filed on
                397-3         May 12, 1998 and published on June 11, 2002, and is
20
                              therefore prior art at least under 35 U.S.C. § 102(e).
21

22                         U.S. Patent No. 6,185,587, entitled “System and method
                              for building a web site with automated help,” was filed
23                            on June 19, 1998, claims priority to Provisional
                397-4
                              Application Nos. 60/050153 and 60/050154 filed on
24                            June 19, 1997, and issued on April 8, 2003, and is
                              therefore prior art at least under 35 U.S.C. § 102(e).
25
                           U.S. Patent No. 6,313,835, entitled “Simplified on-line
26                            preparation of dynamic web sites,” was filed on April
                397-5
                              9, 1999, and issued on November 6, 2001, and is
27
                              therefore prior art at least under 35 U.S.C. § 102(e).
28              397-6      U.S. Patent No. 6,396,500, entitled “Method and system

                                             17
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 22 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               for generating and displaying a slide show with
 3                             animations and transitions in a browser,” was filed on
                               March 8, 1999 and issued on May 28, 2002, and is
 4                             therefore prior art at least under 35 U.S.C. § 102(e).
 5                         U.S. Patent No. 6,230,174, entitled “Method of generating
                              a markup language document containing image slices,”
 6              397-7         was filed on September 11, 1998 and issued on May 8,
                              2001, and is therefore prior art at least under 35 U.S.C.
 7
                              § 102(e).
 8                         U.S. Patent No. 6,141,018, entitled “Method and system
                              for displaying hypertext documents with visual
 9
                397-8         effects,” was filed on March 12, 1997 and issued on
10                            October 31, 2000, and is therefore prior art at least
                              under 35 U.S.C. § 102(e).
11
                           U.S. Patent No. 6,369,821, entitled “Method and system
12                            for synchronizing scripted animations,” was filed on
                              February 26, 1998, claims priority to U.S. Patent
                397-9
13                            Application No. 08/858,648 filed on May 19, 1997, and
                              issued on April 9, 2002, and is therefore prior art at
14                            least under 35 U.S.C. § 102(e).
15                         SilverStream System is a software platform for
                               developing web sites on the internet that was offered
16                             for sale by SilverStream and publicly available at least
                               as early as February 14, 1998, and is therefore prior art
17
                               to the ʼ397 patent at least under 35 U.S.C. § 102(a)
18                             and/or (b).
                           SilverStream 2.0 is an article disclosing the use of JAR
19                             files in the SilverStream application by Chris Minnick,
               397-10          published at least as early as July 1, 1999 on
20
                               www.drdobbs.com, and on information and belief is
21                             therefore prior art to the ʼ397 patent at least under 35
                               U.S.C. § 102(a) and/or (b).
22

23                         The aforementioned prior art systems are themselves prior
                              art. References describing these systems constitute
24                            disclosure of the prior art systems as well as
                              constituting prior art independently.
25
                           GeoCities is a web hosting service that provided various
26                            webpage creation tools, including GeoBuilder, which
                              was made publicly available by GeoCities at least as
27             397-11
                              early as fall of 1998, and is therefore prior art at least
                              under 35 U.S.C. § 102(a) and/or (b).
28
                           Creating GeoCities Websites is a reference book for
                                             18
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 23 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               using Geocities to build websites, authored by Ben
 3                             Sawyer and Dave Greely, published by Muska &
                               Lipman Publishing, and made publicly available at
 4                             least as early as March 1, 1999, and is therefore prior
                               art at least under 35 U.S.C. § 102(a) and/or (b).
 5

 6                         The aforementioned prior art systems are themselves prior
                              art. References describing these systems constitute
 7
                              disclosure of the prior art systems as well as
 8                            constituting prior art independently.
                           U.S. Patent No. 6,343,302, entitled “Remote Web Site
 9
                              Authoring System and Method,” was filed on February
               397-12
10                            13, 1997 and issued on January 29, 2002, and is
                              therefore prior art at least under 35 U.S.C. § 102(e).
11
                           A Visual Programming Tool for User Interface and
12                            Web Page Generation is a paper disclosing a Web-
                              based application for building web pages by Zhengbin
13             397-13         Yan and Kang Zhang, published at the Technology of
                              Object-Oriented Languages Conference at least as early
14                            as September 22-25, 1998, and is therefore prior art at
                              least under 35 U.S.C. § 102(a) and/or (b).
15
                           Cospace: Combining Web Browsing and Dynamically
16                            Generated, 3D, Multiuser Environments is a paper
                              disclosing the construction of dynamic 3D
17
                              environments in Virtual Reality Modeling Language by
               397-14
18                            Peter Selfridge and Thomas Kirk, published in
                              Intelligence at least as early as Spring 1999, and is
19                            therefore prior art at least under 35 U.S.C. § 102(a)
                              and/or (b).
20
                           U.S. Patent No. 6,175,842, entitled “System and Method
21                            for Providing Three-Dimensional Multi-User Virtual
                              Spaces in Synchrony with Hypertext Browsing,” was
22             397-15
                              filed on July 3, 1997 and issued on January 16, 2001,
                              and is therefore prior art at least under 35 U.S.C.
23
                              § 102(e).
24                         Intellect: A System for Authoring, Distributing, and
                               Presenting Multimedia Contents Over the Internet
25
                               is a paper disclosing a platform for multimedia content
26                             development by Soung C. Liew, et al., published at the
               397-16
                               IEEE International Conference on Multimedia
27                             Computing and Systems at least as early as June 7-11,
                               1999, and on information and belief is therefore prior
28                             art at least under 35 U.S.C. § 102(a) and/or (b).
                                             19
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 24 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                           Visual Preview for Link Traversal on the World Wide
 3                            Web is a paper disclosing a link preview service using
                              standard Web browsing software by Theodorich
 4
               397-17         Kopetzky and Max Mühlhäuser, published in Computer
 5                            Networks at least as early as May 1999, and on
                              information and belief is therefore prior art at least
 6                            under 35 U.S.C. § 102(a) and/or (b).
 7                         Towards the Virtual Internet Gallery is a paper
                             disclosing a Virtual Internet Gallery using databases
 8                           and Virtual Reality Modeling Language by Andreas
                             Müller, et al., published at the IEEE International
 9             397-18
                             Conference on Multimedia Computing and Systems at
                             least as early as June 7-11, 1999, and on information
10
                             and belief is therefore prior art at least under 35 U.S.C.
11                           § 102(a) and/or (b).
                           Amaya is a system for web page browsing and authoring,
12
                              made publicly available and/or on sale by W3C at least
13                            as early as February 20, 1997, and is therefore prior art
                              at least under 35 U.S.C. § 102(a) and/or (b).
14                         An Introduction to Amaya is a paper disclosing a browser
                              and WYSIWYG authoring tool for creating Web pages
15
                              by Vincent Quint and Irene Vatton, published by the
16                            W3 Consortium at least as early as February 20, 1997,
                              and is therefore prior art at least under 35 U.S.C.
17                            § 102(a) and/or (b).
                           Amaya Browsing is a webpage disclosing Amaya’s
18
                              features, available at
19                            w3.org:80/pub/WWW/Amaya/User/Browsing.html at
                              least as early as June 7, 1997, and on information and
20             397-19         belief is therefore prior art at least under 35 U.S.C.
                              § 102(a) and/or (b).
21
                           Amaya Views is a webpage disclosing Amaya’s features,
22                            available at
                              w3.org:80/pub/WWW/Amaya/User/Views.html at least
23                            as early as June 7, 1997, and on information and belief
                              is therefore prior art at least under 35 U.S.C. § 102(a)
24                            and/or (b).
25                         Amaya Attributes is a webpage disclosing Amaya’s
                              features, available at
26                            w3.org:80/pub/WWW/Amaya/User/Attributes.html at
                              least as early as August 2, 1997, and on information
27                            and belief is therefore prior art at least under 35 U.S.C.
                              § 102(a) and/or (b).
28
                           Amaya Creating is a webpage disclosing Amaya’s
                                             20
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 25 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                             features, available at
 3                           w3.org:80/pub/WWW/Amaya/User/creating.html at
                             least as early as June 7, 1997, and on information and
 4                           belief is therefore prior art at least under 35 U.S.C.
                             § 102(a) and/or (b).
 5
                           Amaya Homepage is a webpage disclosing Amaya’s
 6                           viewing features, available at
                             w3.org:80/pub/WWW/Amaya at least as early as July
 7                           3, 1998, and on information and belief is therefore prior
                             art at least under 35 U.S.C. § 102(a) and/or (b).
 8

 9                         The aforementioned prior art Amaya system is itself prior
                              art. References describing Amaya constitute disclosure
10
                              of the prior art systems as well as constituting prior art
11                            independently.
                           Amaya: an Authoring Tool for the Web is a paper
12
                             disclosing a browser and WYSIWYG authoring tool for
13                           creating Web pages by Ramzi Guetari, Vincent Quint,
                             and Irene Vatton, published at the Proceedings of the
14                           5th Maghrebian Conference on Software Engineering
                             and Artificial Intellegence in 1998, and is therefore
15                           prior art at least under 35 U.S.C. § 102(a) and/or (b).
16                         Amaya is a system for web page browsing and authoring,
               397-20        made publicly available and/or on sale by W3C at least
17                           as early as February 20, 1997, and on information and
                             belief is therefore prior art at least under 35 U.S.C.
18                           § 102(a) and/or (b).
19
                           The aforementioned prior art Amaya system is itself prior
20                            art. References describing Amaya constitute disclosure
                              of the prior art systems as well as constituting prior art
21
                              independently.
22                         Building Interactive Animations using VRML and Java
                              is a paper disclosing the construction of highly
23
                              interactive animations in Virtual Reality Modeling
24                            Language by Fabiana Tamiosso, et al., published at the
               397-21
                              Brazilian Symposium on Computer Graphics and
25                            Image Processing at least as early as October 14-17,
                              1997, and is therefore prior art at least under 35 U.S.C.
26                            § 102(a) and/or (b).
27                         Wireless-adaptation of WWW content over CDMA is a
               397-22        paper disclosing lossless data compression and
28                           reauthoring of HTML documents by K. Ham, et al.,
                                             21
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 26 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               published at the IEEE International Workshop on
 3                             Mobile Multimedia Communications at least as early as
                               November 15-17, 1999, and on information and belief
 4                             is therefore prior art at least under 35 U.S.C. § 102(a)
                               and/or (b).
 5
                           Constraint Cascading Style Sheets for the Web is a
 6                            paper disclosing the use of constraint-based style sheets
                              for controlling the appearance of HTML documents by
 7
               397-23         Greg Badros, et al., published in the Technical Report
 8                            UW CSE at least as early as May 7, 1999, and on
                              information and belief is therefore prior art at least
 9                            under 35 U.S.C. § 102(a) and/or (b).
10                         Web Content Delivery to Heterogeneous Mobile
                             Platforms is a paper disclosing a method for
11                           developing web content adapted to mobile platforms by
                             Martin Gaedke, Michael Beigl, Hans-Werner
12                           Gellersen, and Christian Segor, published at the
               397-24
13                           Proceedings of the Workshops on Data Warehousing
                             and Data Mining: Advances in Database Technologies
14                           at least as early as November 19-20, 1998, and is
                             therefore prior art at least under 35 U.S.C. § 102(a)
15                           and/or (b).
16                         Java Archives in Java 1.2 is an article disclosing the use
                              of Java archive files in Java 1.2 by William Robert
17             397-25         Stanek, published in PC Magazine at least as early as
                              February 23, 1999, and is therefore prior art at least
18                            under 35 U.S.C. § 102(a) and/or (b).
19                         Java in a Nutshell: A Desktop Quick Reference for Java
                              Programmers (2d ed.) is a reference book disclosing
20                            common features of Java 1.1, authored by David
21                            Flanagan, published by O’Reilly Media, and made
                              publicly available at least as early as May 11, 1997, and
22                            is therefore prior art at least under 35 U.S.C. § 102(a)
               397-26         and/or (b).
23

24                         Java and the Java Virtual Machine are themselves prior art
                              under at least 35 U.S.c. § 102(a) and/or (b). References
25                            describing Java and the Java Virtual Machine constitute
                              disclosure of the prior art systems as well as
26                            constituting prior art independently.
27                         U.S. Patent No. 5,842,020, entitled “System, method and
               397-27         article of manufacture for providing dynamic user
28                            editing of object oriented components used in an object
                                             22
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 27 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               oriented applet or application,” was filed on January
 3                             31, 1997, and issued on November 4, 1998, and is
                               therefore prior art at least under 35 U.S.C. § 102(e).
 4
                           PCT International Patent Publication WO 98/20434,
 5                           entitled “System and method for displaying information
                             and monitoring communications over the internet,” was
 6             397-28
                             filed on October 30, 1997, and was published on May
                             14, 1998, and is therefore prior art at least under 35
 7
                             U.S.C. § 102(a) and/or (b).
 8                         FrontPage 2000 is software for developing web sites on
                              the internet that was offered for sale by Microsoft Corp.
 9
                              and publicly available at least as early as 1998, and is
10                            therefore prio art at least under 35 U.S.C. § 102(a)
                              and/or (b).
11                         Special Edition Using FrontPage 2000 is a reference
                              guide for using FrontPage 2000 to build websites by
12
                              Neil Randall amd Dennis Jones, published by Que at
               397-29         least as early as May 1999, and on information and
13
                              belief is therefore prior art at least under 35 U.S.C.
14                            § 102(a) and/or (b).
15
                           The aforementioned prior art systems are themselves prior
16                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
17                            constituting prior art independently.
18                         Tip 80: Resize Applets Within Browser Frames is an
                              article disclosing a method for dynamic resizing of
19                            applets within browser frames for optimal display by
               397-30         Francis Lu, published at least as early as October 5,
20
                              1999 by JavaWorld, and on information and belief is
21                            therefore prior art to the ‘397 patent at least under 35
                              U.S.C. § 102(a) and/or (b).
22
                           Adapting Multimedia Internet Content for Universal
23                           Access is a paper disclosing a system for adapting
                             multimedia Web documents for optimal display on
24                           diverse client platforms by Rakesh Mohan, John R.
               397-31
                             Smith, and Chung-Sheng Li., published in the IEEE
25                           Transactions on Multimedia at least as early as March
                             1999, and on information and belief is therefore prior
26
                             art at least under 35 U.S.C. § 102(a) and/or (b).
27                         SilverStream Authorized Guide is a book by Howard M.
               397-32          Block and Albert J. Dunn that was published in 1998.
28
                               It describes SilverStream 1.5, including as it existed in
                                             23
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 28 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               September 1998 and December 1998. In addition to
 3                             describing SilverStream 1.5 (and, by extension,
                               SilverStream 1.0/2.0), SilverStream Authorized Guide
 4                             is itself a printed publication and prior art under 35
                               U.S.C. § 102(a)/(b).
 5

 6                         SilverStream 1.5 CD is a CD enclosed with the
                               SilverStream Authorized Guide, and was thus on-sale
 7                             and published in 1998. See XMO_MAG006740 at
                               7305 (picture of SilverStream 1.5 CD enclosed with
 8
                               SilverStream Authorized Guide).
 9                         SilverStream 1.5 CD contains a demo version of
                               SilverStream 1.5 as it existed no later than September
10                             1998. Skok Deposition at 26:12-29:17. It also contains
                               product documentation for SilverStream 1.5. Skok
11
                               Deposition at 26:12-29:17.
12                         SilverStream 1.5 CD is thus an on-sale product and a
                               printed publication, and prior art, under 35 U.S.C. §
13                             102(a)/(b). The documentation on the CD is also prior
                               art and a printed publication under 35 U.S.C. §
14
                               102(a)/(b). The description of SilverStream Authorized
15                             Guide is evidence of the functionality provided by the
                               SilverStream 1.5 CD.
16
                           SilverStream Tutorial (Nov. 1997) is a guide that was
17                              distributed with SilverStream 1.0 software. Skok
                                Deposition at 31:20-35:23. It describes SilverStream
18                              1.0 as it existed in 1997. Skok Deposition at 34:4-15,
                                39:20-40:8.
19
                           It is thus both evidence of the functionality of SilverStream
20                              1.0, 1.5, and 2.0, and a printed publication and prior art
                                under 35 U.S.C. § 102(a)/(b).
21

22                         SilverStream Programmer’s Guide (Nov. 1997) is a
               397-33
                                guide that was distributed with SilverStream 1.0
23                              software. Skok Deposition at 31:20-35:23. It describes
                                SilverStream 1.0 as it existed in 1997. Skok Deposition
24                              at 34:4-15, 39:20-40:8.
25                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
26                              under 35 U.S.C. § 102(a)/(b).
27
                           SilverStream Programmer’s Guide (Sept. 1998) is a
28                             guide that was distributed with SilverStream software.

                                             24
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 29 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2

 3                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
 4
                                under 35 U.S.C. § 102(a)/(b).
 5
                           SilverStream Administration Guide (Nov. 1997) is a
 6
                                guide that was distributed with SilverStream 1.0
 7                              software. Skok Deposition at 31:20-35:23. It describes
                                SilverStream 1.0 as it existed in 1997. Skok Deposition
 8                              at 34:4-15, 39:20-40:8.
                           It is thus both evidence of the functionality of SilverStream
 9
                                1.0, 1.5, and 2.0, and a printed publication and prior art
10                              under 35 U.S.C. § 102(a)/(b).

11                         SilverStream Administration Guide (Sept. 1998) is a
12                             guide that was distributed with SilverStream software.
                               It is thus both evidence of the functionality of
13                             SilverStream 1.0, 1.5, and 2.0, and a printed publication
                               and prior art under 35 U.S.C. § 102(a)/(b).
14

15                         The SilverStream Guides all describe the prior art
                              SilverStream system and are properly considered both
16                            as separate prior art references and together as a single
                              prior art reference, or as any combination thereof.
17

18                         SilverStream System SilverStream is a software platform
19                             that was on sale by SilverStream and in public use prior
                               to the alleged invention. For example, SilverStream
20                             1.0 was on sale by SilverStream and in public use no
                               later than November 1997. Skok Deposition at 31:10-
21                             40:14; SilverStream Authorized Guide at v.
                               SilverStream 1.5 is an incremental upgrade to
22                             SilverStream 1.0 that was on sale by SilverStream and
23                             in public use no later than September 1998. Skok
               397-34          Deposition at 40:9-23. SilverStream 1.5 was described
24                             in the SilverStream Authorized Guide book, which
                               included a SilverStream 1.5 CD. Skok Deposition at
25                             14:41-29:10. A further version, SilverStream 2.0, was
                               on sale by SilverStream and in public use no later than
26
                               1998. SilverStream (including each of versions 1.0,
27                             1.5, and 2.0) thus qualifies as prior art to the ’397
                               patent under 35 U.S.C. § 102(a) and/or (b).
28

                                             25
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 30 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                           The aforementioned prior art systems are themselves prior
 3                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
 4                            constituting prior art independently.
 5
                           The SilverStream system is described in various
 6                            documents, referenced below (“the SilverStream Prior
                              Art”). Aside from disclosing the functionality of the
 7
                              publicly available and on-sale SilverStream system,
 8                            these documents are themselves prior art that anticipate
                              and/or render obvious the asserted claims of the ’397
 9                            patent. Documents describing SilverStream 1.5 are
                              also evidence of the functionality provided by
10                            SilverStream 1.0 and SilverStream 2.0 (and any
                              intervening incremental versions). More generally,
11
                              functionality of SilverStream 1.5 is evidence of the
12                            functionality of SilverStream 1.0 and 2.0, and vice
                              versa. Skok Deposition at 40:9-23.
13

14                         SilverStream 2.0 is an article disclosing the use of JAR
                               files in the SilverStream application by Chris Minnick,
15                             published at least as early as July 1, 1999 on
                               www.drdobbs.com, and on information and belief is
16                             therefore prior art to the ʼ397 patent at least under 35
                               U.S.C. § 102(a) and/or (b).
17

18                         SilverStream Product Demonstration is a collection of
                           webpages made available online by SilverStream. The
19
                           documents were publicly available on SilverStream’s
20                         website no later than February 14, 1998 as reflected in the
                           archive.org URL, and further reflect SilverStream software
21                         functionality that existed in 1998. Skok Deposition at
                           9:12-12:14, 31:4-11.
22
                           The SilverStream Product Demonstration is thus prior art
23                            under 35 U.S.C. § 102(a)/(b) and evidence of the
                              functionality of SilverStream 1.0, 1.5, and 2.0.
24

25                         SilverStream Authorized Guide is a book by Howard M.
                               Block and Albert J. Dunn that was published in 1998.
26                             It describes SilverStream 1.5, including as it existed in
                               September 1998 and December 1998. In addition to
27
                               describing SilverStream 1.5 (and, by extension,
28                             SilverStream 1.0/2.0), SilverStream Authorized Guide
                               is itself a printed publication and prior art under 35
                                               26
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 31 of 169




 1            Exhibit
                                                      Prior Art
              Number
 2
                               U.S.C. § 102(a)/(b).
 3
                           SilverStream Application Server Sampler Version 1.5
 4
                               (“SilverStream 1.5 CD”) is a CD enclosed with the
 5                             SilverStream Authorized Guide, and was thus on-sale
                               and published in 1998. See XMO_MAG006740 at
 6                             7305 (picture of SilverStream 1.5 CD enclosed with
                               SilverStream Authorized Guide).
 7
                           SilverStream 1.5 CD contains a demo version of
 8                             SilverStream 1.5 as it existed no later than September
                               1998. Skok Deposition at 26:12-29:17. It also contains
 9                             product documentation for SilverStream 1.5. Skok
                               Deposition at 26:12-29:17.
10
                           SilverStream 1.5 CD is thus an on-sale product and a
11                             printed publication, and prior art, under 35 U.S.C. §
                               102(a)/(b). The documentation on the CD is also prior
12                             art and a printed publication under 35 U.S.C. §
                               102(a)/(b). The description of SilverStream Authorized
13                             Guide is evidence of the functionality provided by the
                               SilverStream 1.5 CD.
14

15                         U.S. Patent Pub. No. 2002/0091725 (“Skok”) was filed
                              on May 12, 1998 and is therefore prior art to the ’397
16
                              patent under at least 35 U.S.C. §102(e). Skok is a
17                            patent directed to, and describes functionality of,
                              SilverStream software as it existed in May 1998 and
18                            December 1998. Skok Deposition at 12:16-13:22,
                              31:4-11. Skok is also evidence of the functionality of
19                            SilverStream 1.0, 1.5, and 2.0.
20
                           U.S. No. 6,209,029 (“Epstein”) was filed on May 12, 1998
21                            and issued as a patent on March 27, 2001. Epstein is
                              therefore prior art under at least 35 U.S.C. § 102(e).
22
                              Epstein is directed to, and describes functionality of,
23                            SilverStream in or around May 1998 and December
                              1998. Skok Deposition at 29:21-31:11. Epstein is also
24                            evidence of the functionality of SilverStream 1.0, 1.5,
                              and 2.0.
25

26                         U.S. Patent No. 6,880,129 (“Lee”) was filed on April 20,
                              2000 and issued as a patent on April 12, 2005. Lee
27                            claims priority to U.S. Provisional Patent Application
                              No. 60/131,823, which was filed on April 29, 1999.
28
                              Lee describes a subset of SilverStream functionality
                                             27
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 32 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                              that existed in or around April 1999. Skok Deposition
 3                            at 48:19-49:17.
                           Lee is therefore prior art under at least 35 U.S.C. § 102(e).
 4
                              Lee is also evidence of the functionality of
 5                            SilverStream 1.0, 1.5, and 2.0.

 6
                           The SilverStream Web Application Platform
 7                            (“SilverStream White Paper”) is a white paper
                              describing SilverStream version 1.0 as it was
 8                            distributed in 1997. Skok Deposition at 36:1-39:19. It
                              is prior art under 35 U.S.C. § 102(a)/(b) and is evidence
 9                            of the functionality of SilverStream 1.0, 1.5, and 2.0.
10
                           SilverStream 1.0 Starter Pack is a starter package for
11                             SilverStream 1.0 as it was sold in the third to fourth
                               quarter of 1997. Skok Deposition at 31:20-35:23,
12
                               39:20-40:8.
13                         SilverStream 1.0 Starter Pack includes a CD containing the
                               SilverStream 1.0 CD (XMO_MAG006739), the
14                             SilverStream Tutorial (Nov. 1997)
                               (XMO_MAG007307), the SilverStream Administration
15
                               Guide (Nov. 1997) (XMO_MAG008280), the
16                             SilverStream Programmer’s Guide (Nov. 1997)
                               (XMO_MAG008405), and the SilverStream
17                             Installation Guide (Nov. 1997).

18
                           SilverStream 1.0 Starter Pack is thus both an on-sale
19                             product and a printed publication, and prior art, under
                               35 U.S.C. § 102(a)/(b). Documentation on the CD and
20                             the paper documentation is also a printed publication
                               and prior art under 35 U.S.C. § 102(a)/(b), alone and in
21
                               combination.
22
                           SilverStream 1.0 CD is a CD included with the
23                             SilverStream Starter Pack product packaging
24                             containing version 1.0 of SilverStream as it was sold in
                               the third to fourth quarter of 1997. Skok Deposition at
25                             31:20-35:25, 39:20-40:8.
                           SilverStream 1.0 CD is thus evidence of the functionality
26                             of SilverStream 1.0, 1.5, and 2.0, an on-sale product
27                             and a printed publication, and prior art, under 35 U.S.C.
                               § 102(a)/(b). Documentation on the CD is also prior art
28                             and a printed publication under 35 U.S.C. § 102(a)/(b).

                                             28
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 33 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2

 3                         SilverStream 1.0a Sampler CD is a sample copy of
                               SilverStream 1.0 software distributed in 1997.
 4

 5                         It is thus evidence of the functionality of SilverStream 1.0,
                                1.5, and 2.0, an on-sale product and a printed
 6
                                publication, and prior art, under 35 U.S.C. § 102(a)/(b).
 7                              Documentation on the CD is also prior art and a printed
                                publication under 35 U.S.C. § 102(a)/(b).
 8

 9                         SilverStream 1.0b Sampler CD is a sample copy of
                               SilverStream 1.0 software distributed in 1997.
10

11                         It is thus evidence of the functionality of SilverStream 1.0,
                                1.5, and 2.0, an on-sale product and a printed
12                              publication, and prior art, under 35 U.S.C. § 102(a)/(b).
                                Documentation on the CD is also prior art and a printed
13                              publication under 35 U.S.C. § 102(a)/(b).
14                         SilverStream Tutorial (Nov. 1997) is a guide that was
                                distributed with SilverStream 1.0 software. Skok
15                              Deposition at 31:20-35:23. It describes SilverStream
                                1.0 as it existed in 1997. Skok Deposition at 34:4-15,
16                              39:20-40:8.
17                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
18                              under 35 U.S.C. § 102(a)/(b).

19
                           SilverStream Programmer’s Guide (Nov. 1997) is a
20                              guide that was distributed with SilverStream 1.0
                                software. Skok Deposition at 31:20-35:23. It describes
21                              SilverStream 1.0 as it existed in 1997. Skok Deposition
                                at 34:4-15, 39:20-40:8.
22
                           It is thus both evidence of the functionality of SilverStream
23                              1.0, 1.5, and 2.0, and a printed publication and prior art
                                under 35 U.S.C. § 102(a)/(b).
24

25                         SilverStream Programmer’s Guide (Sept. 1998) is a
                               guide that was distributed with SilverStream software.
26

27                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
28                              under 35 U.S.C. § 102(a)/(b).

                                             29
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
      Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 34 of 169




 1                Exhibit
                                                           Prior Art
                  Number
 2

 3                               SilverStream Administration Guide (Nov. 1997) is a
                                      guide that was distributed with SilverStream 1.0
 4
                                      software. Skok Deposition at 31:20-35:23. It describes
 5                                    SilverStream 1.0 as it existed in 1997. Skok Deposition
                                      at 34:4-15, 39:20-40:8.
 6                               It is thus both evidence of the functionality of SilverStream
                                      1.0, 1.5, and 2.0, and a printed publication and prior art
 7
                                      under 35 U.S.C. § 102(a)/(b).
 8
                                 SilverStream Administration Guide (Sept. 1998) is a
 9
                                     guide that was distributed with SilverStream software.
10                                   It is thus both evidence of the functionality of
                                     SilverStream 1.0, 1.5, and 2.0, and a printed publication
11                                   and prior art under 35 U.S.C. § 102(a)/(b).

12
                                 SilverStream INSIDE LOOK Beta 2 Version CD is a
13                               CD containing a 45-day evaluation beta version of
                                 SilverStream 2.0 in 1999. Skok Deposition 52:2-55:25.
14
                                 It is thus evidence of the functionality of SilverStream 1.0,
15                                    1.5, and 2.0, an on-sale product and a printed
                                      publication, and prior art, under 35 U.S.C. § 102(a)/(b).
16                                    Documentation on the CD is also prior art and a printed
                                      publication under 35 U.S.C. § 102(a)/(b).
17

18                               SilverStream 2.0 Application Server is a packaged
                                     version of SilverStream 2.0 on sale in 1998. Skok
19                                   Deposition at 49:22-51:2.
20                               On information and belief, SilverStream 2.0 Application
                                     Sever includes the SilverStream Administration Guide
21                                   (Sept. 1998) and the SilverStream Programmer’s Guide
                                     (Sept. 1998).
22
                                 SilverStream 2.0 Application Server is thus both an on-sale
23                                   product and a printed publication, and prior art, under
                                     35 U.S.C. § 102(a)/(b).
24

25          Table 1 identifies the prior art references pursuant to Patent L.R. 3-3(a). These
26   disclosures are made based on information currently known and appreciated by Magento, and
27   are subject to further supplementation or amendment as discovery continues.
28

                                                   30
                        MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 35 of 169




 1           In accordance with Patent L.R. 3-3(b), the Exhibits hereto include invalidating prior

 2   art references that render obvious one or more of the Asserted Claims of the ’397 Patent.

 3   Appendix A lists prior art references that anticipate, and combinations of prior art

 4   reference(s) that render obvious, and thus invalidate, various claims of the ’397 Patent.

 5   These specific combinations are exemplary. In addition to the specific combinations of prior

 6   art and the specific combinations of groups of prior art disclosed herein, Magento reserves

 7   the right to rely on any combination of any prior art references disclosed herein.

 8           Magento asserts that the references discussed in the ’397 Exhibits anticipate various

 9   asserted claims of the ’397 Patent, and in particular, any claim for which a reference is

10   asserted to disclose all elements of the claim. If it is determined that some element of a given

11   claim is not disclosed in an anticipation reference, however, Magento contends in the

12   alternative that the anticipation reference in combination with one or more references

13   identified in Appendix A, or with the knowledge and skill of a person of ordinary skill in the

14   art at the time of the invention, would have rendered that claim obvious.

15           As discussed above in Section III and below, and as will be further discussed during

16   the expert report and discovery phase of the litigation, the motivation to combine the

17   teachings of the patents and other prior art referenced above is found in the art as specified in

18   the ’397 Exhibits and in, for example: (1) the nature of the problem being solved, (2) the

19   express, implied and inherent teachings of the prior art, (3) the knowledge of persons of

20   ordinary skill in the art; (4) the fact that the prior art is generally directed towards website

21   creation, often in the more specific field of WYSIWYG editors, and often in the even more

22   specific context of browser-based WYSIWYG editors; and (5) the predictable results

23   obtained in combining the different elements of the prior art. The Supreme Court has held

24   that a showing of a motivation to combine within the references themselves is not required to

25   prove obviousness. KSR v. Teleflex, 127 S. Ct. 1727, 1724 (2007) (“Any need or problem

26   known in the field of endeavor at the time of invention may provide the motivation to

27   combine.”).

28

                                                      31
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 36 of 169




 1          B.      U.S. Patent No. 7,594,168
 2                  1.      Patent L.R. 3-3(a), (b), and (c)
 3          Table 1, below, identifies invalidity claim charts included as exhibits to these
 4   contentions that outline specific examples of where each limitation of one or more of the

 5   asserted claims of the ’168 Patent is found in that reference (“the ’168 Exhibits”). Magento

 6   also relies on, and incorporates by this reference, the prior art references cited in the

 7   prosecution history of the ’168 and ’397 Patents. Appendix A lists combinations of prior art

 8   reference(s) that anticipate, and combinations of prior art reference(s) that render obvious,

 9   and thus invalidate, various claims of the ’168 Patent.

10          The Appendix and Exhibits are expressly part of these Invalidity Contentions and are
11   provided in satisfaction of the requirements of Patent Local Rules 3-3(a), (b) and (c). The
12   portions of the prior art cited in the charts are not exhaustive but are exemplary in nature.
13   These invalidity assertions are not an admission by Magento that the accused products
14   (including any current or past version of these products) are covered by or infringe these
15   claims, particularly when these claims are properly construed. These invalidity assertions are
16   not an admission that Magento concedes any claim construction implied or suggested by
17   Express Mobile’s Complaint or Infringement Contentions. Nor is Magento taking any claim
18   construction positions through these charts, including whether the preamble is limiting. As
19   set forth herein, the asserted claims of the ’168 patent are invalid as anticipated under 35

20   U.S.C. § 102 or rendered obvious under 35 U.S.C. § 103 in view of each of the prior art

21   references listed in Appendix A and addressed in the ’397 Exhibits.

22   Table 2 – List of Prior Art Systems and References That Anticipate or Render Obvious
             Each Asserted Claim of the ’168 Patent Pursuant to Patent L.R. 3-3(a)
23

24                 Exhibit
                                                             Prior Art
                   Number
25
                                   Netscape Communicator is a set of tools for developing
26                                    web sites on the internet that was offered for sale by
                                      Netscape Communications Corp. and publicly available
27                    168-1
                                      at least as early as 1997, and is therefore prior art to the
28                                    ʼ397 patent at least under 35 U.S.C. § 102(a) and/or (b).
                                   Netscape Composer for Dummies is a reference book for
                                                     32
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 37 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                              using Netscape Communicator to build websites,
 3                            authored by Deborah S. Ray, et al., and published by
                              IDG Books Worldwide at least as early as 1997, and is
 4                            therefore prior art to the ʼ397 patent at least under 35
                              U.S.C. § 102(a) and/or (b).
 5
                           Netscape Navigator Gold 3 Deluxe Edition is a reference
 6                            book for using Netscape Navigator Gold to build
                              websites, authored by Laura Lemay and published by
 7                            Sams.net Publishing at least as early as 1997, and is
                              therefore prior art at least under 35 U.S.C. § 102(a)
 8
                              and/or (b).
 9
                           The aforementioned prior art systems are themselves prior
10
                              art. References describing these systems constitute
11                            disclosure of the prior art systems as well as
                              constituting prior art independently.
12
                           NetObjects Fusion 4.0 is a software for developing web
13                            sites on the internet that was offered for sale by
                              NetObjects, Inc. and publicly available at least as early
14                            as 1998, and is therefore prior art at least under 35
                              U.S.C. § 102(a) and/or (b).
15
                           NetObjects Fusion 4.0 User Guide is a reference guide
16                            for using NetObjects Fusion 4.0 to build websites,
                              published by NetObjects Inc. at least as early as 1998,
17                            and is therefore prior art at least under 35 U.S.C.
                              § 102(a) and/or (b).
18
                           NetObjects Dynamic Pages is a reference guide and was
19                            published, on information and belief, by NetObjects
                168-2         Inc. at least as early as 1998, and is therefore prior art
20                            at least under 35 U.S.C. § 102(a) and/or (b).
                           NetObjects Fusion Dynamic Actions Reference is a
21
                              reference guide for using NetObjects Fusion 4.0 to
22                            build websites, published by NetObjects Inc. at least as
                              early as 1998, and is therefore prior art at least under 35
23                            U.S.C. § 102(a) and/or (b).
24
                           The aforementioned prior art systems are themselves prior
25                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
26                            constituting prior art independently.
27                         SilverStream System is a software platform for
                168-3          developing web sites on the internet that was offered
28                             for sale by SilverStream and publicly available at least

                                             33
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 38 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               as early as February 14, 1998, and is therefore prior art
 3                             to the ʼ397 patent at least under 35 U.S.C. § 102(a)
                               and/or (b).
 4
                           SilverStream 2.0 is an article disclosing the use of JAR
 5                             files in the SilverStream application by Chris Minnick,
                               published at least as early as July 1, 1999 on
 6                             www.drdobbs.com, and on information and belief is
                               therefore prior art to the ʼ397 patent at least under 35
 7                             U.S.C. § 102(a) and/or (b).
 8
                           The aforementioned prior art systems are themselves prior
 9                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
10
                              constituting prior art independently.
11                         GeoCities is a web hosting service that provided various
                              webpage creation tools, including GeoBuilder, which
12
                              was made publicly available by GeoCities at least as
13                            early as fall of 1998, and is therefore prior art at least
                              under 35 U.S.C. § 102(a) and/or (b).
14                         Creating GeoCities Websites is a reference book for
                              using Geocities to build websites, authored by Ben
15
                              Sawyer and Dave Greely, published by Muska &
                168-4         Lipman Publishing, and made publicly available at
16
                              least as early as March 1, 1999, and is therefore prior
17                            art at least under 35 U.S.C. § 102(a) and/or (b).
18
                           The aforementioned prior art systems are themselves prior
19                            art. References describing these systems constitute
                              disclosure of the prior art systems as well as
20                            constituting prior art independently.
21                         A Visual Programming Tool for User Interface and
                              Web Page Generation is a paper disclosing a Web-
22                            based application for building web pages by Zhengbin
                168-5         Yan and Kang Zhang, published at the Technology of
23
                              Object-Oriented Languages Conference as early as
24                            September 22-25, 1998, and is therefore prior art at
                              least under 35 U.S.C. § 102(a) and/or (b).
25
                           Cospace: Combining Web Browsing and Dynamically
26                            Generated, 3D, Multiuser Environments is a paper
                168-6         disclosing the construction of dynamic 3D
27                            environments in Virtual Reality Modeling Language by
                              Peter Selfridge and Thomas Kirk, published in
28                            Intelligence as early as Spring 1999, and on
                                             34
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 39 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               information and belief is therefore prior art at least
 3                             under 35 U.S.C. § 102(a) and/or (b).
 4                         U.S. Patent No. 6,175,842, entitled “System and Method
                              for Providing Three-Dimensional Multi-User Virtual
 5              168-7         Spaces in Synchrony with Hypertext Browsing,” was
                              filed July 3, 1997 and issued on January 16, 2001, and
 6                            is therefore prior art at least under 35 U.S.C. § 102(e).
 7                         Intellect: A System for Authoring, Distributing, and
                              Presenting Multimedia Contents Over the Internet
 8                            is a paper disclosing a platform for multimedia content
                              development by Soung C. Liew, et al., published at the
 9              168-8
                              IEEE International Conference on Multimedia
10                            Computing and Systems as early as June 7-11, 1999,
                              and on information and belief is therefore prior art at
11                            least under 35 U.S.C. § 102(a) and/or (b).
12                         Visual Preview for Link Traversal on the World Wide
                              Web is a paper disclosing a link preview service using
13                            standard Web browsing software by Theodorich
                168-9         Kopetzky and Max Mühlhäuser, published in Computer
14                            Networks as early as May 1999, and on information
                              and belief is therefore prior art at least under 35 U.S.C.
15
                              § 102(a) and/or (b).
16                         Towards the Virtual Internet Gallery is a paper
                             disclosing a Virtual Internet Gallery using databases
17
                             and Virtual Reality Modeling Language by Andreas
18                           Müller, et al., published at the IEEE International
               168-10
                             Conference on Multimedia Computing and Systems as
19                           early as June 7-11, 1999, and on information and belief
                             is therefore prior art at least under 35 U.S.C. § 102(a)
20                           and/or (b).
21                         Amaya is a system for web page browsing and authoring,
                              made publicly available and/or on sale by W3C at least
22                            as early as February 20, 1997, and on information and
23                            belief is therefore prior art at least under 35 U.S.C.
                              § 102(a) and/or (b).
24                         An Introduction to Amaya is a paper disclosing a browser
               168-11         and WYSIWYG authoring tool for creating Web pages
25                            by Vincent Quint and Irene Vatton, published by the
26                            W3 Consortium at least as early as February 20, 1997,
                              and is therefore prior art at least under 35 U.S.C.
27                            § 102(a) and/or (b).
                           Amaya Browsing is a webpage disclosing Amaya’s
28                            browsing features, available at
                                             35
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 40 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                             w3:org:80/pub/WWW/Amaya/User/Browsing.html at
 3                           least as early as June 7, 1997, and on information and
                             belief is therefore prior art at least under 35 U.S.C.
 4                           § 102(a) and/or (b).
 5                         Amaya Views is a webpage disclosing Amaya’s viewing
                             features, available at
 6                           w3:org:80/pub/WWW/Amaya/User/Views.html at least
                             as early as June 7, 1997, and on information and belief
 7                           is therefore prior art at least under 35 U.S.C. § 102(a)
                             and/or (b).
 8
                           Amaya Attributes is a webpage disclosing Amaya’s
 9                           ability to edit attributes, available at
                             w3:org:80/pub/WWW//Amaya/User/Attributes.html at
10                           least as early as August 2, 1997, and on information
                             and belief is therefore prior art at least under 35 U.S.C.
11
                             § 102(a) and/or (b).
12                         Amaya Creating is a webpage disclosing Amaya’s ability
                             to create elements, available at
13                           w3:org:80/pub/WWW/Amaya/User/creating.html at
                             least as early as June 7, 1997, and on information and
14
                             belief is therefore prior art at least under 35 U.S.C.
15                           § 102(a) and/or (b).
                           Amaya Homepage is a webpage disclosing Amaya’s
16                           viewing features, available at
                             w3:org:80/pub/WWW/Amaya at least as early as July
17
                             3, 1998, and on information and belief is therefore prior
18                           art at least under 35 U.S.C. § 102(a) and/or (b).

19
                           The aforementioned prior art Amaya system is itself prior
20                            art. References describing Amaya constitute disclosure
                              of the prior art systems as well as constituting prior art
21                            independently.
22                         Amaya: an Authoring Tool for the Web is a paper
                             disclosing a browser and WYSIWYG authoring tool for
23                           creating Web pages by Ramzi Guetari, et al., published
                             at the Proceedings of the 5th Maghrebian Conference
24                           on Software Engineering and Artificial Intellegence as
                             early as 1998, and is therefore prior art at least under 35
25             168-12        U.S.C. § 102(a) and/or (b).
26                         Amaya is a system for web page browsing and authoring,
                             made publicly available and/or on sale by W3C at least
27                           as early as February 20, 1997, and on information and
                             belief is therefore prior art at least under 35 U.S.C.
28
                             § 102(a) and/or (b).
                                             36
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 41 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2

 3                         The aforementioned prior art Amaya system is itself prior
                              art. References describing Amaya constitute disclosure
 4
                              of the prior art systems as well as constituting prior art
 5                            independently.
                           Java Archives in Java 1.2 is an article disclosing the use
 6
                              of Java archive files in Java 1.2 by William Robert
 7             168-13         Stanek, published in PC Magazine as early as February
                              23, 1999, and is therefore prior art at least under 35
 8                            U.S.C. § 102(a) and/or (b).
 9                         Java in a Nutshell: A Desktop Quick Reference for Java
                              Programmers (2d ed.) is a reference book disclosing
10                            common features of Java 1.1, authored by David
                              Flanagan, published by O’Reilly Media, and made
11                            publicly available at least as early as May 11, 1997, and
                              is therefore prior art at least under 35 U.S.C. § 102(a)
12             168-14         and/or (b).
13                         Java and the Java Virtual Machine are themselves prior art
                              under at least 35 U.S.c. § 102(a) and/or (b). References
14                            describing Java and the Java Virtual Machine constitute
                              disclosure of the prior art systems as well as
15
                              constituting prior art independently.
16                         U.S. Patent Publication No. 2002/0091725, entitled
                              “Method and apparatus for providing client-based web
17
               168-15         page content creation and management,” was filed on
18                            May 12, 1998 and published on June 11, 2002, and is
                              therefore prior art at least under 35 U.S.C. § 102(e).
19
                           U.S. Patent No. 6,185,587, entitled “System and method
20                            for building a web site with automated help,” was filed
                              on June 19, 1998, claims priority to Provisional
               168-16
21                            Application Nos. 60/050153 and 60/050154 filed on
                              June 19, 1997, and issued on April 8, 2003, and is
22                            therefore prior art at least under 35 U.S.C. § 102(e).
23                         U.S. Patent No. 6,313,835, entitled “Simplified on-line
                              preparation of dynamic web sites,” was filed on April
24             168-17
                              9, 1999, and issued on November 6, 2001, and is
                              therefore prior art at least under 35 U.S.C. § 102(e).
25
                           U.S. Patent No. 6,343,302, entitled “Remote Web Site
26                            Authoring System and Method,” was filed on February
               168-18
                              13, 1997 and issued on January 29, 2002, and is
27
                              therefore prior art at least under 35 U.S.C. § 102(e).
28             168-19      U.S. Patent No. 6,396,500, entitled “Method and system
                                             37
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 42 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               for generating and displaying a slide show with
 3                             animations and transitions in a browser,” was filed on
                               March 8, 1999 and issued on May 28, 2002, and is
 4                             therefore prior art at least under 35 U.S.C. § 102(e).
 5                         FrontPage 2000 is software for developing web sites on
                              the internet that was offered for sale by Microsoft Corp.
 6                            and publicly available at least as early as 1998, and is
                              therefore prio art at least under 35 U.S.C. § 102(a)
 7
                              and/or (b).
 8                         Special Edition Using FrontPage 2000 is a reference
                              guide for using FrontPage 2000 to build websites by
 9             168-20         Neil Randall, et al., published by Que at least as early
                              as May 1999, and on information and belief is therefore
10
                              prior art at least under 35 U.S.C. § 102(a) and/or (b).
11
                           The aforementioned prior art systems are themselves prior
12
                              art. References describing these systems constitute
13                            disclosure of the prior art systems as well as
                              constituting prior art independently.
14
                           PCT International Patent Publication WO 98/20434,
15                           entitled “System and method for displaying information
                             and monitoring communications over the internet,” was
               168-21
16                           filed on October 30, 1997, and was published on May
                             14, 1998, and is therefore prior art at least under 35
17                           U.S.C. § 102(a) and/or (b).
18                         U.S. Patent No. 6,230,174, entitled “Method of generating
                              a markup language document containing image slices,”
19             168-22         was filed on September 11, 1998 and issued on May 8,
                              2001, and is therefore prior art at least under 35 U.S.C.
20
                              § 102(e).
21                         U.S. Patent No. 6,141,018, entitled “Method and system
                              for displaying hypertext documents with visual
22
               168-23         effects,” was filed on March 12, 1997 and issued on
23                            October 31, 2000, and is therefore prior art at least
                              under 35 U.S.C. § 102(e).
24
                           U.S. Patent No. 6,369,821, entitled “Method and system
25                            for synchronizing scripted animations,” was filed on
                              February 26, 1998, claims priority to U.S. Patent
               168-24
26                            Application No. 08/858,648 filed on May 19, 1997, and
                              issued on April 9, 2002, and is therefore prior art at
27                            least under 35 U.S.C. § 102(e).
28             168-25      U.S. Patent No. 5,842,020, entitled “System, method and

                                             38
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 43 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               article of manufacture for providing dynamic user
 3                             editing of object oriented components used in an object
                               oriented applet or application,” was filed on January
 4                             31, 1997, and issued on November 4, 1998, and is
                               therefore prior art at least under 35 U.S.C. § 102(e).
 5
                           SilverStream Authorized Guide is a book by Howard M.
 6                             Block and Albert J. Dunn that was published in 1998.
                               It describes SilverStream 1.5, including as it existed in
 7
                               September 1998 and December 1998. In addition to
 8                             describing SilverStream 1.5 (and, by extension,
                               SilverStream 1.0/2.0), SilverStream Authorized Guide
 9                             is itself a printed publication and prior art under 35
                               U.S.C. § 102(a)/(b).
10

11                         SilverStream 1.5 CD is a CD enclosed with the
                               SilverStream Authorized Guide, and was thus on-sale
12                             and published in 1998. See XMO_MAG006740 at
                               7305 (picture of SilverStream 1.5 CD enclosed with
13             168-26          SilverStream Authorized Guide).
14                         SilverStream 1.5 CD contains a demo version of
                               SilverStream 1.5 as it existed no later than September
15                             1998. Skok Deposition at 26:12-29:17. It also contains
                               product documentation for SilverStream 1.5. Skok
16                             Deposition at 26:12-29:17.
17                         SilverStream 1.5 CD is thus an on-sale product and a
                               printed publication, and prior art, under 35 U.S.C. §
18                             102(a)/(b). The documentation on the CD is also prior
                               art and a printed publication under 35 U.S.C. §
19                             102(a)/(b). The description of SilverStream Authorized
20                             Guide is evidence of the functionality provided by the
                               SilverStream 1.5 CD.
21                         SilverStream Tutorial (Nov. 1997) is a guide that was
                                distributed with SilverStream 1.0 software. Skok
22
                                Deposition at 31:20-35:23. It describes SilverStream
23                              1.0 as it existed in 1997. Skok Deposition at 34:4-15,
                                39:20-40:8.
24                         It is thus both evidence of the functionality of SilverStream
               168-27           1.0, 1.5, and 2.0, and a printed publication and prior art
25
                                under 35 U.S.C. § 102(a)/(b).
26
                           SilverStream Programmer’s Guide (Nov. 1997) is a
27
                               guide that was distributed with SilverStream 1.0
28                             software. Skok Deposition at 31:20-35:23. It describes
                               SilverStream 1.0 as it existed in 1997. Skok Deposition
                                            39
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 44 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                                at 34:4-15, 39:20-40:8.
 3                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
 4
                                under 35 U.S.C. § 102(a)/(b).
 5
                           SilverStream Programmer’s Guide (Sept. 1998) is a
 6
                               guide that was distributed with SilverStream software.
 7
                           It is thus both evidence of the functionality of SilverStream
 8                              1.0, 1.5, and 2.0, and a printed publication and prior art
 9                              under 35 U.S.C. § 102(a)/(b).

10                         SilverStream Administration Guide (Nov. 1997) is a
11                              guide that was distributed with SilverStream 1.0
                                software. Skok Deposition at 31:20-35:23. It describes
12                              SilverStream 1.0 as it existed in 1997. Skok Deposition
                                at 34:4-15, 39:20-40:8.
13                         It is thus both evidence of the functionality of SilverStream
14                              1.0, 1.5, and 2.0, and a printed publication and prior art
                                under 35 U.S.C. § 102(a)/(b).
15

16                         SilverStream Administration Guide (Sept. 1998) is a
                               guide that was distributed with SilverStream software.
17                             It is thus both evidence of the functionality of
                               SilverStream 1.0, 1.5, and 2.0, and a printed publication
18                             and prior art under 35 U.S.C. § 102(a)/(b).
19
                           The SilverStream Guides all describe the prior art
20                            SilverStream system and are properly considered both
                              as separate prior art references and together as a single
21                            prior art reference, or as any combination thereof.
22
                           SilverStream System SilverStream is a software platform
23
                               that was on sale by SilverStream and in public use prior
24                             to the alleged invention. For example, SilverStream
                               1.0 was on sale by SilverStream and in public use no
25                             later than November 1997. Skok Deposition at 31:10-
               168-28          40:14; SilverStream Authorized Guide at v.
26                             SilverStream 1.5 is an incremental upgrade to
27                             SilverStream 1.0 that was on sale by SilverStream and
                               in public use no later than September 1998. Skok
28                             Deposition at 40:9-23. SilverStream 1.5 was described
                               in the SilverStream Authorized Guide book, which
                                             40
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 45 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               included a SilverStream 1.5 CD. Skok Deposition at
 3                             14:41-29:10. A further version, SilverStream 2.0, was
                               on sale by SilverStream and in public use no later than
 4                             1998. SilverStream (including each of versions 1.0,
                               1.5, and 2.0) thus qualifies as prior art to the ’397
 5
                               patent under 35 U.S.C. § 102(a) and/or (b).
 6
                           The aforementioned prior art systems are themselves prior
 7
                              art. References describing these systems constitute
 8                            disclosure of the prior art systems as well as
                              constituting prior art independently.
 9

10                         The SilverStream system is described in various
                              documents, referenced below (“the SilverStream Prior
11                            Art”). Aside from disclosing the functionality of the
                              publicly available and on-sale SilverStream system,
12                            these documents are themselves prior art that anticipate
                              and/or render obvious the asserted claims of the ’397
13
                              patent. Documents describing SilverStream 1.5 are
14                            also evidence of the functionality provided by
                              SilverStream 1.0 and SilverStream 2.0 (and any
15                            intervening incremental versions). More generally,
                              functionality of SilverStream 1.5 is evidence of the
16                            functionality of SilverStream 1.0 and 2.0, and vice
                              versa. Skok Deposition at 40:9-23.
17

18                         SilverStream 2.0 is an article disclosing the use of JAR
                               files in the SilverStream application by Chris Minnick,
19
                               published at least as early as July 1, 1999 on
20                             www.drdobbs.com, and on information and belief is
                               therefore prior art to the ʼ397 patent at least under 35
21                             U.S.C. § 102(a) and/or (b).
22
                           SilverStream Product Demonstration is a collection of
23                         webpages made available online by SilverStream. The
                           documents were publicly available on SilverStream’s
24                         website no later than February 14, 1998 as reflected in the
                           archive.org URL, and further reflect SilverStream software
25
                           functionality that existed in 1998. Skok Deposition at
26                         9:12-12:14, 31:4-11.
                           The SilverStream Product Demonstration is thus prior art
27
                              under 35 U.S.C. § 102(a)/(b) and evidence of the
28                            functionality of SilverStream 1.0, 1.5, and 2.0.

                                             41
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 46 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2

 3                         SilverStream Authorized Guide is a book by Howard M.
                               Block and Albert J. Dunn that was published in 1998.
 4
                               It describes SilverStream 1.5, including as it existed in
 5                             September 1998 and December 1998. In addition to
                               describing SilverStream 1.5 (and, by extension,
 6                             SilverStream 1.0/2.0), SilverStream Authorized Guide
                               is itself a printed publication and prior art under 35
 7                             U.S.C. § 102(a)/(b).
 8
                           SilverStream Application Server Sampler Version 1.5
 9                             (“SilverStream 1.5 CD”) is a CD enclosed with the
                               SilverStream Authorized Guide, and was thus on-sale
10                             and published in 1998. See XMO_MAG006740 at
                               7305 (picture of SilverStream 1.5 CD enclosed with
11
                               SilverStream Authorized Guide).
12                         SilverStream 1.5 CD contains a demo version of
                               SilverStream 1.5 as it existed no later than September
13                             1998. Skok Deposition at 26:12-29:17. It also contains
                               product documentation for SilverStream 1.5. Skok
14
                               Deposition at 26:12-29:17.
15                         SilverStream 1.5 CD is thus an on-sale product and a
                               printed publication, and prior art, under 35 U.S.C. §
16                             102(a)/(b). The documentation on the CD is also prior
                               art and a printed publication under 35 U.S.C. §
17
                               102(a)/(b). The description of SilverStream Authorized
18                             Guide is evidence of the functionality provided by the
                               SilverStream 1.5 CD.
19

20                         U.S. Patent Pub. No. 2002/0091725 (“Skok”) was filed
                              on May 12, 1998 and is therefore prior art to the ’397
21                            patent under at least 35 U.S.C. §102(e). Skok is a
                              patent directed to, and describes functionality of,
22                            SilverStream software as it existed in May 1998 and
                              December 1998. Skok Deposition at 12:16-13:22,
23
                              31:4-11. Skok is also evidence of the functionality of
24                            SilverStream 1.0, 1.5, and 2.0.

25
                           U.S. No. 6,209,029 (“Epstein”) was filed on May 12, 1998
26                            and issued as a patent on March 27, 2001. Epstein is
                              therefore prior art under at least 35 U.S.C. § 102(e).
27                            Epstein is directed to, and describes functionality of,
                              SilverStream in or around May 1998 and December
28                            1998. Skok Deposition at 29:21-31:11. Epstein is also
                                             42
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 47 of 169




 1            Exhibit
                                                    Prior Art
              Number
 2
                               evidence of the functionality of SilverStream 1.0, 1.5,
 3                             and 2.0.
 4
                           U.S. Patent No. 6,880,129 (“Lee”) was filed on April 20,
 5                            2000 and issued as a patent on April 12, 2005. Lee
                              claims priority to U.S. Provisional Patent Application
 6                            No. 60/131,823, which was filed on April 29, 1999.
                              Lee describes a subset of SilverStream functionality
 7
                              that existed in or around April 1999. Skok Deposition
 8                            at 48:19-49:17.
                           Lee is therefore prior art under at least 35 U.S.C. § 102(e).
 9                            Lee is also evidence of the functionality of
                              SilverStream 1.0, 1.5, and 2.0.
10

11                         The SilverStream Web Application Platform
                              (“SilverStream White Paper”) is a white paper
12
                              describing SilverStream version 1.0 as it was
13                            distributed in 1997. Skok Deposition at 36:1-39:19. It
                              is prior art under 35 U.S.C. § 102(a)/(b) and is evidence
14                            of the functionality of SilverStream 1.0, 1.5, and 2.0.

15
                           SilverStream 1.0 Starter Pack is a starter package for
16                             SilverStream 1.0 as it was sold in the third to fourth
                               quarter of 1997. Skok Deposition at 31:20-35:23,
17                             39:20-40:8.
18                         SilverStream 1.0 Starter Pack includes a CD containing the
                               SilverStream 1.0 CD (XMO_MAG006739), the
19                             SilverStream Tutorial (Nov. 1997)
                               (XMO_MAG007307), the SilverStream Administration
20                             Guide (Nov. 1997) (XMO_MAG008280), the
                               SilverStream Programmer’s Guide (Nov. 1997)
21
                               (XMO_MAG008405), and the SilverStream
22                             Installation Guide (Nov. 1997).

23                         SilverStream 1.0 Starter Pack is thus both an on-sale
24                             product and a printed publication, and prior art, under
                               35 U.S.C. § 102(a)/(b). Documentation on the CD and
25                             the paper documentation is also a printed publication
                               and prior art under 35 U.S.C. § 102(a)/(b), alone and in
26                             combination.
27
                           SilverStream 1.0 CD is a CD included with the
28                             SilverStream Starter Pack product packaging

                                             43
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 48 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2
                               containing version 1.0 of SilverStream as it was sold in
 3                             the third to fourth quarter of 1997. Skok Deposition at
                               31:20-35:25, 39:20-40:8.
 4
                           SilverStream 1.0 CD is thus evidence of the functionality
 5                             of SilverStream 1.0, 1.5, and 2.0, an on-sale product
                               and a printed publication, and prior art, under 35 U.S.C.
 6                             § 102(a)/(b). Documentation on the CD is also prior art
                               and a printed publication under 35 U.S.C. § 102(a)/(b).
 7

 8                         SilverStream 1.0a Sampler CD is a sample copy of
                               SilverStream 1.0 software distributed in 1997.
 9

10                         It is thus evidence of the functionality of SilverStream 1.0,
                                1.5, and 2.0, an on-sale product and a printed
11                              publication, and prior art, under 35 U.S.C. § 102(a)/(b).
                                Documentation on the CD is also prior art and a printed
12
                                publication under 35 U.S.C. § 102(a)/(b).
13
                           SilverStream 1.0b Sampler CD is a sample copy of
14                             SilverStream 1.0 software distributed in 1997.
15
                           It is thus evidence of the functionality of SilverStream 1.0,
16                              1.5, and 2.0, an on-sale product and a printed
17                              publication, and prior art, under 35 U.S.C. § 102(a)/(b).
                                Documentation on the CD is also prior art and a printed
18                              publication under 35 U.S.C. § 102(a)/(b).
                           SilverStream Tutorial (Nov. 1997) is a guide that was
19                              distributed with SilverStream 1.0 software. Skok
20                              Deposition at 31:20-35:23. It describes SilverStream
                                1.0 as it existed in 1997. Skok Deposition at 34:4-15,
21                              39:20-40:8.
                           It is thus both evidence of the functionality of SilverStream
22                              1.0, 1.5, and 2.0, and a printed publication and prior art
23                              under 35 U.S.C. § 102(a)/(b).

24                         SilverStream Programmer’s Guide (Nov. 1997) is a
25                              guide that was distributed with SilverStream 1.0
                                software. Skok Deposition at 31:20-35:23. It describes
26                              SilverStream 1.0 as it existed in 1997. Skok Deposition
                                at 34:4-15, 39:20-40:8.
27                         It is thus both evidence of the functionality of SilverStream
28                              1.0, 1.5, and 2.0, and a printed publication and prior art
                                under 35 U.S.C. § 102(a)/(b).
                                             44
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 49 of 169




 1            Exhibit
                                                     Prior Art
              Number
 2

 3                         SilverStream Programmer’s Guide (Sept. 1998) is a
                               guide that was distributed with SilverStream software.
 4

 5                         It is thus both evidence of the functionality of SilverStream
                                1.0, 1.5, and 2.0, and a printed publication and prior art
 6
                                under 35 U.S.C. § 102(a)/(b).
 7
                           SilverStream Administration Guide (Nov. 1997) is a
 8                              guide that was distributed with SilverStream 1.0
 9                              software. Skok Deposition at 31:20-35:23. It describes
                                SilverStream 1.0 as it existed in 1997. Skok Deposition
10                              at 34:4-15, 39:20-40:8.
                           It is thus both evidence of the functionality of SilverStream
11                              1.0, 1.5, and 2.0, and a printed publication and prior art
12                              under 35 U.S.C. § 102(a)/(b).

13                         SilverStream Administration Guide (Sept. 1998) is a
14                             guide that was distributed with SilverStream software.
                               It is thus both evidence of the functionality of
15                             SilverStream 1.0, 1.5, and 2.0, and a printed publication
                               and prior art under 35 U.S.C. § 102(a)/(b).
16

17                         SilverStream INSIDE LOOK Beta 2 Version CD is a
                           CD containing a 45-day evaluation beta version of
18                         SilverStream 2.0 in 1999. Skok Deposition 52:2-55:25.
19                         It is thus evidence of the functionality of SilverStream 1.0,
                                1.5, and 2.0, an on-sale product and a printed
20                              publication, and prior art, under 35 U.S.C. § 102(a)/(b).
                                Documentation on the CD is also prior art and a printed
21                              publication under 35 U.S.C. § 102(a)/(b).
22
                           SilverStream 2.0 Application Server is a packaged
23                             version of SilverStream 2.0 on sale in 1998. Skok
                               Deposition at 49:22-51:2.
24
                           On information and belief, SilverStream 2.0 Application
25                             Sever includes the SilverStream Administration Guide
                               (Sept. 1998) and the SilverStream Programmer’s Guide
26                             (Sept. 1998).
27                         SilverStream 2.0 Application Server is thus both an on-sale
                               product and a printed publication, and prior art, under
28                             35 U.S.C. § 102(a)/(b).

                                             45
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 50 of 169




 1
            Table 2 identifies the prior art references pursuant to Patent L.R. 3-3(a). These
 2
     disclosures are made based on information currently known and appreciated by Magento, and
 3
     are subject to further supplementation or amendment as discovery continues.
 4
            In accordance with Patent L.R. 3-3(b), the Exhibits hereto include invalidating prior
 5
     art references that render obvious one or more of the asserted claims of the ’168 Patent.
 6
     Appendix A list prior art references that anticipate, and combinations of prior art reference(s)
 7
     that render obvious, and thus invalidate, various claims of the ’168 Patent. These specific
 8
     combinations are exemplary of other combinations of prior art that would also render the
 9
     asserted claims obvious. In addition to the specific combinations of prior art and the specific
10
     combinations of groups of prior art disclosed herein, Magento reserves the right to rely on
11
     any combination of any prior art references disclosed herein.
12
            Magento asserts that the references discussed in the ’168 Exhibits anticipate various
13
     asserted claims of the ’168 Patent, and in particular, any claim for which a reference is
14
     asserted to disclose all elements of the claim. If it is determined that some element of a given
15
     claim is not disclosed in an anticipation reference, however, then Magento contends in the
16
     alternative that the anticipation reference in combination with one or more references
17
     identified in Appendix A, or with the knowledge and skill of a person of ordinary skill in the
18
     art at the time of the invention, would have rendered that claim obvious.
19
            As noted above and below, and as will be further discussed during the expert report
20
     and discovery phase of the litigation, the motivation to combine the teachings of the patents
21
     and other prior art referenced above is found in the art as specified in the ’168 Exhibits and
22
     in, for example: (1) the nature of the problem being solved, (2) the express, implied and
23
     inherent teachings of the prior art, (3) the knowledge of persons of ordinary skill in the art;
24
     (4) the fact that the prior art is generally directed towards website creation, often in the more
25
     specific field of WYSIWYG editors, and often in the even more specific context of browser-
26
     based WYSIWYG editors; and (5) the predictable results obtained in combining the different
27
     elements of the prior art. The Supreme Court has held that a showing of a motivation to
28

                                                     46
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 51 of 169




 1   combine within the references themselves is not required to prove obviousness. KSR v.

 2   Teleflex, 127 S. Ct. 1727, 1724 (2007) (“Any need or problem known in the field of endeavor

 3   at the time of invention may provide the motivation to combine.”).

 4          C.      Prior Art Admissions Made in the Patents-in-Suit and By the Patentee During
                    Prosecution
 5

 6          In further detail below, by way of example only, each of the following Patents-in-Suit

 7   and/or the applicant in the prosecution history make general admissions concerning the state

 8   of the respective art. Examples include, among other things, suggesting problems and needs

 9   in the prior art and describing prior art techniques and elements. See KSR Int’l Co. v. Teleflex

10   Inc., 550 U.S. 398, 417-422 (2007).

11          As the ’397 and ’168 patents share substantively identical disclosures, the exemplary

12   admissions below are provided in connection with the ’397 patent. Parallel admissions are

13   found in the ’168 patent. Magento’s identification of these statements should not be

14   construed as agreement or acquiescence in the teachings of the patents.

15      •   The prior art, such as Faustini, disclosed a “run time engine which is an interpreted or
16          executable file, such as virtual machine commands, and which contains within the Faustini

17          run time code all of the information necessary to generate a display (the display data is

18          embedded within the Faustini run time code).” XMO0000001 at 300 (’397 Prosecution

19          History, 2002-01-17 Office Action Response, Remarks at 5).

20      •   “Conventional web site construction tools operate on traditional operating system
21          platforms and generate as output HTML . . . and Script Code (e.g., JavaScript). A browser

22          draws a web page associated with the web site by interpreting the HTML and JavaScript

23          Code.” ’397 Patent at 1:11-15.

24      •   HTML and JavaScript were known. ’397 Patent at 1:11-15.
25      •   Java, the Java Virtual Machine, C++ and Visual Basic were known. ’397 Patent at 1:23-
26          25, 54; 35:34-37.

27      •   Dynamic HTML and Cascading Style Sheets were known. ’397 patent at 1:59.
28

                                                    47
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 52 of 169




 1   IV.    DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-3(d)
 2          Pursuant to Patent L.R. 3-3(d), Magento lists below the grounds upon which Magento
 3   presently contends the Asserted Claims of the ’397 Patent are invalid for failure to meet the
 4   requirements of 35 U.S.C. §§ 101, 112(1) and/or 112(2). Magento further reserves the right

 5   to rely upon the facts, evidence, and arguments advanced in the Expert Report of Chris

 6   Schmandt Regarding Invalidity of Asserted Claims, Express Mobile LLC v. Svanaco, Inc.,

 7   No. 2:17-cv-130-JRG (E.D. Tex.) and exhibits thereto in support of invalidity of the ’397 and

 8   ’168 patent claims.

 9          A.      U.S. Patent No. 6,546,397
10                  1.       Invalidity under 35 U.S.C. § 101 – Lack of Patent Eligible Subject
                             Matter
11

12          35 U.S.C. § 101 provides as follows: “Whoever invents or discovers any new and
13   useful process, machine, manufacture, or composition of matter, or any new and useful
14   impirovement thereof, may obtain a patent therefor, subject to the conditions and
15   requirements of this title.” The Supreme Court has “interpreted § 101 and its predecessors . .
16   . for more than 150 years” to “contain[] an important implicit exception: Laws of nature,
17   natural phenome, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank
18   Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Ass’n for Molecular Pathology v. Myriad
19   Genetics, Inc., 133 S. Ct. 2107, 2116 (2013)).

20          The Alice framework applies a two-step analysis for determining patent eligibility:

21   “First, we determine whether the claims at issue are directed to one of those patent ineligible

22   concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that

23   question, we consider the elements of each claim both individually and ‘as an ordered

24   combination’ to determine whether the additional elements ‘transform the nature of the

25   claim’ into a patent-eligible application. We have described step two of this analysis as a

26   search for an ‘inventive concept’—i.e., an element or combination of elements that is

27   sufficient to ensure that the patent in practice amounts to significantly more than a patent

28   upon the [ineligible concept] itself.” Alice at 2355.

                                                      48
                           MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 53 of 169




 1          “[R]elying on a computer to perform routine tasks more quickly or more accurately is

 2   insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788

 3   F.3d 1359, 1363 (Fed. Cir. 2015). “And after Alice, there can remain no doubt: recitation of

 4   generic computer limitations does not make an otherwise ineligible claim patent-eligible.

 5   The bare fact that a computer exists in the physical rather than purely conceptual realm is

 6   beside the point.” DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1256 (Fed. Cir.

 7   2014) (citation and quotation marks omitted). “Adding routine additional steps such as

 8   updating an activity log, requiring a request from the consumer to view the ad, restrictions on

 9   public access, and use of the internet does not transform an otherwise abstract idea into

10   patent-eligible subject matter.” Ultramercial, Inc. v. HULU, LLC, 772 F.3d 709, 716 (Fed.

11   Cir. 2014).

12          For example, independent claims 1, 2,and 37 of the ’397 patent are directed to the

13   abstract idea of generating and displaying elements that appear in the manner and format

14   selected by a user. This type of what-you-see-is-what-you-get functionality is something that

15   humans have been performing by hand for decades––for example, newspaper or magazine

16   layouts. Moving it to a computer-based or Internet setting utilizes only conventional

17   computer technologies and lacks any inventive concept. For example, humans could readily

18   prepare code for the display of websites using general purpose computer hardware and

19   software.

20          The ’397 patent admits that it was well known that users could prepare code for

21   generating web pages accessible by browsers, either by coding the pages manually, or by

22   operating a prior art product that could generate such code. ’397 patent at 5:40-47; Fig. 1.

23   The code could be generated according to known programming languages and protocols that

24   the ’397 patent assumes the existence of, such as “full featured programming language[s]”

25   like Java, or by, for example, HTML and HTML extensions (such as Dynamic HTML,

26   JavaScript and Cascading Style Sheets). ’397 patent at 1:52-67. Parallel admissions are

27   found in the ’168 patent.

28          The asserted dependent claims simply add routine and conventional steps, and none

                                                    49
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 54 of 169




 1   of the limitations of each claim considered together provide an inventive concept that

 2   transforms any claim into patent eligible subject matter. As reflected in the Exhibits hereto,

 3   the claims are directed to known functionality. Thus, the asserted claims of the ’397 patent

 4   are directed to patent ineligible subject matter and are invalid under § 101.

 5                  2.      Invalidity under 35 U.S.C. § 112(1) – Lack of Enablement
 6          The first paragraph of 35 U.S.C. § 112 requires a patent to describe “the manner and

 7   process of making and using [the claimed invention], in such full, clear, concise, and exact

 8   terms as to enable any person skilled in the art to which it pertains, or with which it is most

 9   nearly connected, to make and use the same.” A patent must disclose enough to permit a

10   person of skill in the art, after reading the specification, to practice the claimed invention

11   without undue experimentation. Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir.

12   2008). Moreover, “[t]he full scope of the claimed invention must be enabled.” Id.; see also

13   id. at 1000 (“Because the asserted claims are broad enough to cover both movies and video

14   games, the patents must enable both embodiments.”).

15          Claim 1 is invalid for lack of enablement with regard to the term “generating a

16   display in accordance with one or more user selected settings substantially

17   contemporaneously with the selection thereof.” The specification does not enable one of

18   ordinary skill in the art at the time of the alleged invention to make or use the alleged

19   invention. For example, the specification does not teach what constitutes “substantially

20   contemporaneously.”

21          Claim 2 is invalid for lack of enablement with regard to the term “substantially

22   contemporaneously.” The specification does not enable one of ordinary skill in the art at the

23   time of the alleged invention to make or use the alleged invention. For example, the

24   specification does not teach what constitutes “substantially contemporaneously.”

25          Claim 6 is invalid for lack of enablement with regard to the term “a vector object.”

26   The specification does not enable one of ordinary skill in the art at the time of the alleged

27   invention to make or use the alleged invention. For example, the specification does not teach

28   how to generate, or even explain what constitutes, a vector object.

                                                     50
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 55 of 169




 1          Claim 9 is invalid for lack of enablement with regard to the term “means for storing

 2   information representative of selected style in said database.” The specification fails to

 3   adequately disclose an associated structure and/or algorithm for performing the function, and

 4   accordingly, the specification does not enable one of ordinary skill in the art at the time of the

 5   alleged invention to make or use the alleged invention.

 6          Claim 14 is invalid for lack of enablement with regard to the term “means for storing

 7   information representative of said selected description of elements in said database.” The

 8   specification fails to adequately disclose an associated structure and/or algorithm for

 9   performing the function, and accordingly, the specification does not enable one of ordinary

10   skill in the art at the time of the alleged invention to make or use the alleged invention.

11          Claim 17 is invalid for lack of enablement with regard to the term “means to

12   synchronize said description of said one or more elements.” The specification fails to

13   adequately disclose an associated structure and/or algorithm for performing the function, and

14   accordingly, the specification does not enable one of ordinary skill in the art at the time of the

15   alleged invention to make or use the alleged invention.

16          Claim 20 is invalid for lack of enablement with regard to the term “means for

17   defining said description of said element.” The specification fails to adequately disclose an

18   associated structure and/or algorithm for performing the function, and accordingly, the

19   specification does not enable one of ordinary skill in the art at the time of the alleged

20   invention to make or use the alleged invention.

21          Claim 23 is invalid for lack of enablement with regard to the term “means for storing

22   information representative of said selected description in said database.” The specification

23   fails to adequately disclose an associated structure and/or algorithm for performing the

24   function, and accordingly, the specification does not enable one of ordinary skill in the art at

25   the time of the alleged invention to make or use the alleged invention.

26          Claim 25 is invalid for lack of enablement with regard to the term “dynamic web

27   page scaling mechanism.” The specification fails to adequately disclose how to scale one or

28   more generated web pages for viewing on a display, much less how to dynamically scale web

                                                     51
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 56 of 169




 1   pages, and accordingly, the specification does not enable one of ordinary skill in the art at the

 2   time of the alleged invention to make or use the alleged invention.

 3          Claim 29 is invalid for lack of enablement with respect to the term “file size reduction

 4   means for reducing the total size of said run time files to less than approximately 50K and for

 5   reducing the total size of said run time file of the first web page of said website to less than

 6   25K.” The specification fails to adequately disclose an associated structure and/or algorithm

 7   for performing the function, nor does the specification explain how to achieve the function

 8   for all run time files. Accordingly, the specification does not enable one of ordinary skill in

 9   the art at the time of the alleged invention to make or use the alleged invention.

10          Claim 30 is invalid for lack of enablement with respect to the term “said total size of

11   said run time files is from approximately 12K to approximately 50K.” The specification fails

12   to adequately disclose an associated structure and/or algorithm for performing the function,

13   nor does the specification explain how to achieve the result for all run time files.

14   Accordingly, the specification does not enable one of ordinary skill in the art at the time of

15   the alleged invention to make or use the alleged invention.

16          Claim 35 is invalid for lack of enablement with regard to the term “dynamic resizing

17   means operable to redefine a size of a web page upon being display.” The specification fails

18   to adequately disclose an associated structure and/or algorithm for performing the function,

19   and accordingly, the specification does not enable one of ordinary skill in the art at the time

20   of the alleged invention to make or use the alleged invention.

21          Claim 37 is invalid for lack of enablement with regard to the term

22   “contemporaneously.” The specification does not enable one of ordinary skill in the art at the

23   time of the alleged invention to make or use the alleged invention. For example, the

24   specification does not explain how to generate the display in accordance with said assembly

25   of settings contemporaneously with the acceptance thereof.

26          The aforementioned claims are invalid for failure to satisfy the enablement

27   requirement. In addition, any claim that recites a term identified as lacking enablement, or

28   that incorporates such terms by dependency, or that uses a substantially similar term, is also

                                                     52
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 57 of 169




 1   invalid for failure to comply with the enablement requirement.

 2                  3.      Invalidity under 35 U.S.C. § 112(1) – Lack of Written Description
 3          The first paragraph of 35 U.S.C. § 112 requires a patent specification to contain “a

 4   written description of the invention.” The written description “must do more than merely

 5   disclose that which would render the claimed invention obvious.” ICU Med., Inc. v. Alaris

 6   Med. Sys., Inc., 558 F.3d 1368, 1377 (Fed. Cir. 2009). The written description must “clearly

 7   allow persons of ordinary skill in the art to recognize that the inventor invented what is

 8   claimed” by the time of the application filing date. Ariad Pharm., Inc. v. Eli Lilly & Co., 598

 9   F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Thus, a written description is inadequate where

10   the claim in question exceeds the scope of what the patent discloses by, for example,

11   omitting an attribute of the described invention from the limitations, thereby over-extending

12   the reach of the claim. ICU, 558 F.3d at 1377-78.

13          At least in view of Express Mobile’s apparent construction of the claims in its

14   Infringement Contentions, at least some claims of the ’397 are invalid because the

15   specification as filed does not contain a written description of the claimed inventions. In

16   particular, the patent disclosure would not lead a person of ordinary skill in the art to

17   understand that the named inventor had possession of the purported inventions as claimed,

18   either as a whole or in view of specific elements (examples of which are given below).

19          Claim 1 is invalid for lack of written description with regard to the term “substantially

20   contemporaneously.” The specification does not teach what constitutes “substantially

21   contemporaneously,” and accordingly, the description in the specification does not allow a

22   person of ordinary skill in the art to recognize that the applicant invented what is claimed.

23          Claim 2 is invalid for lack of written description with regard to the term “substantially

24   contemporaneously.” The specification does not teach what constitutes “substantially

25   contemporaneously,” and accordingly, the description in the specification does not allow a

26   person of ordinary skill in the art to recognize that the applicant invented what is claimed.

27          Claim 6 is invalid for lack of written description with regard to the term “a vector

28   object.” The specification does not teach what constitutes “a vector object,” and accordingly,

                                                     53
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 58 of 169




 1   the description in the specification does not allow a person of ordinary skill in the art to

 2   recognize that the applicant invented what is claimed.

 3          Claim 9 is invalid for lack of written description with regard to the term “means for

 4   storing information representative of selected style in said database.” The specification fails

 5   to adequately disclose an associated structure and/or algorithm for performing the function,

 6   and accordingly, the description in the specification does not allow a person of ordinary skill

 7   in the art to recognize that the applicant invented what is claimed.

 8          Claim 14 is invalid for lack of written description with regard to the term “means for

 9   storing information representative of said selected description of elements in said database.”

10   The specification fails to adequately disclose an associated structure and/or algorithm for

11   performing the function, and accordingly, the description in the specification does not allow

12   a person of ordinary skill in the art to recognize that the applicant invented what is claimed.

13          Claim 17 is invalid for lack of written description with regard to the term “means to

14   synchronize said description of said one or more elements.” The specification fails to

15   adequately disclose an associated structure and/or algorithm for performing the function, and

16   accordingly, the description in the specification does not allow a person of ordinary skill in

17   the art to recognize that the applicant invented what is claimed.

18          Claim 20 is invalid for lack of written description with regard to the term “means for

19   defining said description of said element.” The specification fails to adequately disclose an

20   associated structure and/or algorithm for performing the function, and accordingly, the

21   description in the specification does not allow a person of ordinary skill in the art to

22   recognize that the applicant invented what is claimed.

23          Claim 23 is invalid for lack of written description with regard to the term “means for

24   storing information representative of said selected description in said database.” The

25   specification fails to adequately disclose an associated structure and/or algorithm for

26   performing the function, and accordingly, the description in the specification does not allow

27   a person of ordinary skill in the art to recognize that the applicant invented what is claimed.

28          Claim 25 is invalid for lack of written description with regard to the term “dynamic

                                                     54
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 59 of 169




 1   web page scaling mechanism.” The specification fails to adequately disclose how to scale

 2   one or more generated web pages for viewing on a display, much less how to dynamically

 3   scale web pages, and accordingly, the description in the specification does not allow a person

 4   of ordinary skill in the art to recognize that the applicant invented what is claimed.

 5          Claim 29 is invalid for lack of written description with respect to the term “file size

 6   reduction means for reducing the total size of said run time files to less than approximately

 7   50K and for reducing the total size of said run time file of the first web page of said website

 8   to less than 25K.” The specification fails to adequately disclose an associated structure

 9   and/or algorithm for performing the function, nor does the specification explain how to

10   achieve the function for all run time files. Accordingly, the description in the specification

11   does not allow a person of ordinary skill in the art to recognize that the applicant invented

12   what is claimed.

13          Claim 30 is invalid for lack of written description with respect to the term “said total

14   size of said run time files is from approximately 12K to approximately 50K.” The

15   specification fails to adequately disclose an associated structure and/or algorithm for

16   performing the function, nor does the specification explain how to achieve the result for all

17   run time files. Accordingly, the description in the specification does not allow a person of

18   ordinary skill in the art to recognize that the applicant invented what is claimed.

19          Claim 35 is invalid for lack of written description with regard to the term “dynamic

20   resizing means operable to redefine a size of a web page upon being display.” The

21   specification fails to adequately disclose an associated structure and/or algorithm for

22   performing the function, and accordingly, the description in the specification does not allow

23   a person of ordinary skill in the art to recognize that the applicant invented what is claimed.

24          Claim 37 is invalid for lack of written description with regard to the term

25   “contemporaneously.” The specification does not allow a person of ordinary skill in the art

26   to recognize that the applicant invented what is claimed.

27          The aforementioned claims are invalid for failure to satisfy the written description

28   requirement. In addition, any claim that recites a term identified as lacking written

                                                     55
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 60 of 169




 1   description support, or that incorporates such terms by dependency, or that uses a

 2   substantially similar term, is also invalid for failure to comply with the written description

 3   requirement.

 4                  4.      Invalidity under 35 U.S.C. § 112(2) – Indefiniteness
 5           The second paragraph of 35 U.S.C. § 112 requires that a patent claim “particularly

 6   point out and distinctly claim [] the subject matter which the applicant regards as his

 7   invention.” Claim terms that fail to inform those of ordinary skill in the art as to their scope

 8   with reasonable certainty fail to satisfy the definiteness requirement. See Nautilus, Inc. v.

 9   Biosig Instruments, Inc., 134 S. Ct. 2120 (2014).

10           The sixth paragraph of 35 U.S.C. § 112 provides that “[a]n element in a claim for a

11   combination may be expressed as a means or step for performing a specified function without

12   the recital of structure, material, or acts in support thereof, and such claim shall be construed

13   to cover the corresponding structure, material, or acts described in the specification and

14   equivalents thereof.” For such means-plus-function claim elements, “[i]f the specification

15   does not contain an adequate disclosure of the structure that corresponds to the claimed

16   function, the patentee will have failed to particularly point out and distinctly claim the

17   invention [under § 112, ¶ 2], which renders the claim invalid for indefiniteness.” Advanced

18   Ground Info. Sys. v. Life360, 830 F.3d 1341, 1349 (Fed. Cir. 2016) (internal citation

19   omitted).

20           In cases of means-plus-function claiming for a computer or processor-based function,

21   the corresponding structure is the algorithm disclosed in the specification for performing the

22   claimed function. See Aristocrat Techs. Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328,

23   1333 (Fed. Cir. 2008); Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1249 (Fed. Cir. 2005).

24   In Aristocrat, the Federal Circuit explained the “point of the requirement that the patentee

25   disclose particular structure in the specification and that the scope of the patent claims be

26   limited to that structure and its equivalents is to avoid pure functional claiming.” 521 F.3d at

27   1333.

28           Claim 1 is invalid as indefinite with regard to the term “substantially

                                                     56
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 61 of 169




 1   contemporaneously.” The meaning of the term is not reasonably certain when read in view

 2   of the intrinsic evidence, as a person of ordinary skill in the art would not know what amount

 3   of time constitutes “substantially contemporaneously.”

 4          Claim 2 is invalid as indefinite with regard to the term “substantially

 5   contemporaneously.” The meaning of the term is not reasonably certain when read in view

 6   of the intrinsic evidence, as a person of ordinary skill in the art would not know what amount

 7   of time constitutes “substantially contemporaneously.”

 8          Claim 4 is invalid as indefinite with regard to the term “multi-dimensional arrays of

 9   various multimedia objects.” The meaning of the term is not reasonably certain when read in

10   view of the intrinsic evidence, as a person of ordinary skill would not know what a “multi-

11   dimensional array of various multimedia objects” refers to.

12          Claim 4 is also invalid as indefinite with regard to the term “multimedia objects.”

13   The meaning of the term is not reasonably certain when read in view of the intrinsic

14   evidence. For example, Claim 5 suggests that multimedia objects can include a color, a font,

15   and a URL, which runs contrary to the ordinary meaning of multimedia objects and renders

16   the meaning of the term not reasonably certain to a person of ordinary skill.

17          Claim 6 is invalid as indefinite with regard to the term “a vector object.” The

18   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

19   a person of ordinary skill would not know what a “vector object” refers to.

20          Claim 9 is invalid as indefinite with regard to the term “an element style.” The

21   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

22   a person of ordinary skill would not know what an “element style” refers to.

23          Claim 9 is invalid as indefinite with regard to the term “said build engine.” The

24   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

25   the term lacks any antecedent basis. This is true of all claims that improperly refer to “said

26   build engine” without antecedent basis.

27          Claim 9 is invalid as indefinite with regard to the term “means for storing information

28   representative of selected style in said database.” The specification fails to adequately

                                                    57
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 62 of 169




 1   disclose an associated structure and/or algorithm for performing the function, and thus the

 2   meaning of the term is not reasonably certain to a person of ordinary skill.

 3          Claim 11 is invalid as indefinite with regard to the term “styles.” The meaning of the

 4   term is not reasonably certain when read in view of the intrinsic evidence, as a person of

 5   ordinary skill would not know what “styles” refers to.

 6          Claim 14 is invalid as indefinite with regard to the term “wherein said description of

 7   elements is a transition or a timeline which is selected according to input from a mouse.”

 8   The meaning of the term is not reasonably certain when read in view of the intrinsic

 9   evidence, as a person of ordinary skill would not know whether the transition or timeline is

10   selected during webpage design, or whether the transition or timeline is shown on a displayed

11   website to an end user utilizing a mouse.

12          Claim 14 is invalid as indefinite with regard to the term “means for storing

13   information representative of said selected description of elements in said database.” The

14   specification fails to adequately disclose an associated structure and/or algorithm for

15   performing the function, and thus the meaning of the term is not reasonably certain to a

16   person of ordinary skill.

17          Claim 14 is invalid as indefinite with regard to the term “said build engine.” The meaning

18   of the term is not reasonably certain when read in view of the intrinsic evidence, as the term lacks

19   any antecedent basis.

20          Claim 17 is invalid as indefinite with regard to the term “said build engine.” The

21   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

22   the term lacks any antecedent basis.

23          Claim 17 is invalid as indefinite with regard to the term “means to synchronize said

24   description of said one or more elements.” The specification fails to adequately disclose an

25   associated structure and/or algorithm for performing the function. Further, the meaning of

26   the recited function is not reasonably certain, as there is no indication what “said one or more

27   elements” are being synchronized with. Thus, the meaning of the term is not reasonably

28   certain to a person of ordinary skill.

                                                    58
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 63 of 169




 1          Claim 19 is invalid as indefinite with regard to the term “child object.” The meaning

 2   of the term is not reasonably certain when read in view of the intrinsic evidence, as a person

 3   of ordinary skill would not know what “child object” refers to. For example, the claim does

 4   not specify what a “child object” is a child of.

 5          Claim 19 is invalid as indefinite with regard to the term “said build engine.” The

 6   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

 7   the term lacks any antecedent basis.

 8          Claim 20 is invalid as indefinite with regard to the term “said build engine.” The

 9   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

10   the term lacks any antecedent basis.

11          Claim 20 is invalid as indefinite with regard to the term “child object.” The meaning

12   of the term is not reasonably certain when read in view of the intrinsic evidence, as a person

13   of ordinary skill would not know what “child object” refers to. For example, the claim does

14   not specify what a “child object” is a child of.

15          Claim 20 is invalid as indefinite with regard to the term “child button.” The meaning

16   of the term is not reasonably certain when read in view of the intrinsic evidence, as a person

17   of ordinary skill would not know what “child button” refers to. For example, the claim does

18   not specify what a “child button” is a child of.

19          Claim 20 is invalid as indefinite with regard to the term “means for defining said

20   description of said element.” The specification fails to adequately disclose an associated

21   structure and/or algorithm for performing the function, and thus the meaning of the term is

22   not reasonably certain to a person of ordinary skill.

23          Claim 23 is invalid as indefinite with regard to the term “said description of elements

24   is a transition or a timeline which is selected according to input from a mouse.” The meaning

25   of the term is not reasonably certain when read in view of the intrinsic evidence, as a person

26   of ordinary skill would not know whether the transition or timeline is selected during

27   webpage design, or whether the transition or timeline is shown on a displayed website to an

28   end user utilizing a mouse.

                                                        59
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 64 of 169




 1            Claim 23 is invalid as indefinite with regard to the term “means for storing

 2   information representative of said selected description in said database.” The specification

 3   fails to adequately disclose an associated structure and/or algorithm for performing the

 4   function, and thus the meaning of the term is not reasonably certain to a person of ordinary

 5   skill.

 6            Claim 23 is invalid as indefinite with regard to the term “said build engine.” The

 7   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

 8   the term lacks any antecedent basis.

 9            Claim 29 is invalid as indefinite with respect to the term “file size reduction means

10   for reducing the total size of said run time files to less than approximately 50K and for

11   reducing the total size of said run time file of the first web page of said website to less than

12   25K.” The specification fails to adequately disclose an associated structure and/or algorithm

13   for performing the function, and thus the meaning of the term is not reasonably certain to a

14   person of ordinary skill.

15            Claim 35 is invalid as indefinite with regard to the term “the build engine.” The

16   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

17   the term lacks any antecedent basis.

18            Claim 35 is invalid as indefinite with regard to the term “dynamic resizing means

19   operable to redefine a size of a web page upon being display.” The specification fails to

20   adequately disclose an associated structure and/or algorithm for performing the function. In

21   addition, it is unclear from the intrinsic evidence when the size of the web page is redefined.

22   Thus the meaning of the term is not reasonably certain to a person of ordinary skill.

23            Claim 37 is invalid as indefinite with regard to the term “contemporaneously.” The

24   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as

25   a person of ordinary skill in the art would not know what constitutes “contemporaneously.”

26            The aforementioned claims are invalid as indefinite. In addition, any claim that

27   recites a term identified as indefinite, or that incorporates such terms by dependency, or that

28   uses a substantially similar term, is also invalid as indefinite.

                                                      60
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 65 of 169




 1          B.      U.S. Patent No. 7,594,168
 2                  1.      Invalidity under 35 U.S.C. § 101 – Lack of Patent Eligible Subject
                            Matter
 3

 4          Independent claim 1 of the ’168 patent is directed to the abstract idea of generating

 5   and displaying elements that appear in the manner and format selected by a user, as discussed

 6   above with respect to the ’397 patent. This type of WYSIWYG functionality has been

 7   performed by hand by humans for decades, for example in the context of newspaper or

 8   magazine layouts. Simply moving it to a computer-based or Internet setting utilizes only

 9   conventional computer technologies and lacks any inventive concept. For example, humans

10   could prepare code for the display of websites using general purpose computer hardware and
11   software. The ’397 patent admits that it was well known that users could prepare code for
12   generating web pages accessible by browsers, either by coding the pages manually, or by
13   operating a prior art product that could generate such code. ’397 patent at 5:40-47; Fig. 1.
14   The code could be generated according to known programming languages and protocols that
15   the ’397 patent assumes the existence of, such as “full featured programming language[s]”
16   like Java, or by, for example, HTML and HTML extensions (such as Dynamic HTML,
17   JavaScript and Cascading Style Sheets). ’397 patent at 1:52-67. Parallel admissions are
18   found in the ’168 patent.
19          The asserted dependent claims simply add more routine steps, and none of the

20   limitations of each claim considered together provide an inventive concept that transforms

21   any claim into patent eligible subject matter. As reflected in the Exhibits hereto, the claims

22   are directed to known functionality. Thus, the asserted claims of the ’168 patent are directed

23   to patent ineligible subject matter and are invalid under § 101.

24                  2.      Invalidity under 35 U.S.C. § 112(1) – Lack of Enablement
25          Claim 1 is invalid for lack of enablement with respect to the term “wherein each web

26   page is defined entirely by each of the plurality of objects comprising that web page and the

27   style associated with the object.” A person of ordinary skill would understand that no web

28   page is defined entirely by the “objects comprising the web page,” but depends upon, among

                                                    61
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 66 of 169




 1   other things, code such as HTML code that does not define an object. The specification does

 2   not describe any new programming language or scheme that creates web pages defined

 3   entirely by web page objects and their associated styles. Accordingly, the description in the

 4   specification does not enable one of ordinary skill in the art at the time of the alleged

 5   invention to make or use the alleged invention.

 6          Claim 5 is invalid for lack of enablement with respect to the term “file size reduction

 7   means for reducing the total size of files generated by said build engine to a size of between

 8   12K and 50K.” The specification fails to adequately disclose an associated structure and/or

 9   algorithm for performing the function, or for achieving the claimed result with all files

10   potentially generated by a build engine. In addition, the claims do not specify what files are

11   generated by the build engine. Accordingly, the description in the specification does not

12   enable one of ordinary skill in the art at the time of the alleged invention to make or use the

13   alleged invention.

14          The aforementioned claims are invalid for failure to satisfy the enablement. In

15   addition, any claim that recites a term identified as lacking enablement, or that incorporates

16   such terms by dependency, or that uses a substantially similar term, is also invalid for failure

17   to comply with the enablement requirement.

18                  3.      Invalidity under 35 U.S.C. § 112(1) – Lack of Written Description
19          The first paragraph of 35 U.S.C. § 112 requires a patent specification to contain “a

20   written description of the invention.” The written description “must do more than merely

21   disclose that which would render the claimed invention obvious.” ICU Med., Inc. v. Alaris

22   Med. Sys., Inc., 558 F.3d 1368, 1377 (Fed. Cir. 2009). The written description must “clearly

23   allow persons of ordinary skill in the art to recognize that the inventor invented what is

24   claimed” by the time of the application filing date. Ariad Pharm., Inc. v. Eli Lilly & Co., 598

25   F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). Thus, a written description is inadequate where

26   the claim in question exceeds the scope of what the patent discloses by, for example,

27   omitting an attribute of the described invention from the limitations, thereby over-extending

28   the reach of the claim. ICU, 558 F.3d at 1377-78.

                                                     62
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 67 of 169




 1          At least in view of Express Mobile’s apparent construction of the claims in its

 2   Infringement Contentions, at least some claims of the ’168 are invalid because the

 3   specification as filed does not contain a written description of the claimed inventions. In

 4   particular, the patent disclosure would not lead a person of ordinary skill in the art to

 5   understand that the named inventor had possession of the purported inventions as claimed,

 6   either as a whole or in view of specific elements (examples of which are given below).

 7          Claim 1 is invalid for lack of written description with respect to the term “wherein

 8   each web page is defined entirely by each of the plurality of objects comprising that web

 9   page and the style associated with the object.” A person of ordinary skill would understand

10   that no web page is defined entirely by the objects comprising the web page, but depends

11   upon, among other things, code such as HTML code that does not define an object. The

12   specification does not describe any new programming language or scheme that creates web

13   pages defined entirely by web page objects and their associated styles. Accordingly, the

14   description in the specification does not allow a person of ordinary skill in the art to

15   recognize that the applicant invented what is claimed.

16          Claim 5 is invalid for lack of written description with respect to the term “file size

17   reduction means for reducing the total size of files generated by said build engine to a size of

18   between 12K and 50K.” The specification fails to adequately disclose an associated structure

19   and/or algorithm for performing the function, or for achieving the claimed result with all files

20   potentially generated by a build engine. In addition, the claims do not specify what files are

21   generated by the build engine. Accordingly, the description in the specification does not

22   allow a person of ordinary skill in the art to recognize that the applicant invented what is

23   claimed.

24          The aforementioned claims are invalid for failure to satisfy the written description

25   requirement. In addition, any claim that recites a term identified as lacking written

26   description support, or that incorporates such terms by dependency, or that uses a

27   substantially similar term, is also invalid for failure to comply with the written description

28   requirement.

                                                     63
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 68 of 169




 1                  4.      Invalidity under 35 U.S.C. § 112(2) – Indefiniteness
 2          Claim 1 is invalid as indefinite with regard to the terms “style” and “style data.” The
 3   meaning of the term is not reasonably certain when read in view of the intrinsic evidence, as
 4   a person of ordinary skill would not know what “style” or “style data” refers to.

 5          Claim 2 is invalid as indefinite with regard to the term “child.” The meaning of the

 6   term is not reasonably certain when read in view of the intrinsic evidence, as a person of

 7   ordinary skill would not know what “child” refers to. For example, the claim does not

 8   specify what “a child” is a child of.

 9          Claim 2 is invalid as indefinite with regard to the terms “child button” and “child

10   image objects.” The meaning of the terms is not reasonably certain when read in view of the
11   intrinsic evidence, as a person of ordinary skill would not know what “child button” or “child
12   image object” refers to. For example, the claim does not specify what “child button and child
13   image objects” are children of.
14          Claim 3 is invalid as indefinite with regard to the terms “child button” and “child
15   image objects.” The meaning of the terms is not reasonably certain when read in view of the
16   intrinsic evidence, as a person of ordinary skill would not know what “child button” or “child
17   image object” refers to. For example, the claim does not specify what “child button and child
18   image objects” are children of.
19          Claim 5 is invalid as indefinite with respect to the term “file size reduction means for

20   reducing the total size of files generated by said build engine to a size of between 12K and

21   50K.” The specification fails to adequately disclose an associated structure and/or algorithm

22   for performing the function, and thus the meaning of the term is not reasonably certain to a

23   person of ordinary skill.

24          Claim 5 is invalid as indefinite with regard to the term “files generated by said build

25   engine.” The meaning of the term is not reasonably certain when read in view of the intrinsic

26   evidence, as a person of ordinary skill would not know what files are generated by the build

27   engine. For example, there is no antecedent basis for the term “files.”

28          The aforementioned claims are invalid as indefinite. In addition, any claim that

                                                    64
                          MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
         Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 69 of 169




 1   recites a term identified as indefinite, or that incorporates such terms by dependency, or that

 2   uses a substantially similar term, is also invalid as indefinite.

 3   V.        DISCLOSURES PURSUANT TO PATENT LOCAL RULE 3-4
 4             Magento is producing herewith documentation in accordance with the requirements
 5   of Patent Local Rule 3-4.
 6             A.     Patent L.R. 3-4(a)
 7             Magento identifies the following as constituting “[s]ource code, specifications,

 8   schematics, flow charts, artwork, formulas, or other documentation sufficient to show the

 9   operation of any aspects or elements of an Accused Instrumentality identified by the patent

10   claimant in its Patent L.R. 3-1(c) chart:”
11             MAG_SC000001
12             MAG000001 - MAG001819
13             MAG010184 – MAG046051
14             Source code for Magento Enterprise Edition is available for inspection at Sidley
15   Austin’s San Francisco offices, subject to the terms of the Stipulated Protective Order entered
16   July 13, 2018 at Dkt. 74..
17             Magento’s identification of the foregoing documents is not acquiescence in any
18   allegations in Express Mobile’s Patent L.R. 3-1 Infringement Contentions, nor an admission
19   that those contentions properly identify the accused instrumentalities or are otherwise

20   sufficient.

21             Magento’s investigation is continuing, and Magento reserves the right to supplement

22   or amend this disclosure as discovery continues.

23             B.     Patent L.R. 3-4(b)
24             Magento identifies the following as constituting “[a] copy or sample of the prior art

25   identified pursuant to Patent L.R. 3-3(a) which does not appear in the file history of the

26   patent(s) at issue:”3

27

28   3
         As all of the prior art asserted appears in English, Magento is not producing herewith any

                                                       65
                             MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 70 of 169




 1           MAG001820 - MAG007748

 2           To the extent not included in such Bates range, the prior art is available for inspection

 3   or copying upon request or has been produced by Express Mobile. Magento reserves the

 4   right to supplement or amend this disclosure as discovery continues, including but not limited

 5   to, in response to claim construction proceedings, new or additional arguments by Express

 6   Mobile concerning infringement or invalidity, and orders of the Court.

 7           C.      Patent L.R. 3-4(c)
 8           Magento identifies the following as constituting “agreements that the party opposing

 9   infringement contends are comparable to a license that would result from a hypothetical

10   reasonable royalty negotiation:”

11           Magento is currently unaware of any agreements in its possession that “are

12   comparable to a license that would result from a hypothetical reasonable royalty negotiation”

13   between Magento and Express Mobile.

14           Magento reserves the right to supplement or amend this disclosure as discovery

15   continues. Further, Magento understands that there may be license agreements involving

16   Express Mobile that have not been produced in their entirety or that have yet to be produced.

17   Magento reserves the right to rely upon agreements produced by Express Mobile as

18   comparable licenses as appropriate, though this reservation should not be taken as an

19   assertion that any agreements involving, or produced by, Express Mobile constitute

20   comparable licenses that would result from a hypothetical reasonable royalty negotiation

21   between Magento and Express Mobile.

22           D.      Patent L.R. 3-4(d)
23           Magento identifies the following as constituting “[d]ocuments sufficient to show the

24   sales, revenue, cost, and profits for accused instrumentalities identified pursuant to Patent

25   L.R. 3-1(b) for any period of alleged infringement:”

26

27

28   translations of prior art.

                                                     66
                           MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 71 of 169




 1          MAG007749

 2          Magento’s identification of the foregoing documents is not acquiescence in any

 3   allegations in Express Mobile’s Patent L.R. 3-1 Infringement Contentions, nor an admission

 4   that those contentions are sufficient. Magento’s disclosure is not an admission that Express

 5   Mobile has properly identified accused instrumentalities or provided Magento with proper

 6   notice as to what the “period of alleged infringement” is.

 7          Magento reserves the right to supplement or amend this disclosure as discovery

 8   continues.

 9          E.      Patent L.R. 3-4(e)
10          Magento identifies the following as constituting “agreements that may be used to

11   support the party denying infringement’s damages case:”

12          Magento has thus far identified an agreement that may be used to support Magento’s

13   damages case, but the agreement is subject to confidentiality obligations to a third party. The

14   parties have agreed that this agreement may be produced with the designation “Highly

15   Confidential – Attorneys’ Eyes Only – Third Party Confidential,” and that the document will

16   be maintained as outside counsel’s eyes only. Subject to these restrictions, Magento

17   identifies the following bates range:

18          MAG007750 - MAG007759

19          Magento reserves the right to supplement or amend this disclosure as discovery

20   continues. Further, Magento understands that there may be agreements involving Express

21   Mobile that have not been produced or that have not been produced in their entirety.

22   Magento reserves the right to rely, in its damages case, upon agreements produced by

23   Express Mobile, though this reservation should not be taken as an assertion that any

24   agreements involving, or produced by, Express Mobile are relevant, constitute comparable

25   licenses that would result from a hypothetical reasonable royalty negotiation between

26   Magento and Express Mobile, or otherwise are appropriate to consider in assessing any

27   damages in this matter.

28

                                                    67
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
      Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 72 of 169




 1   Dated: July 12, 2019

 2                                                     By: _/s/ Irene Yang__________
 3                                                         Michael J. Bettinger (SBN 122196)
                                                           mbettinger@sidley.com
 4                                                         Irene Yang (SBN 245464)
                                                           irene.yang@sidley.com
 5                                                         Sue Wang (SBN 286247)
                                                           sue.wang@sidley.com
 6                                                         SIDLEY AUSTIN LLP
                                                           555 California Street, Suite 2000
 7                                                         San Francisco, California 94104-1715
                                                           Telephone: (415) 772-1200
 8                                                         Facsimile: (415) 772-7400
 9                                                         Andrew T. Langford (pro hac vice)
                                                           alangford@sidley.com
10                                                         SIDLEY AUSTIN LLP
                                                           2021 McKinney Avenue, Suite 2000
11                                                         Dallas, TX 75201
                                                           Telephone: (214) 981-3300
12                                                         Fascimile: (214) 981-3400
13                                                         Attorneys for Magento, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  68
                        MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
       Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 73 of 169




 1                                              Appendix A
 2          Each row of the tables below identify a primary reference that anticipates or renders
 3   obvious, alone or in combination with the knowledge of a person of ordinary skill, the
 4   Asserted Claims of the ’397 patent and the ’168 patent, respectively. Each row of the tables

 5   further identifies secondary references that render obvious the Asserted Claims in

 6   combination with the primary reference.

 7          Any combination of a primary reference with one or more of its secondary references

 8   may be used to form an obviousness combination for the reasons described herein and to be

 9   further explained during the expert report and discovery phase of this litigation according to

10   the Court’s scheduling order. Further information regarding exemplary disclosures of these
11   references is found in the Exhibits hereto. Magento reserves the right to assert any
12   combination of the references referred to in these Invalidity Contentions, including the
13   Exhibits hereto. The table below is provided for convenience and is subject to all
14   reservations of rights.
15   Table A –Prior Art Systems or References That Anticipate and/or Render Obvious Each
                              Asserted Claim of the ’397 Patent
16

17                    Primary Reference                               Secondary References
      U.S. Patent No. 5,842,020 to Faustini (“Faustini”)     Applicant admitted prior art; Lenz;
18                                                           Skok; Bernardo; Kirk; Gever; Graham;
                                                             Qureshi; Berger; Beri; Merrill; Netscape
19                                                           Composer; Ray; Lemay; NetObjects
20                                                           Fusion 4.0; NetObjects Fusion 4.0 User
                                                             Guide; NetObjects Dynamics Page;
21                                                           NetObjects Fusion Dynamic Actions
                                                             Reference; SilverStream System;
22                                                           SilverStream 2.0; GeoCities; Sawyer;
                                                             FrontPage; Randall; Yan; Selfridge;
23
                                                             Liew; Kopetzky; Müller; Amaya; Quint;
24                                                           W3C; W3C1; W3C2; W3C3; W3C4;
                                                             Quint1; Stanek; Flanagan; Ham;
25                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                             SilverStream Product Demonstration;
26                                                           SilverStream Authorized Guide;
                                                             SilverStream 1.5 CD; U.S. Patent No.
27
                                                             6,209,029 (“Epstein”); U.S. Patent No.
28                                                           6,880,129 (“Lee”); U.S. Patent No.

                                                     69
                                MAGENTO’S PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 74 of 169




 1                  Primary Reference                               Secondary References
                                                          5,475,843 (“Halviatti”); SilverStream
 2                                                        White Paper; SilverStream 1.0 Starter
 3                                                        Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
 4                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
 5                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
 6                                                        Programmer’s Guide (Sept. 1998);
 7                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
 8                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 9                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
10                                                        knowledge of one of ordinary skill in
11                                                        the art.
     PCT International Pub. No. WO 98/20434 to Lenz       Applicant admitted prior art; Faustini;
12   (“Lenz”)                                             Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
13                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
14
                                                          Guide; NetObjects Dynamics Page;
15                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
16                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          FrontPage; Randall; Yan; Selfridge;
17                                                        Liew; Kopetzky; Müller; Amaya; Quint;
                                                          W3C; W3C1; W3C2; W3C3; W3C4;
18
                                                          Quint1; Stanek; Flanagan; Ham;
19                                                        Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                          SilverStream Product Demonstration;
20                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
21                                                        Halviatti; SilverStream White Paper;
22                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
23                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
24                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
25                                                        SilverStream Programmer’s Guide
26                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
27                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
28
                                                 70
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 75 of 169




 1                   Primary Reference                                Secondary References
                                                           LOOK Beta 2 Version CD;
 2                                                         SilverStream 2.0 Application Server;
 3                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
 4   U.S. Patent Publication No. 2002/0091725 to Skok      Applicant admitted prior art; Faustini;
     (“Skok”)                                              Lenz; Bernardo; Kirk; Gever; Graham;
 5                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
 6                                                         Fusion 4.0; NetObjects Fusion 4.0 User
 7                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
 8                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
 9                                                         FrontPage; Randall; Yan; Selfridge;
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
10
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
11                                                         Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
12                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
13                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
14
                                                           SilverStream 1.0 Starter Pack;
15                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
16                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
17                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
18
                                                           (Sept. 1998); SilverStream
19                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
20                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
21                                                         SilverStream 2.0 Application Server;
22                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
23   U.S. Patent No. 6,185,587 to Bernardo                 Applicant admitted prior art; Faustini;
     (“Bernardo”)                                          Lenz; Skok; Kirk; Gever; Graham;
24                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
25                                                         Fusion 4.0; NetObjects Fusion 4.0 User
26                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
27                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
28
                                                  71
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 76 of 169




 1                   Primary Reference                                Secondary References
                                                           FrontPage; Randall; Yan; Selfridge;
 2                                                         Liew; Kopetzky; Müller; Amaya; Quint;
 3                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Ham;
 4                                                         Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                           SilverStream Product Demonstration;
 5                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 6                                                         Halviatti; SilverStream White Paper;
 7                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
 8                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
 9                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
10                                                         SilverStream Programmer’s Guide
11                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
12                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
13                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
14
                                                           and/or the knowledge of one of ordinary
15                                                         skill in the art.
     U.S. Patent No. 6,175,842 to Kirk (“Kirk”)            Applicant admitted prior art; Faustini;
16                                                         Lenz; Skok; Bernardo; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
17                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
18
                                                           Guide; NetObjects Dynamics Page;
19                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
20                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           FrontPage; Randall; Yan; Selfridge;
21                                                         Liew; Kopetzky; Müller; Amaya; Quint;
22                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Ham;
23                                                         Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                           SilverStream Product Demonstration;
24                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
25                                                         Halviatti; SilverStream White Paper;
26                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
27                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
28
                                                  72
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 77 of 169




 1                  Primary Reference                                 Secondary References
                                                           (Nov. 1997); SilverStream
 2                                                         Programmer’s Guide (Nov. 1997);
 3                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
 4                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
 5                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
 6                                                         SilverStream 2.0 Application Server;
 7                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
 8   U.S. Patent No. 6,313,835 to Gever (“Gever”)          Applicant admitted prior art; Faustini;
                                                           Lenz; Skok; Bernardo; Kirk; Graham;
 9                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
10
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
11                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
12                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
13                                                         FrontPage; Randall; Yan; Selfridge;
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
14
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
15                                                         Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
16                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
17                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
18
                                                           SilverStream 1.0 Starter Pack;
19                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
20                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
21                                                         Programmer’s Guide (Nov. 1997);
22                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
23                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
24                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
25                                                         SilverStream 2.0 Application Server;
26                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
27   U.S. Patent No. 6,343,302 to Graham (“Graham”)        Applicant admitted prior art; Faustini;
                                                           Lenz; Skok; Bernardo; Kirk; Gever;
28
                                                    73
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 78 of 169




 1                   Primary Reference                                Secondary References
                                                           Qureshi; Berger; Beri; Merrill; Netscape
 2                                                         Composer; Ray; Lemay; NetObjects
 3                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
 4                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
 5                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           FrontPage; Randall; Yan; Selfridge;
 6                                                         Liew; Kopetzky; Müller; Amaya; Quint;
 7                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Ham;
 8                                                         Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                           SilverStream Product Demonstration;
 9                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
10                                                         Halviatti; SilverStream White Paper;
11                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
12                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
13                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
14
                                                           SilverStream Programmer’s Guide
15                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
16                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
17                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
18
                                                           and/or the knowledge of one of ordinary
19                                                         skill in the art.
     U.S. Patent No. 6,396,500 to Qureshi (“Qureshi”)      Applicant admitted prior art; Faustini;
20                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Berger; Beri; Merrill;
21                                                         Netscape Composer; Ray; Lemay;
22                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
23                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
24                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
25                                                         Yan; Selfridge; Liew; Kopetzky;
26                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
27                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
28
                                                  74
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 79 of 169




 1                   Primary Reference                               Secondary References
                                                           Product Demonstration; SilverStream
 2                                                         Authorized Guide; SilverStream 1.5
 3                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
 4                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
 5                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
 6                                                         SilverStream Programmer’s Guide
 7                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
 8                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
 9                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
10                                                         Version CD; SilverStream 2.0
11                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
12                                                         the art.
     U.S. Patent No. 6,230,174 to Berger (“Berger”)        Applicant admitted prior art; Faustini;
13                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Beri; Merrill;
14
                                                           Netscape Composer; Ray; Lemay;
15                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
16                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
17                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
18
                                                           Yan; Selfridge; Liew; Kopetzky;
19                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
20                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
21                                                         Product Demonstration; SilverStream
22                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
23                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
24                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
25                                                         SilverStream Tutorial (Nov. 1997);
26                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
27                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
28
                                                  75
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 80 of 169




 1                   Primary Reference                               Secondary References
                                                           (Nov. 1997); SilverStream
 2                                                         Administration Guide (Sept. 1998);
 3                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
 4                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 5                                                         the art.
     U.S. Patent No. 6,141,018 to Beri (“Beri”)            Applicant admitted prior art; Faustini;
 6                                                         Lenz; Skok; Bernardo; Kirk; Gever;
 7                                                         Graham; Qureshi; Berger; Merrill;
                                                           Netscape Composer; Ray; Lemay;
 8                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
 9                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
10
                                                           SilverStream System; SilverStream 2.0;
11                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
12                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
13                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
14
                                                           Product Demonstration; SilverStream
15                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
16                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
17                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
18
                                                           SilverStream Tutorial (Nov. 1997);
19                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
20                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
21                                                         (Nov. 1997); SilverStream
22                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
23                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
24                                                         knowledge of one of ordinary skill in
                                                           the art.
25   U.S. Patent No. 6,369,821 to Merrill (“Merrill”)      Applicant admitted prior art; Faustini;
26                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri;
27                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
28
                                                   76
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 81 of 169




 1                   Primary Reference                               Secondary References
                                                           Fusion 4.0 User Guide; NetObjects
 2                                                         Dynamics Page; NetObjects Fusion
 3                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
 4                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
 5                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
 6                                                         Flanagan; Ham; Tamiosso; Badros;
 7                                                         Gaedke; Lu; Mohan; SilverStream
                                                           Product Demonstration; SilverStream
 8                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
 9                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
10                                                         SilverStream 1.0a Sampler CD;
11                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
12                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
13                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
14
                                                           (Nov. 1997); SilverStream
15                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
16                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
17                                                         knowledge of one of ordinary skill in
                                                           the art.
18
     Netscape Communicator system by Netscape              Applicant admitted prior art; Faustini;
19   Communications Corp. (“Netscape Composer”);           Lenz; Skok; Bernardo; Kirk; Gever;
     Netscape Composer for Dummies by Ray (“Ray”);         Graham; Qureshi; Berger; Beri; Merrill;
20   and Netscape Navigator Gold 3 Deluxe Edition by       NetObjects Fusion 4.0; NetObjects
     Lemay (“Lemay”).                                      Fusion 4.0 User Guide; NetObjects
21                                                         Dynamics Page; NetObjects Fusion
22   These references concern a prior art system and, as   Dynamic Actions Reference;
     such, should be considered as a single primary        SilverStream System; SilverStream 2.0;
23   reference.                                            GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
24                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
25                                                         Flanagan; Ham; Tamiosso; Badros;
26                                                         Gaedke; Lu; Mohan; SilverStream
                                                           Product Demonstration; SilverStream
27                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
28
                                                   77
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 82 of 169




 1                 Primary Reference                               Secondary References
                                                         SilverStream White Paper; SilverStream
 2                                                       1.0 Starter Pack; SilverStream 1.0 CD;
 3                                                       SilverStream 1.0a Sampler CD;
                                                         SilverStream 1.0b Sampler CD;
 4                                                       SilverStream Tutorial (Nov. 1997);
                                                         SilverStream Programmer’s Guide
 5                                                       (Nov. 1997); SilverStream
                                                         Programmer’s Guide (Sept. 1998);
 6                                                       SilverStream Administration Guide
 7                                                       (Nov. 1997); SilverStream
                                                         Administration Guide (Sept. 1998);
 8                                                       SilverStream INSIDE LOOK Beta 2
                                                         Version CD; SilverStream 2.0
 9                                                       Application Server; and/or the
                                                         knowledge of one of ordinary skill in
10                                                       the art.
11   Netscape Communicator system by Netscape            Applicant admitted prior art; Faustini;
     Communications Corp. (“Netscape Composer”)          Lenz; Skok; Bernardo; Kirk; Gever;
12                                                       Graham; Qureshi; Berger; Beri; Merrill;
                                                         Ray; Lemay; NetObjects Fusion 4.0;
13                                                       NetObjects Fusion 4.0 User Guide;
                                                         NetObjects Dynamics Page; NetObjects
14
                                                         Fusion Dynamic Actions Reference;
15                                                       SilverStream System; SilverStream 2.0;
                                                         GeoCities; Sawyer; FrontPage; Randall;
16                                                       Yan; Selfridge; Liew; Kopetzky;
                                                         Müller; Amaya; Quint; W3C; W3C1;
17                                                       W3C2; W3C3; W3C4; Quint1; Stanek;
                                                         Flanagan; Ham; Tamiosso; Badros;
18
                                                         Gaedke; Lu; Mohan; SilverStream
19                                                       Product Demonstration; SilverStream
                                                         Authorized Guide; SilverStream 1.5
20                                                       CD; Epstein; Lee; Halviatti;
                                                         SilverStream White Paper; SilverStream
21                                                       1.0 Starter Pack; SilverStream 1.0 CD;
22                                                       SilverStream 1.0a Sampler CD;
                                                         SilverStream 1.0b Sampler CD;
23                                                       SilverStream Tutorial (Nov. 1997);
                                                         SilverStream Programmer’s Guide
24                                                       (Nov. 1997); SilverStream
                                                         Programmer’s Guide (Sept. 1998);
25                                                       SilverStream Administration Guide
26                                                       (Nov. 1997); SilverStream
                                                         Administration Guide (Sept. 1998);
27                                                       SilverStream INSIDE LOOK Beta 2
                                                         Version CD; SilverStream 2.0
28
                                                78
                     MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 83 of 169




 1                  Primary Reference                               Secondary References
                                                          Application Server; and/or the
 2                                                        knowledge of one of ordinary skill in
 3                                                        the art.
     Netscape Composer for Dummies by Ray (“Ray”)         Applicant admitted prior art; Faustini;
 4                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 5                                                        Netscape Composer; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
 6                                                        Fusion 4.0 User Guide; NetObjects
 7                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
 8                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
 9                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
10
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
11                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
12                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
13                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
14
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
15                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
16                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
17                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
18
                                                          SilverStream Administration Guide
19                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
20                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
21                                                        Application Server; and/or the
22                                                        knowledge of one of ordinary skill in
                                                          the art.
23   Netscape Navigator Gold 3 Deluxe Edition by          Applicant admitted prior art; Faustini;
     Lemay (“Lemay”)                                      Lenz; Skok; Bernardo; Kirk; Gever;
24                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; NetObjects
25                                                        Fusion 4.0; NetObjects Fusion 4.0 User
26                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
27                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
28
                                                   79
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 84 of 169




 1                   Primary Reference                                Secondary References
                                                           FrontPage; Randall; Yan; Selfridge;
 2                                                         Liew; Kopetzky; Müller; Amaya; Quint;
 3                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Ham;
 4                                                         Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                           SilverStream Product Demonstration;
 5                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 6                                                         Halviatti; SilverStream White Paper;
 7                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
 8                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
 9                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
10                                                         SilverStream Programmer’s Guide
11                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
12                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
13                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
14
                                                           and/or the knowledge of one of ordinary
15                                                         skill in the art.
     NetObjects Fusion 4.0 system by NetObjects, Inc.;     Applicant admitted prior art; Faustini;
16   NetObjects Fusion 4.0 User Guide; NetObjects          Lenz; Skok; Bernardo; Kirk; Gever;
     Dynamics Page; and NetObjects Fusion Dynamic          Graham; Qureshi; Berger; Beri; Merrill;
17   Actions Reference;                                    Netscape Composer; Ray; Lemay;
                                                           SilverStream System; SilverStream 2.0;
18
     These references concern a prior art system and, as   GeoCities; Sawyer; FrontPage; Randall;
19   such, should be considered as a single primary        Yan; Selfridge; Liew; Kopetzky;
     reference                                             Müller; Amaya; Quint; W3C; W3C1;
20                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Ham; Tamiosso; Badros;
21                                                         Gaedke; Lu; Mohan; SilverStream
22                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
23                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
24                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
25                                                         SilverStream 1.0b Sampler CD;
26                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
27                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
28
                                                   80
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 85 of 169




 1                   Primary Reference                               Secondary References
                                                           SilverStream Administration Guide
 2                                                         (Nov. 1997); SilverStream
 3                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
 4                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
 5                                                         knowledge of one of ordinary skill in
                                                           the art.
 6   NetObjects Fusion 4.0 system by NetObjects, Inc.      Applicant admitted prior art; Faustini;
 7                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
 8                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0 User Guide;
 9                                                         NetObjects Dynamics Page; NetObjects
                                                           Fusion Dynamic Actions Reference;
10
                                                           SilverStream System; SilverStream 2.0;
11                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
12                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
13                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
14
                                                           Product Demonstration; SilverStream
15                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
16                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
17                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
18
                                                           SilverStream Tutorial (Nov. 1997);
19                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
20                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
21                                                         (Nov. 1997); SilverStream
22                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
23                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
24                                                         knowledge of one of ordinary skill in
                                                           the art.
25   NetObjects Fusion 4.0 User Guide by NetObjects,       Applicant admitted prior art; Faustini;
26   Inc.                                                  Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
27                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
28
                                                  81
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 86 of 169




 1                  Primary Reference                               Secondary References
                                                          Dynamics Page; NetObjects Fusion
 2                                                        Dynamic Actions Reference;
 3                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
 4                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
 5                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
 6                                                        Gaedke; Lu; Mohan; SilverStream
 7                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
 8                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
 9                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
10                                                        SilverStream 1.0b Sampler CD;
11                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
12                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
13                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
14
                                                          Administration Guide (Sept. 1998);
15                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
16                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
17                                                        the art.
     NetObjects Dynamics Page by NetObjects Inc.          Applicant admitted prior art; Faustini;
18
                                                          Lenz; Skok; Bernardo; Kirk; Gever;
19                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
20                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
21                                                        Fusion Dynamic Actions Reference;
22                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
23                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
24                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
25                                                        Gaedke; Lu; Mohan; SilverStream
26                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
27                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
28
                                                 82
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 87 of 169




 1                  Primary Reference                               Secondary References
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
 2                                                        SilverStream 1.0a Sampler CD;
 3                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
 4                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
 5                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
 6                                                        (Nov. 1997); SilverStream
 7                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 8                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
 9                                                        knowledge of one of ordinary skill in
                                                          the art.
10
     NetObjects Fusion Dynamic Actions Reference by       Applicant admitted prior art; Faustini;
11   NetObjects, Inc.                                     Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
12                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
13                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; SilverStream System;
14
                                                          SilverStream 2.0; GeoCities; Sawyer;
15                                                        FrontPage; Randall; Yan; Selfridge;
                                                          Liew; Kopetzky; Müller; Amaya; Quint;
16                                                        W3C; W3C1; W3C2; W3C3; W3C4;
                                                          Quint1; Stanek; Flanagan; Ham;
17                                                        Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                          SilverStream Product Demonstration;
18
                                                          SilverStream Authorized Guide;
19                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
20                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
21                                                        Sampler CD; SilverStream 1.0b
22                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
23                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
24                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
25                                                        SilverStream Administration Guide
26                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
27                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
28
                                                 83
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 88 of 169




 1                   Primary Reference                                Secondary References
                                                           skill in the art.
 2   SilverStream System by SilverStream Software          Applicant admitted prior art; Faustini;
 3   (“SilverStream”); and SilverStream 2.0 by Minnick     Lenz; Skok; Bernardo; Kirk; Gever;
     (“Minnick”)                                           Graham; Qureshi; Berger; Beri; Merrill;
 4                                                         Netscape Composer; Ray; Lemay;
     These references concern a prior art system and, as   NetObjects Fusion 4.0; NetObjects
 5   such, should be considered as a single primary        Fusion 4.0 User Guide; NetObjects
     reference.                                            Dynamics Page; NetObjects Fusion
 6                                                         Dynamic Actions Reference; GeoCities;
 7                                                         Sawyer; FrontPage; Randall; Yan;
                                                           Selfridge; Liew; Kopetzky; Müller;
 8                                                         Amaya; Quint; W3C; W3C1; W3C2;
                                                           W3C3; W3C4; Quint1; Stanek;
 9                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
10
                                                           Product Demonstration; SilverStream
11                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
12                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
13                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
14
                                                           SilverStream Tutorial (Nov. 1997);
15                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
16                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
17                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
18
                                                           SilverStream INSIDE LOOK Beta 2
19                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
20                                                         knowledge of one of ordinary skill in
                                                           the art.
21   SilverStream System by SilverStream Software          Applicant admitted prior art; Faustini;
22   (“SilverStream”)                                      Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
23                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
24                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
25                                                         Dynamic Actions Reference;
26                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           FrontPage; Randall; Yan; Selfridge;
27                                                         Liew; Kopetzky; Müller; Amaya; Quint;
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
28
                                                   84
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 89 of 169




 1                  Primary Reference                                Secondary References
                                                          Quint1; Stanek; Flanagan; Ham;
 2                                                        Tamiosso; Badros; Gaedke; Lu; Mohan;
 3                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
 4                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
 5                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
 6                                                        Sampler CD; SilverStream 1.0b
 7                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
 8                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 9                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
10                                                        SilverStream Administration Guide
11                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
12                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
13                                                        skill in the art.
     SilverStream 2.0 by Minnick (“Minnick”)              Applicant admitted prior art; Faustini;
14
                                                          Lenz; Skok; Bernardo; Kirk; Gever;
15                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
16                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
17                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
18
                                                          SilverStream System; GeoCities;
19                                                        Sawyer; FrontPage; Randall; Yan;
                                                          Selfridge; Liew; Kopetzky; Müller;
20                                                        Amaya; Quint; W3C; W3C1; W3C2;
                                                          W3C3; W3C4; Quint1; Stanek;
21                                                        Flanagan; Ham; Tamiosso; Badros;
22                                                        Gaedke; Lu; Mohan; SilverStream
                                                          Product Demonstration; SilverStream
23                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
24                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
25                                                        SilverStream 1.0a Sampler CD;
26                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
27                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
28
                                                 85
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 90 of 169




 1                   Primary Reference                                Secondary References
                                                           Programmer’s Guide (Sept. 1998);
 2                                                         SilverStream Administration Guide
 3                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
 4                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
 5                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 6                                                         the art.
 7   GeoCities system by David Bohnett and John            Applicant admitted prior art; Faustini;
     Rezner (“GeoCities”); and Creating GeoCities          Lenz; Skok; Bernardo; Kirk; Gever;
 8   Websites by Sawyer (“Sawyer”)                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
 9   These references concern a prior art system and, as   NetObjects Fusion 4.0; NetObjects
     such, should be considered as a single primary        Fusion 4.0 User Guide; NetObjects
10
     reference.                                            Dynamics Page; NetObjects Fusion
11                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
12                                                         FrontPage; Randall; Yan; Selfridge;
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
13                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Ham;
14
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
15                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
16                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
17                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
18
                                                           Sampler CD; SilverStream 1.0b
19                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
20                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
21                                                         (Sept. 1998); SilverStream
22                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
23                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
24                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
25                                                         skill in the art.
26   GeoCities system by David Bohnett and John            Applicant admitted prior art; Faustini;
     Rezner (“GeoCities”)                                  Lenz; Skok; Bernardo; Kirk; Gever;
27                                                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
28
                                                   86
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 91 of 169




 1                  Primary Reference                           Secondary References
                                                      NetObjects Fusion 4.0; NetObjects
 2                                                    Fusion 4.0 User Guide; NetObjects
 3                                                    Dynamics Page; NetObjects Fusion
                                                      Dynamic Actions Reference;
 4                                                    SilverStream System; SilverStream 2.0;
                                                      Sawyer; FrontPage; Randall; Yan;
 5                                                    Selfridge; Liew; Kopetzky; Müller;
                                                      Amaya; Quint; W3C; W3C1; W3C2;
 6                                                    W3C3; W3C4; Quint1; Stanek;
 7                                                    Flanagan; Ham; Tamiosso; Badros;
                                                      Gaedke; Lu; Mohan; SilverStream
 8                                                    Product Demonstration; SilverStream
                                                      Authorized Guide; SilverStream 1.5
 9                                                    CD; Epstein; Lee; Halviatti;
                                                      SilverStream White Paper; SilverStream
10                                                    1.0 Starter Pack; SilverStream 1.0 CD;
11                                                    SilverStream 1.0a Sampler CD;
                                                      SilverStream 1.0b Sampler CD;
12                                                    SilverStream Tutorial (Nov. 1997);
                                                      SilverStream Programmer’s Guide
13                                                    (Nov. 1997); SilverStream
                                                      Programmer’s Guide (Sept. 1998);
14
                                                      SilverStream Administration Guide
15                                                    (Nov. 1997); SilverStream
                                                      Administration Guide (Sept. 1998);
16                                                    SilverStream INSIDE LOOK Beta 2
                                                      Version CD; SilverStream 2.0
17                                                    Application Server; and/or the
                                                      knowledge of one of ordinary skill in
18
                                                      the art.
19   Creating GeoCities Websites by Sawyer (“Sawyer”) Applicant admitted prior art; Faustini;
                                                      Lenz; Skok; Bernardo; Kirk; Gever;
20                                                    Graham; Qureshi; Berger; Beri; Merrill;
                                                      Netscape Composer; Ray; Lemay;
21                                                    NetObjects Fusion 4.0; NetObjects
22                                                    Fusion 4.0 User Guide; NetObjects
                                                      Dynamics Page; NetObjects Fusion
23                                                    Dynamic Actions Reference;
                                                      SilverStream System; SilverStream 2.0;
24                                                    GeoCities; FrontPage; Randall; Yan;
                                                      Selfridge; Liew; Kopetzky; Müller;
25                                                    Amaya; Quint; W3C; W3C1; W3C2;
26                                                    W3C3; W3C4; Quint1; Stanek;
                                                      Flanagan; Ham; Tamiosso; Badros;
27                                                    Gaedke; Lu; Mohan; SilverStream
                                                      Product Demonstration; SilverStream
28
                                                 87
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 92 of 169




 1                   Primary Reference                               Secondary References
                                                           Authorized Guide; SilverStream 1.5
 2                                                         CD; Epstein; Lee; Halviatti;
 3                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
 4                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
 5                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
 6                                                         (Nov. 1997); SilverStream
 7                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
 8                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
 9                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
10                                                         Application Server; and/or the
11                                                         knowledge of one of ordinary skill in
                                                           the art.
12   FrontPage 2000 system by Microsoft Corp.              Applicant admitted prior art; Faustini;
     (“FrontPage”); and Special Edition Using              Lenz; Skok; Bernardo; Kirk; Gever;
13   FrontPage 2000 by Randall (“Randall”)                 Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
14
     These references concern a prior art system and, as   NetObjects Fusion 4.0; NetObjects
15   such, should be considered as a single primary        Fusion 4.0 User Guide; NetObjects
     reference.                                            Dynamics Page; NetObjects Fusion
16                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
17                                                         GeoCities; Sawyer; Yan; Selfridge;
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
18
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
19                                                         Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
20                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
21                                                         SilverStream 1.5 CD; Epstein; Lee;
22                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
23                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
24                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
25                                                         Programmer’s Guide (Nov. 1997);
26                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
27                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
28
                                                   88
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 93 of 169




 1                  Primary Reference                                Secondary References
                                                          (Sept. 1998); SilverStream INSIDE
 2                                                        LOOK Beta 2 Version CD;
 3                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
 4                                                        skill in the art.
     FrontPage 2000 system by Microsoft Corp.             Applicant admitted prior art; Faustini;
 5   (“FrontPage”)                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 6                                                        Netscape Composer; Ray; Lemay;
 7                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
 8                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
 9                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; Randall; Yan;
10
                                                          Selfridge; Liew; Kopetzky; Müller;
11                                                        Amaya; Quint; W3C; W3C1; W3C2;
                                                          W3C3; W3C4; Quint1; Stanek;
12                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
13                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
14
                                                          CD; Epstein; Lee; Halviatti;
15                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
16                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
17                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
18
                                                          (Nov. 1997); SilverStream
19                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
20                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
21                                                        SilverStream INSIDE LOOK Beta 2
22                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
23                                                        knowledge of one of ordinary skill in
                                                          the art.
24   Special Edition Using FrontPage 2000 by Randall      Applicant admitted prior art; Faustini;
     (“Randall”)                                          Lenz; Skok; Bernardo; Kirk; Gever;
25                                                        Graham; Qureshi; Berger; Beri; Merrill;
26                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
27                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
28
                                                 89
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 94 of 169




 1                  Primary Reference                               Secondary References
                                                          Dynamic Actions Reference;
 2                                                        SilverStream System; SilverStream 2.0;
 3                                                        GeoCities; Sawyer; FrontPage; Yan;
                                                          Selfridge; Liew; Kopetzky; Müller;
 4                                                        Amaya; Quint; W3C; W3C1; W3C2;
                                                          W3C3; W3C4; Quint1; Stanek;
 5                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
 6                                                        Product Demonstration; SilverStream
 7                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
 8                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
 9                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
10                                                        SilverStream Tutorial (Nov. 1997);
11                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
12                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
13                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
14
                                                          SilverStream INSIDE LOOK Beta 2
15                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
16                                                        knowledge of one of ordinary skill in
                                                          the art.
17   A Visual Programming Tool for User Interface and     Applicant admitted prior art; Faustini;
     Web Page Generation by Yan (“Yan”)                   Lenz; Skok; Bernardo; Kirk; Gever;
18
                                                          Graham; Qureshi; Berger; Beri; Merrill;
19                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
20                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
21                                                        Dynamic Actions Reference;
22                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
23                                                        Selfridge; Liew; Kopetzky; Müller;
                                                          Amaya; Quint; W3C; W3C1; W3C2;
24                                                        W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
25                                                        Gaedke; Lu; Mohan; SilverStream
26                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
27                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
28
                                                 90
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 95 of 169




 1                  Primary Reference                                Secondary References
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
 2                                                         SilverStream 1.0a Sampler CD;
 3                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
 4                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
 5                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
 6                                                         (Nov. 1997); SilverStream
 7                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
 8                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
 9                                                         knowledge of one of ordinary skill in
                                                           the art.
10
     Cospace: Combining Web Browsing and                   Applicant admitted prior art; Faustini;
11   Dynamically Generated, 3D, Multiuser                  Lenz; Skok; Bernardo; Kirk; Gever;
     Environments by Selfridge (“Selfridge”)               Graham; Qureshi; Berger; Beri; Merrill;
12                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
13                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
14
                                                           Dynamic Actions Reference;
15                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
16                                                         Yan; Liew; Kopetzky; Müller; Amaya;
                                                           Quint; W3C; W3C1; W3C2; W3C3;
17                                                         W3C4; Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
18
                                                           SilverStream Product Demonstration;
19                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
20                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
21                                                         SilverStream 1.0 CD; SilverStream 1.0a
22                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
23                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
24                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
25                                                         Administration Guide (Nov. 1997);
26                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
27                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
28
                                                  91
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 96 of 169




 1                   Primary Reference                                 Secondary References
                                                            and/or the knowledge of one of ordinary
 2                                                          skill in the art.
 3   Intellect: A System for Authoring, Distributing, and   Applicant admitted prior art; Faustini;
     Presenting Multimedia Contents Over the Internet       Lenz; Skok; Bernardo; Kirk; Gever;
 4   by Liew (“Liew”)                                       Graham; Qureshi; Berger; Beri; Merrill;
                                                            Netscape Composer; Ray; Lemay;
 5                                                          NetObjects Fusion 4.0; NetObjects
                                                            Fusion 4.0 User Guide; NetObjects
 6                                                          Dynamics Page; NetObjects Fusion
 7                                                          Dynamic Actions Reference;
                                                            SilverStream System; SilverStream 2.0;
 8                                                          GeoCities; Sawyer; FrontPage; Randall;
                                                            Yan; Selfridge; Kopetzky; Müller;
 9                                                          Amaya; Quint; W3C; W3C1; W3C2;
                                                            W3C3; W3C4; Quint1; Stanek;
10
                                                            Flanagan; Ham; Tamiosso; Badros;
11                                                          Gaedke; Lu; Mohan; SilverStream
                                                            Product Demonstration; SilverStream
12                                                          Authorized Guide; SilverStream 1.5
                                                            CD; Epstein; Lee; Halviatti;
13                                                          SilverStream White Paper; SilverStream
                                                            1.0 Starter Pack; SilverStream 1.0 CD;
14
                                                            SilverStream 1.0a Sampler CD;
15                                                          SilverStream 1.0b Sampler CD;
                                                            SilverStream Tutorial (Nov. 1997);
16                                                          SilverStream Programmer’s Guide
                                                            (Nov. 1997); SilverStream
17                                                          Programmer’s Guide (Sept. 1998);
                                                            SilverStream Administration Guide
18
                                                            (Nov. 1997); SilverStream
19                                                          Administration Guide (Sept. 1998);
                                                            SilverStream INSIDE LOOK Beta 2
20                                                          Version CD; SilverStream 2.0
                                                            Application Server; and/or the
21                                                          knowledge of one of ordinary skill in
22                                                          the art.
     Visual Preview for Link Traversal on the World         Applicant admitted prior art; Faustini;
23   Wide Web by Kopetzky                                   Lenz; Skok; Bernardo; Kirk; Gever;
                                                            Graham; Qureshi; Berger; Beri; Merrill;
24                                                          Netscape Composer; Ray; Lemay;
                                                            NetObjects Fusion 4.0; NetObjects
25                                                          Fusion 4.0 User Guide; NetObjects
26                                                          Dynamics Page; NetObjects Fusion
                                                            Dynamic Actions Reference;
27                                                          SilverStream System; SilverStream 2.0;
                                                            GeoCities; Sawyer; FrontPage; Randall;
28
                                                   92
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 97 of 169




 1                   Primary Reference                                Secondary References
                                                           Yan; Selfridge; Liew; Müller; Amaya;
 2                                                         Quint; W3C; W3C1; W3C2; W3C3;
 3                                                         W3C4; Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
 4                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
 5                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
 6                                                         SilverStream 1.0 Starter Pack;
 7                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
 8                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
 9                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
10                                                         (Sept. 1998); SilverStream
11                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
12                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
13                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
14
                                                           skill in the art.
15   Towards the Virtual Internet Gallery by Müller        Applicant admitted prior art; Faustini;
     (“Müller”)                                            Lenz; Skok; Bernardo; Kirk; Gever;
16                                                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
17                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
18
                                                           Dynamics Page; NetObjects Fusion
19                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
20                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
21                                                         Amaya; Quint; W3C; W3C1; W3C2;
22                                                         W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Ham; Tamiosso; Badros;
23                                                         Gaedke; Lu; Mohan; SilverStream
                                                           Product Demonstration; SilverStream
24                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
25                                                         SilverStream White Paper; SilverStream
26                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
27                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
28
                                                  93
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 98 of 169




 1                Primary Reference                               Secondary References
                                                        SilverStream Programmer’s Guide
 2                                                      (Nov. 1997); SilverStream
 3                                                      Programmer’s Guide (Sept. 1998);
                                                        SilverStream Administration Guide
 4                                                      (Nov. 1997); SilverStream
                                                        Administration Guide (Sept. 1998);
 5                                                      SilverStream INSIDE LOOK Beta 2
                                                        Version CD; SilverStream 2.0
 6                                                      Application Server; and/or the
 7                                                      knowledge of one of ordinary skill in
                                                        the art.
 8   Quint; W3C; W3C1; W3C2; W3C3; and W3C4             Applicant admitted prior art; Faustini;
                                                        Lenz; Skok; Bernardo; Kirk; Gever;
 9                                                      Graham; Qureshi; Berger; Beri; Merrill;
                                                        Netscape Composer; Ray; Lemay;
10
                                                        NetObjects Fusion 4.0; NetObjects
11                                                      Fusion 4.0 User Guide; NetObjects
                                                        Dynamics Page; NetObjects Fusion
12                                                      Dynamic Actions Reference;
                                                        SilverStream System; SilverStream 2.0;
13                                                      GeoCities; Sawyer; FrontPage; Randall;
                                                        Yan; Selfridge; Liew; Kopetzky;
14
                                                        Muller; Amaya; Quint1; Stanek;
15                                                      Flanagan; Ham; Tamiosso; Badros;
                                                        Gaedke; Lu; Mohan; SilverStream
16                                                      Product Demonstration; SilverStream
                                                        Authorized Guide; SilverStream 1.5
17                                                      CD; Epstein; Lee; Halviatti;
                                                        SilverStream White Paper; SilverStream
18
                                                        1.0 Starter Pack; SilverStream 1.0 CD;
19                                                      SilverStream 1.0a Sampler CD;
                                                        SilverStream 1.0b Sampler CD;
20                                                      SilverStream Tutorial (Nov. 1997);
                                                        SilverStream Programmer’s Guide
21                                                      (Nov. 1997); SilverStream
22                                                      Programmer’s Guide (Sept. 1998);
                                                        SilverStream Administration Guide
23                                                      (Nov. 1997); SilverStream
                                                        Administration Guide (Sept. 1998);
24                                                      SilverStream INSIDE LOOK Beta 2
                                                        Version CD; SilverStream 2.0
25                                                      Application Server; and/or the
26                                                      knowledge of one of ordinary skill in
                                                        the art.
27   Amaya; Quint; W3C; W3C1; W3C2; W3C3;               Applicant admitted prior art; Faustini;
     W3C4; Quint1                                       Lenz; Skok; Bernardo; Kirk; Gever;
28
                                               94
                    MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 99 of 169




 1                   Primary Reference                                Secondary References
                                                           Graham; Qureshi; Berger; Beri; Merrill;
 2   These references concern a prior art system and, as   Netscape Composer; Ray; Lemay;
 3   such, should be considered as a single primary        NetObjects Fusion 4.0; NetObjects
     reference.                                            Fusion 4.0 User Guide; NetObjects
 4                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
 5                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
 6                                                         Yan; Selfridge; Liew; Kopetzky;
 7                                                         Müller; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
 8                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
 9                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
10                                                         SilverStream 1.0 Starter Pack;
11                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
12                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
13                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
14
                                                           (Sept. 1998); SilverStream
15                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
16                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
17                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
18
                                                           skill in the art.
19   Amaya system by W3C (“Amaya”)                         Applicant admitted prior art; Faustini;
                                                           Lenz; Skok; Bernardo; Kirk; Gever;
20                                                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
21                                                         NetObjects Fusion 4.0; NetObjects
22                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
23                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
24                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
25                                                         Müller; W3C; W3C1; W3C2; W3C3;
26                                                         W3C4; Quint1; Stanek; Flanagan; Ham;
                                                           Tamiosso; Badros; Gaedke; Lu; Mohan;
27                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
28
                                                   95
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 100 of 169




 1                  Primary Reference                                Secondary References
                                                          SilverStream 1.5 CD; Epstein; Lee;
 2                                                        Halviatti; SilverStream White Paper;
 3                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
 4                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
 5                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
 6                                                        SilverStream Programmer’s Guide
 7                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
 8                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
 9                                                        LOOK Beta 2 Version CD;
                                                          SilverStream 2.0 Application Server;
10                                                        and/or the knowledge of one of ordinary
11                                                        skill in the art.
     An Introduction to Amaya by Quint (“Quint”)          Applicant admitted prior art; Faustini;
12                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
13                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
14
                                                          Fusion 4.0 User Guide; NetObjects
15                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
16                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
17                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Ayama; W3C; W3C1; W3C2;
18
                                                          W3C3; W3C4; Quint1; Stanek;
19                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
20                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
21                                                        CD; Epstein; Lee; Halviatti;
22                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
23                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
24                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
25                                                        (Nov. 1997); SilverStream
26                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
27                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
28
                                                   96
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 101 of 169




 1                Primary Reference                               Secondary References
                                                        SilverStream INSIDE LOOK Beta 2
 2                                                      Version CD; SilverStream 2.0
 3                                                      Application Server; and/or the
                                                        knowledge of one of ordinary skill in
 4                                                      the art.
     Amaya Browsing by W3C,                             Applicant admitted prior art; Faustini;
 5   w3.org:80/pub/WWW/Amaya/User/Browsing.html         Lenz; Skok; Bernardo; Kirk; Gever;
     (“W3C”)                                            Graham; Qureshi; Berger; Beri; Merrill;
 6                                                      Netscape Composer; Ray; Lemay;
 7                                                      NetObjects Fusion 4.0; NetObjects
                                                        Fusion 4.0 User Guide; NetObjects
 8                                                      Dynamics Page; NetObjects Fusion
                                                        Dynamic Actions Reference;
 9                                                      SilverStream System; SilverStream 2.0;
                                                        GeoCities; Sawyer; FrontPage; Randall;
10
                                                        Yan; Selfridge; Liew; Kopetzky;
11                                                      Müller; Amaya; Quint; W3C1; W3C2;
                                                        W3C3;W3C4; Quint1; Stanek;
12                                                      Flanagan; Ham; Tamiosso; Badros;
                                                        Gaedke; Lu; Mohan; SilverStream
13                                                      Product Demonstration; SilverStream
                                                        Authorized Guide; SilverStream 1.5
14
                                                        CD; Epstein; Lee; Halviatti;
15                                                      SilverStream White Paper; SilverStream
                                                        1.0 Starter Pack; SilverStream 1.0 CD;
16                                                      SilverStream 1.0a Sampler CD;
                                                        SilverStream 1.0b Sampler CD;
17                                                      SilverStream Tutorial (Nov. 1997);
                                                        SilverStream Programmer’s Guide
18
                                                        (Nov. 1997); SilverStream
19                                                      Programmer’s Guide (Sept. 1998);
                                                        SilverStream Administration Guide
20                                                      (Nov. 1997); SilverStream
                                                        Administration Guide (Sept. 1998);
21                                                      SilverStream INSIDE LOOK Beta 2
22                                                      Version CD; SilverStream 2.0
                                                        Application Server; and/or the
23                                                      knowledge of one of ordinary skill in
                                                        the art.
24   Amaya Views by W3C,                                Applicant admitted prior art; Faustini;
     w3.org:80/pub/WWW/Amaya/User/Views.html            Lenz; Skok; Bernardo; Kirk; Gever;
25   (“W3C1”)                                           Graham; Qureshi; Berger; Beri; Merrill;
26                                                      Netscape Composer; Ray; Lemay;
                                                        NetObjects Fusion 4.0; NetObjects
27                                                      Fusion 4.0 User Guide; NetObjects
                                                        Dynamics Page; NetObjects Fusion
28
                                               97
                    MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 102 of 169




 1                 Primary Reference                         Secondary References
                                                   Dynamic Actions Reference;
 2                                                 SilverStream System; SilverStream 2.0;
 3                                                 GeoCities; Sawyer; FrontPage; Randall;
                                                   Yan; Selfridge; Liew; Kopetzky;
 4                                                 Müller; Amaya; Quint; W3C; W3C2;
                                                   W3C3; W3C4; Quint1; Stanek;
 5                                                 Flanagan; Ham; Tamiosso; Badros;
                                                   Gaedke; Lu; Mohan; SilverStream
 6                                                 Product Demonstration; SilverStream
 7                                                 Authorized Guide; SilverStream 1.5
                                                   CD; Epstein; Lee; Halviatti;
 8                                                 SilverStream White Paper; SilverStream
                                                   1.0 Starter Pack; SilverStream 1.0 CD;
 9                                                 SilverStream 1.0a Sampler CD;
                                                   SilverStream 1.0b Sampler CD;
10                                                 SilverStream Tutorial (Nov. 1997);
11                                                 SilverStream Programmer’s Guide
                                                   (Nov. 1997); SilverStream
12                                                 Programmer’s Guide (Sept. 1998);
                                                   SilverStream Administration Guide
13                                                 (Nov. 1997); SilverStream
                                                   Administration Guide (Sept. 1998);
14
                                                   SilverStream INSIDE LOOK Beta 2
15                                                 Version CD; SilverStream 2.0
                                                   Application Server; and/or the
16                                                 knowledge of one of ordinary skill in
                                                   the art.
17   Amaya Attributes by W3C,                      Applicant admitted prior art; Faustini;
     w3.org:80/pub/WWW//Amaya/User/Attributes.html Lenz; Skok; Bernardo; Kirk; Gever;
18
     (“W3C2”)                                      Graham; Qureshi; Berger; Beri; Merrill;
19                                                 Netscape Composer; Ray; Lemay;
                                                   NetObjects Fusion 4.0; NetObjects
20                                                 Fusion 4.0 User Guide; NetObjects
                                                   Dynamics Page; NetObjects Fusion
21                                                 Dynamic Actions Reference;
22                                                 SilverStream System; SilverStream 2.0;
                                                   GeoCities; Sawyer; FrontPage; Randall;
23                                                 Yan; Selfridge; Liew; Kopetzky;
                                                   Müller; Amaya; Quint; W3C; W3C1;
24                                                 W3C3; W3C4; Quint1; Stanek;
                                                   Flanagan; Ham; Tamiosso; Badros;
25                                                 Gaedke; Lu; Mohan; SilverStream
26                                                 Product Demonstration; SilverStream
                                                   Authorized Guide; SilverStream 1.5
27                                                 CD; Epstein; Lee; Halviatti;
                                                   SilverStream White Paper; SilverStream
28
                                                98
                     MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 103 of 169




 1                 Primary Reference                              Secondary References
                                                        1.0 Starter Pack; SilverStream 1.0 CD;
 2                                                      SilverStream 1.0a Sampler CD;
 3                                                      SilverStream 1.0b Sampler CD;
                                                        SilverStream Tutorial (Nov. 1997);
 4                                                      SilverStream Programmer’s Guide
                                                        (Nov. 1997); SilverStream
 5                                                      Programmer’s Guide (Sept. 1998);
                                                        SilverStream Administration Guide
 6                                                      (Nov. 1997); SilverStream
 7                                                      Administration Guide (Sept. 1998);
                                                        SilverStream INSIDE LOOK Beta 2
 8                                                      Version CD; SilverStream 2.0
                                                        Application Server; and/or the
 9                                                      knowledge of one of ordinary skill in
                                                        the art.
10
     Amaya Creating by W3C,                             Applicant admitted prior art; Faustini;
11   w3.org:80/pub/WWW/Amaya/User/creating.html         Lenz; Skok; Bernardo; Kirk; Gever;
     (“W3C3”)                                           Graham; Qureshi; Berger; Beri; Merrill;
12                                                      Netscape Composer; Ray; Lemay;
                                                        NetObjects Fusion 4.0; NetObjects
13                                                      Fusion 4.0 User Guide; NetObjects
                                                        Dynamics Page; NetObjects Fusion
14
                                                        Dynamic Actions Reference;
15                                                      SilverStream System; SilverStream 2.0;
                                                        GeoCities; Sawyer; FrontPage; Randall;
16                                                      Yan; Selfridge; Liew; Kopetzky;
                                                        Müller; Amaya; Quint; W3C; W3C1;
17                                                      W3C2; W3C4; Quint1; Stanek;
                                                        Flanagan; Ham; Tamiosso; Badros;
18
                                                        Gaedke; Lu; Mohan; SilverStream
19                                                      Product Demonstration; SilverStream
                                                        Authorized Guide; SilverStream 1.5
20                                                      CD; Epstein; Lee; Halviatti;
                                                        SilverStream White Paper; SilverStream
21                                                      1.0 Starter Pack; SilverStream 1.0 CD;
22                                                      SilverStream 1.0a Sampler CD;
                                                        SilverStream 1.0b Sampler CD;
23                                                      SilverStream Tutorial (Nov. 1997);
                                                        SilverStream Programmer’s Guide
24                                                      (Nov. 1997); SilverStream
                                                        Programmer’s Guide (Sept. 1998);
25                                                      SilverStream Administration Guide
26                                                      (Nov. 1997); SilverStream
                                                        Administration Guide (Sept. 1998);
27                                                      SilverStream INSIDE LOOK Beta 2
                                                        Version CD; SilverStream 2.0
28
                                               99
                    MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 104 of 169




 1                  Primary Reference                               Secondary References
                                                          Application Server; and/or the
 2                                                        knowledge of one of ordinary skill in
 3                                                        the art.
     Amaya Homepage by W3C,                               Applicant admitted prior art; Faustini;
 4   w3.org:80/pub/WWW/Amaya                              Lenz; Skok; Bernardo; Kirk; Gever;
     (“W3C4”)                                             Graham; Qureshi; Berger; Beri; Merrill;
 5                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
 6                                                        Fusion 4.0 User Guide; NetObjects
 7                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
 8                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
 9                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
10
                                                          W3C2; W3C3; Quint1; Stanek;
11                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
12                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
13                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
14
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
15                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
16                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
17                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
18
                                                          SilverStream Administration Guide
19                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
20                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
21                                                        Application Server; and/or the
22                                                        knowledge of one of ordinary skill in
                                                          the art.
23   Amaya: an Authoring Tool for the Web by Quint        Applicant admitted prior art; Faustini;
     (“Quint1”)                                           Lenz; Skok; Bernardo; Kirk; Gever;
24                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
25                                                        NetObjects Fusion 4.0; NetObjects
26                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
27                                                        Dynamic Actions Reference;
                                                          SilverStream System; SilverStream 2.0;
28
                                                 100
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 105 of 169




 1                   Primary Reference                                Secondary References
                                                           GeoCities; Sawyer; FrontPage; Randall;
 2                                                         Yan; Selfridge; Liew; Kopetzky;
 3                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; Stanek; Flanagan; Ham;
 4                                                         Tamiosso; Badros; Gaedke; Lu; Mohan;
                                                           SilverStream Product Demonstration;
 5                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 6                                                         Halviatti; SilverStream White Paper;
 7                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
 8                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
 9                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
10                                                         SilverStream Programmer’s Guide
11                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
12                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
13                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
14
                                                           and/or the knowledge of one of ordinary
15                                                         skill in the art.
     Java Archives in Java 1.2 by Stanek (“Stanek”)        Applicant admitted prior art; Faustini;
16                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
17                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
18
                                                           Fusion 4.0 User Guide; NetObjects
19                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
20                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
21                                                         Yan; Selfridge; Liew; Kopetzky;
22                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1;
23                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
24                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
25                                                         CD; Epstein; Lee; Halviatti;
26                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
27                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
28
                                                  101
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 106 of 169




 1                   Primary Reference                               Secondary References
                                                           SilverStream Tutorial (Nov. 1997);
 2                                                         SilverStream Programmer’s Guide
 3                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
 4                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
 5                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
 6                                                         Version CD; SilverStream 2.0
 7                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 8                                                         the art.
     Java in a Nutshell: A Desktop Quick Reference for     Applicant admitted prior art; Faustini;
 9   Java Programmers (2d ed.) by Flanagan                 Lenz; Skok; Bernardo; Kirk; Gever;
     (“Flanagan”)                                          Graham; Qureshi; Berger; Beri; Merrill;
10
                                                           Netscape Composer; Ray; Lemay;
11                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
12                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
13                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
14
                                                           Yan; Selfridge; Liew; Kopetzky;
15                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
16                                                         Ham; Tamiosso; Badros; Gaedke; Lu;
                                                           Mohan; SilverStream Product
17                                                         Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
18
                                                           CD; Epstein; Lee; Halviatti;
19                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
20                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
21                                                         SilverStream Tutorial (Nov. 1997);
22                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
23                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
24                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
25                                                         SilverStream INSIDE LOOK Beta 2
26                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
27                                                         knowledge of one of ordinary skill in
                                                           the art.
28
                                                  102
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 107 of 169




 1                   Primary Reference                              Secondary References
     Wireless-adaptation of WWW content over CDMA         Applicant admitted prior art; Faustini;
 2   by Ham (“Ham”)                                       Lenz; Skok; Bernardo; Kirk; Gever;
 3                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
 4                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
 5                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
 6                                                        SilverStream System; SilverStream 2.0;
 7                                                        GeoCities; Sawyer; FrontPage; Randall;
                                                          Yan; Selfridge; Liew; Kopetzky;
 8                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 9                                                        Flanagan; Tamiosso; Badros; Gaedke;
                                                          Lu; Mohan; SilverStream Product
10                                                        Demonstration; SilverStream
11                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
12                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
13                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
14
                                                          SilverStream Tutorial (Nov. 1997);
15                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
16                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
17                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
18
                                                          SilverStream INSIDE LOOK Beta 2
19                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
20                                                        knowledge of one of ordinary skill in
                                                          the art.
21   Building Interactive Animations using VRML and       Applicant admitted prior art; Faustini;
22   Java by Tamiosso (“Tamiosso”)                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
23                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
24                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
25                                                        Dynamic Actions Reference;
26                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
27                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
28
                                                 103
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 108 of 169




 1                   Primary Reference                               Secondary References
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
 2                                                         Flanagan; Ham; Badros; Gaedke; Lu;
 3                                                         Mohan; SilverStream Product
                                                           Demonstration; SilverStream
 4                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
 5                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
 6                                                         SilverStream 1.0a Sampler CD;
 7                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
 8                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
 9                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
10                                                         (Nov. 1997); SilverStream
11                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
12                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
13                                                         knowledge of one of ordinary skill in
                                                           the art.
14
     Constraint Cascading Style Sheets for the Web by      Applicant admitted prior art; Faustini;
15   Badros (“Badros”)                                     Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
16                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
17                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
18
                                                           Dynamic Actions Reference;
19                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
20                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; Quint; W3C; W3C1;
21                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
22                                                         Flanagan; Ham; Tamiosso; Gaedke; Lu;
                                                           Mohan; SilverStream Product
23                                                         Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
24                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
25                                                         1.0 Starter Pack; SilverStream 1.0 CD;
26                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
27                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
28
                                                  104
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 109 of 169




 1                  Primary Reference                               Secondary References
                                                          (Nov. 1997); SilverStream
 2                                                        Programmer’s Guide (Sept. 1998);
 3                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
 4                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 5                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
 6                                                        knowledge of one of ordinary skill in
 7                                                        the art.
     Web Content Delivery to Heterogeneous Mobile         Applicant admitted prior art; Faustini;
 8   Platform by Gaedke (“Gaedke”)                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 9                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
10
                                                          Fusion 4.0 User Guide; NetObjects
11                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
12                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
13                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
14
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
15                                                        Flanagan; Ham; Tamiosso; Badros; Lu;
                                                          Mohan; SilverStream Product
16                                                        Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
17                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
18
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
19                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
20                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
21                                                        (Nov. 1997); SilverStream
22                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
23                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
24                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
25                                                        Application Server; and/or the
26                                                        knowledge of one of ordinary skill in
                                                          the art.
27   Tip 80: Resize Applets Within Browser Frames by      Applicant admitted prior art; Faustini;
     Lu (“Lu”)                                            Lenz; Skok; Bernardo; Kirk; Gever;
28
                                                 105
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 110 of 169




 1                  Primary Reference                               Secondary References
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 2                                                        Netscape Composer; Ray; Lemay;
 3                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
 4                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
 5                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
 6                                                        Yan; Selfridge; Liew; Kopetzky;
 7                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 8                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Mohan; SilverStream Product
 9                                                        Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
10                                                        CD; Epstein; Lee; Halviatti;
11                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
12                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
13                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
14
                                                          (Nov. 1997); SilverStream
15                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
16                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
17                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
18
                                                          Application Server; and/or the
19                                                        knowledge of one of ordinary skill in
                                                          the art.
20   Adapting Multimedia Internet Content for             Applicant admitted prior art; Faustini;
     Universal Access by Mohan (“Mohan”)                  Lenz; Skok; Bernardo; Kirk; Gever;
21                                                        Graham; Qureshi; Berger; Beri; Merrill;
22                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
23                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
24                                                        Dynamic Actions Reference;
                                                          SilverStream System; SilverStream 2.0;
25                                                        GeoCities; Sawyer; FrontPage; Randall;
26                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
27                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
28
                                                 106
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 111 of 169




 1                  Primary Reference                               Secondary References
                                                          Gaedke; Lu; SilverStream Product
 2                                                        Demonstration; SilverStream
 3                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
 4                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
 5                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
 6                                                        SilverStream Tutorial (Nov. 1997);
 7                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
 8                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
 9                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
10                                                        SilverStream INSIDE LOOK Beta 2
11                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
12                                                        knowledge of one of ordinary skill in
                                                          the art.
13   SilverStream Product Demonstration                   Applicant admitted prior art; Faustini;
                                                          Lenz; Skok; Bernardo; Kirk; Gever;
14
                                                          Graham; Qureshi; Berger; Beri; Merrill;
15                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
16                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
17                                                        Dynamic Actions Reference;
                                                          SilverStream System; SilverStream 2.0;
18
                                                          GeoCities; Sawyer; FrontPage; Randall;
19                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
20                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
21                                                        Gaedke; Lu; Mohan; SilverStream
22                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
23                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
24                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
25                                                        SilverStream Tutorial (Nov. 1997);
26                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
27                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
28
                                                 107
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 112 of 169




 1                  Primary Reference                               Secondary References
                                                          (Nov. 1997); SilverStream
 2                                                        Administration Guide (Sept. 1998);
 3                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
 4                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
 5                                                        the art.
     SilverStream Authorized Guide                        Applicant admitted prior art; Faustini;
 6                                                        Lenz; Skok; Bernardo; Kirk; Gever;
 7                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
 8                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
 9                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
10
                                                          SilverStream System; SilverStream 2.0;
11                                                        GeoCities; Sawyer; FrontPage; Randall;
                                                          Yan; Selfridge; Liew; Kopetzky;
12                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
13                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
14
                                                          Product Demonstration; SilverStream
15                                                        1.5 CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
16                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
17                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
18
                                                          SilverStream Programmer’s Guide
19                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
20                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
21                                                        Administration Guide (Sept. 1998);
22                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
23                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
24                                                        the art.
     SilverStream 1.5 CD                                  Applicant admitted prior art; Faustini;
25                                                        Lenz; Skok; Bernardo; Kirk; Gever;
26                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
27                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
28
                                                 108
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 113 of 169




 1               Primary Reference                                Secondary References
                                                       Dynamics Page; NetObjects Fusion
 2                                                     Dynamic Actions Reference;
 3                                                     SilverStream System; SilverStream 2.0;
                                                       GeoCities; Sawyer; FrontPage; Randall;
 4                                                     Yan; Selfridge; Liew; Kopetzky;
                                                       Müller; Amaya; Quint; W3C; W3C1;
 5                                                     W3C2; W3C3; W3C4; Quint1; Stanek;
                                                       Flanagan; Ham; Tamiosso; Badros;
 6                                                     Gaedke; Lu; Mohan; SilverStream
 7                                                     Product Demonstration; SilverStream
                                                       Authorized Guide; Epstein; Lee;
 8                                                     Halviatti; SilverStream White Paper;
                                                       SilverStream 1.0 Starter Pack;
 9                                                     SilverStream 1.0 CD; SilverStream 1.0a
                                                       Sampler CD; SilverStream 1.0b
10                                                     Sampler CD; SilverStream Tutorial
11                                                     (Nov. 1997); SilverStream
                                                       Programmer’s Guide (Nov. 1997);
12                                                     SilverStream Programmer’s Guide
                                                       (Sept. 1998); SilverStream
13                                                     Administration Guide (Nov. 1997);
                                                       SilverStream Administration Guide
14
                                                       (Sept. 1998); SilverStream INSIDE
15                                                     LOOK Beta 2 Version CD;
                                                       SilverStream 2.0 Application Server;
16                                                     and/or the knowledge of one of ordinary
                                                       skill in the art.
17   Epstein                                           Applicant admitted prior art; Faustini;
                                                       Lenz; Skok; Bernardo; Kirk; Gever;
18
                                                       Graham; Qureshi; Berger; Beri; Merrill;
19                                                     Netscape Composer; Ray; Lemay;
                                                       NetObjects Fusion 4.0; NetObjects
20                                                     Fusion 4.0 User Guide; NetObjects
                                                       Dynamics Page; NetObjects Fusion
21                                                     Dynamic Actions Reference;
22                                                     SilverStream System; SilverStream 2.0;
                                                       GeoCities; Sawyer; FrontPage; Randall;
23                                                     Yan; Selfridge; Liew; Kopetzky;
                                                       Müller; Amaya; Quint; W3C; W3C1;
24                                                     W3C2; W3C3; W3C4; Quint1; Stanek;
                                                       Flanagan; Ham; Tamiosso; Badros;
25                                                     Gaedke; Lu; Mohan; SilverStream
26                                                     Product Demonstration; SilverStream
                                                       Authorized Guide; SilverStream 1.5
27                                                     CD; Lee; Halviatti; SilverStream White
                                                       Paper; SilverStream 1.0 Starter Pack;
28
                                              109
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 114 of 169




 1               Primary Reference                                Secondary References
                                                       SilverStream 1.0 CD; SilverStream 1.0a
 2                                                     Sampler CD; SilverStream 1.0b
 3                                                     Sampler CD; SilverStream Tutorial
                                                       (Nov. 1997); SilverStream
 4                                                     Programmer’s Guide (Nov. 1997);
                                                       SilverStream Programmer’s Guide
 5                                                     (Sept. 1998); SilverStream
                                                       Administration Guide (Nov. 1997);
 6                                                     SilverStream Administration Guide
 7                                                     (Sept. 1998); SilverStream INSIDE
                                                       LOOK Beta 2 Version CD;
 8                                                     SilverStream 2.0 Application Server;
                                                       and/or the knowledge of one of ordinary
 9                                                     skill in the art.
     Lee                                               Applicant admitted prior art; Faustini;
10
                                                       Lenz; Skok; Bernardo; Kirk; Gever;
11                                                     Graham; Qureshi; Berger; Beri; Merrill;
                                                       Netscape Composer; Ray; Lemay;
12                                                     NetObjects Fusion 4.0; NetObjects
                                                       Fusion 4.0 User Guide; NetObjects
13                                                     Dynamics Page; NetObjects Fusion
                                                       Dynamic Actions Reference;
14
                                                       SilverStream System; SilverStream 2.0;
15                                                     GeoCities; Sawyer; FrontPage; Randall;
                                                       Yan; Selfridge; Liew; Kopetzky;
16                                                     Müller; Amaya; Quint; W3C; W3C1;
                                                       W3C2; W3C3; W3C4; Quint1; Stanek;
17                                                     Flanagan; Ham; Tamiosso; Badros;
                                                       Gaedke; Lu; Mohan; SilverStream
18
                                                       Product Demonstration; SilverStream
19                                                     Authorized Guide; SilverStream 1.5
                                                       CD; Epstein; SilverStream White Paper;
20                                                     SilverStream 1.0 Starter Pack;
                                                       SilverStream 1.0 CD; SilverStream 1.0a
21                                                     Sampler CD; SilverStream 1.0b
22                                                     Sampler CD; SilverStream Tutorial
                                                       (Nov. 1997); SilverStream
23                                                     Programmer’s Guide (Nov. 1997);
                                                       SilverStream Programmer’s Guide
24                                                     (Sept. 1998); SilverStream
                                                       Administration Guide (Nov. 1997);
25                                                     SilverStream Administration Guide
26                                                     (Sept. 1998); SilverStream INSIDE
                                                       LOOK Beta 2 Version CD;
27                                                     SilverStream 2.0 Application Server;
                                                       and/or the knowledge of one of ordinary
28
                                              110
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 115 of 169




 1                   Primary Reference                                Secondary References
                                                           skill in the art.
 2   SilverStream White Paper                              Applicant admitted prior art; Faustini;
 3                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
 4                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
 5                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
 6                                                         Dynamic Actions Reference;
 7                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
 8                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; Quint; W3C; W3C1;
 9                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Ham; Tamiosso; Badros;
10
                                                           Gaedke; Lu; Mohan; SilverStream
11                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
12                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream 1.0 Starter Pack;
13                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
14
                                                           Sampler CD; SilverStream Tutorial
15                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
16                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
17                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
18
                                                           (Sept. 1998); SilverStream INSIDE
19                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
20                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
21   SilverStream 1.0 Starter Pack                         Applicant admitted prior art; Faustini;
22                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
23                                                         Netscape Composer; Ray; Lemay;
                                                           NetObjects Fusion 4.0; NetObjects
24                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
25                                                         Dynamic Actions Reference;
26                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
27                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; Quint; W3C; W3C1;
28
                                                  111
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 116 of 169




 1                  Primary Reference                               Secondary References
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 2                                                        Flanagan; Ham; Tamiosso; Badros;
 3                                                        Gaedke; Lu; Mohan; SilverStream
                                                          Product Demonstration; SilverStream
 4                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
 5                                                        SilverStream White Paper; SilverStream
                                                          1.0 CD; SilverStream 1.0a Sampler CD;
 6                                                        SilverStream 1.0b Sampler CD;
 7                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 8                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
 9                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
10                                                        Administration Guide (Sept. 1998);
11                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
12                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
13                                                        the art.
     SilverStream 1.0 CD                                  Applicant admitted prior art; Faustini;
14
                                                          Lenz; Skok; Bernardo; Kirk; Gever;
15                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
16                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
17                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
18
                                                          SilverStream System; SilverStream 2.0;
19                                                        GeoCities; Sawyer; FrontPage; Randall;
                                                          Yan; Selfridge; Liew; Kopetzky;
20                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
21                                                        Flanagan; Ham; Tamiosso; Badros;
22                                                        Gaedke; Lu; Mohan; SilverStream
                                                          Product Demonstration; SilverStream
23                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
24                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0a
25                                                        Sampler CD; SilverStream 1.0b
26                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
27                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
28
                                                 112
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 117 of 169




 1                  Primary Reference                                Secondary References
                                                          (Sept. 1998); SilverStream
 2                                                        Administration Guide (Nov. 1997);
 3                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
 4                                                        LOOK Beta 2 Version CD;
                                                          SilverStream 2.0 Application Server;
 5                                                        and/or the knowledge of one of ordinary
                                                          skill in the art.
 6   SilverStream 1.0a Sampler CD                         Applicant admitted prior art; Faustini;
 7                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 8                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
 9                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
10
                                                          Dynamic Actions Reference;
11                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
12                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
13                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
14
                                                          Gaedke; Lu; Mohan; SilverStream
15                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
16                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
17                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0b Sampler CD;
18
                                                          SilverStream Tutorial (Nov. 1997);
19                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
20                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
21                                                        (Nov. 1997); SilverStream
22                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
23                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
24                                                        knowledge of one of ordinary skill in
                                                          the art.
25   SilverStream 1.0b Sampler CD                         Applicant admitted prior art; Faustini;
26                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
27                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
28
                                                 113
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 118 of 169




 1                  Primary Reference                                Secondary References
                                                           Fusion 4.0 User Guide; NetObjects
 2                                                         Dynamics Page; NetObjects Fusion
 3                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
 4                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
 5                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
 6                                                         Flanagan; Ham; Tamiosso; Badros;
 7                                                         Gaedke; Lu; Mohan; SilverStream
                                                           Product Demonstration; SilverStream
 8                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
 9                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
10                                                         SilverStream 1.0a Sampler CD;
11                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
12                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
13                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
14
                                                           Administration Guide (Sept. 1998);
15                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
16                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
17                                                         the art.
     SilverStream Tutorial (Nov. 1997)                     Applicant admitted prior art; Faustini;
18
                                                           Lenz; Skok; Bernardo; Kirk; Gever;
19                                                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
20                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
21                                                         Dynamics Page; NetObjects Fusion
22                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
23                                                         GeoCities; Sawyer; FrontPage; Randall;
                                                           Yan; Selfridge; Liew; Kopetzky;
24                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
25                                                         Flanagan; Ham; Tamiosso; Badros;
26                                                         Gaedke; Lu; Mohan; SilverStream
                                                           Product Demonstration; SilverStream
27                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
28
                                                  114
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 119 of 169




 1                  Primary Reference                               Secondary References
                                                          SilverStream White Paper; SilverStream
 2                                                        1.0 Starter Pack; SilverStream 1.0 CD;
 3                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
 4                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
 5                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
 6                                                        (Nov. 1997); SilverStream
 7                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 8                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
 9                                                        knowledge of one of ordinary skill in
                                                          the art.
10
     SilverStream Programmer’s Guide (Nov. 1997)          Applicant admitted prior art; Faustini;
11                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
12                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
13                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
14
                                                          Dynamic Actions Reference;
15                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
16                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
17                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
18
                                                          Gaedke; Lu; Mohan; SilverStream
19                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
20                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
21                                                        1.0 Starter Pack; SilverStream 1.0 CD;
22                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
23                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
24                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
25                                                        SilverStream Administration Guide
26                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
27                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
28
                                                 115
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 120 of 169




 1                  Primary Reference                                Secondary References
                                                          skill in the art.
 2   SilverStream Programmer’s Guide (Sept. 1998)         Applicant admitted prior art; Faustini;
 3                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
 4                                                        Netscape Composer; Ray; Lemay;
                                                          NetObjects Fusion 4.0; NetObjects
 5                                                        Fusion 4.0 User Guide; NetObjects
                                                          Dynamics Page; NetObjects Fusion
 6                                                        Dynamic Actions Reference;
 7                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
 8                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
 9                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Ham; Tamiosso; Badros;
10
                                                          Gaedke; Lu; Mohan; SilverStream
11                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
12                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
13                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
14
                                                          SilverStream 1.0b Sampler CD;
15                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
16                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Nov. 1997);
17                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
18
                                                          LOOK Beta 2 Version CD;
19                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
20                                                        skill in the art.
     SilverStream Administration Guide (Nov. 1997)        Applicant admitted prior art; Faustini;
21                                                        Lenz; Skok; Bernardo; Kirk; Gever;
22                                                        Graham; Qureshi; Berger; Beri; Merrill;
                                                          Netscape Composer; Ray; Lemay;
23                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
24                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
25                                                        SilverStream System; SilverStream 2.0;
26                                                        GeoCities; Sawyer; FrontPage; Randall;
                                                          Yan; Selfridge; Liew; Kopetzky;
27                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
28
                                                 116
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 121 of 169




 1                  Primary Reference                                Secondary References
                                                          Flanagan; Ham; Tamiosso; Badros;
 2                                                        Gaedke; Lu; Mohan; SilverStream
 3                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
 4                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
 5                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
 6                                                        SilverStream 1.0b Sampler CD;
 7                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 8                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
 9                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
10                                                        LOOK Beta 2 Version CD;
11                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
12                                                        skill in the art.
     SilverStream Administration Guide (Sept. 1998)       Applicant admitted prior art; Faustini;
13                                                        Lenz; Skok; Bernardo; Kirk; Gever;
                                                          Graham; Qureshi; Berger; Beri; Merrill;
14
                                                          Netscape Composer; Ray; Lemay;
15                                                        NetObjects Fusion 4.0; NetObjects
                                                          Fusion 4.0 User Guide; NetObjects
16                                                        Dynamics Page; NetObjects Fusion
                                                          Dynamic Actions Reference;
17                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; FrontPage; Randall;
18
                                                          Yan; Selfridge; Liew; Kopetzky;
19                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
20                                                        Flanagan; Ham; Tamiosso; Badros;
                                                          Gaedke; Lu; Mohan; SilverStream
21                                                        Product Demonstration; SilverStream
22                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
23                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
24                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
25                                                        SilverStream Tutorial (Nov. 1997);
26                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
27                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
28
                                                 117
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 122 of 169




 1                   Primary Reference                                Secondary References
                                                           (Nov. 1997); SilverStream INSIDE
 2                                                         LOOK Beta 2 Version CD;
 3                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
 4                                                         skill in the art.
     SilverStream INSIDE LOOK Beta 2 Version CD            Applicant admitted prior art; Faustini;
 5                                                         Lenz; Skok; Bernardo; Kirk; Gever;
                                                           Graham; Qureshi; Berger; Beri; Merrill;
 6                                                         Netscape Composer; Ray; Lemay;
 7                                                         NetObjects Fusion 4.0; NetObjects
                                                           Fusion 4.0 User Guide; NetObjects
 8                                                         Dynamics Page; NetObjects Fusion
                                                           Dynamic Actions Reference;
 9                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; FrontPage; Randall;
10
                                                           Yan; Selfridge; Liew; Kopetzky;
11                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
12                                                         Flanagan; Ham; Tamiosso; Badros;
                                                           Gaedke; Lu; Mohan; SilverStream
13                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
14
                                                           CD; Epstein; Lee; Halviatti;
15                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
16                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
17                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
18
                                                           (Nov. 1997); SilverStream
19                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
20                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
21                                                         SilverStream 2.0 Application Server;
22                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
23   SilverStream 2.0 Application Server                   Applicant admitted prior art; Faustini;
                                                           Lenz; Skok; Bernardo; Kirk; Gever;
24                                                         Graham; Qureshi; Berger; Beri; Merrill;
                                                           Netscape Composer; Ray; Lemay;
25                                                         NetObjects Fusion 4.0; NetObjects
26                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
27                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
28
                                                  118
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 123 of 169




 1               Primary Reference                               Secondary References
                                                       GeoCities; Sawyer; FrontPage; Randall;
 2                                                     Yan; Selfridge; Liew; Kopetzky;
 3                                                     Müller; Amaya; Quint; W3C; W3C1;
                                                       W3C2; W3C3; W3C4; Quint1; Stanek;
 4                                                     Flanagan; Ham; Tamiosso; Badros;
                                                       Gaedke; Lu; Mohan; SilverStream
 5                                                     Product Demonstration; SilverStream
                                                       Authorized Guide; SilverStream 1.5
 6                                                     CD; Epstein; Lee; Halviatti;
 7                                                     SilverStream White Paper; SilverStream
                                                       1.0 Starter Pack; SilverStream 1.0 CD;
 8                                                     SilverStream 1.0a Sampler CD;
                                                       SilverStream 1.0b Sampler CD;
 9                                                     SilverStream Tutorial (Nov. 1997);
                                                       SilverStream Programmer’s Guide
10                                                     (Nov. 1997); SilverStream
11                                                     Programmer’s Guide (Sept. 1998);
                                                       SilverStream Administration Guide
12                                                     (Nov. 1997); SilverStream
                                                       Administration Guide (Sept. 1998);
13                                                     SilverStream INSIDE LOOK Beta 2
                                                       Version CD; and/or the knowledge of
14
                                                       one of ordinary skill in the art.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              119
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 124 of 169




 1   Table B –Prior Art Systems and/or References That Anticipate or Render Obvious Each
                               Asserted Claim of the ’168 Patent
 2

 3
                     Primary Reference                                Secondary Reference
 4   U.S. Patent No. 5,842,020 to Faustini (“Faustini”)    Applicant admitted prior art; Skok;
                                                           Bernardo; Kirk; Gever; Graham;
 5                                                         Qureshi; Berger; Beri; Merrill; Netscape
 6                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 7                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
 8                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
 9
                                                           Yan; Selfridge; Liew; Kopetzky;
10                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
11                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
12                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
13
                                                           Halviatti; SilverStream White Paper;
14                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
15                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
16                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
17
                                                           SilverStream Programmer’s Guide
18                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
19                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
20                                                         LOOK Beta 2 Version CD;
21                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
22                                                         skill in the art.
     U.S. Patent Publication No. 2002/0091725 to Skok      Applicant admitted prior art; Faustini;
23   (“Skok”)                                              Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
24                                                         Composer; Ray; Lemay; NetObjects
25                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
26                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
27                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
28
                                                  120
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 125 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Müller; Amaya; Quint; W3C; W3C1;
 2                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
 3                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
 4                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 5                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
 6                                                         SilverStream 1.0 CD; SilverStream 1.0a
 7                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
 8                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
 9                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
10                                                         Administration Guide (Nov. 1997);
11                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
12                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
13                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
14
     U.S. Patent No. 6,185,587 to Bernardo                 Applicant admitted prior art; Faustini;
15   (“Bernardo”)                                          Skok; Kirk; Gever; Graham; Qureshi;
                                                           Berger; Beri; Merrill; Netscape
16                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
17                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
18
                                                           Reference; SilverStream System;
19                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
20                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
21                                                         Flanagan; Lenz; FrontPage; Randall;
22                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
23                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
24                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
25                                                         Sampler CD; SilverStream 1.0b
26                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
27                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
28
                                                  121
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 126 of 169




 1                   Primary Reference                                Secondary Reference
                                                           (Sept. 1998); SilverStream
 2                                                         Administration Guide (Nov. 1997);
 3                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
 4                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
 5                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
 6   U.S. Patent No. 6,175,842 to Kirk (“Kirk”)            Applicant admitted prior art; Faustini;
 7                                                         Skok; Bernardo; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
 8                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 9                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
10
                                                           Reference; SilverStream System;
11                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
12                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
13                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
14
                                                           SilverStream Authorized Guide;
15                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
16                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
17                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
18
                                                           (Nov. 1997); SilverStream
19                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
20                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
21                                                         SilverStream Administration Guide
22                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
23                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
24                                                         skill in the art.
     U.S. Patent No. 6,313,835 to Gever (“Gever”)          Applicant admitted prior art; Faustini;
25                                                         Skok; Bernardo; Kirk; Graham;
26                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
27                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
28
                                                  122
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 127 of 169




 1                  Primary Reference                                Secondary Reference
                                                          NetObjects Fusion Dynamic Actions
 2                                                        Reference; SilverStream System;
 3                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
 4                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 5                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
 6                                                        SilverStream Authorized Guide;
 7                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
 8                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
 9                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
10                                                        (Nov. 1997); SilverStream
11                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
12                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
13                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
14
                                                          LOOK Beta 2 Version CD;
15                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
16                                                        skill in the art.
     U.S. Patent No. 6,343,302 to Graham (“Graham”)       Applicant admitted prior art; Faustini;
17                                                        Skok; Bernardo; Kirk; Gever; Qureshi;
                                                          Berger; Beri; Merrill; Netscape
18
                                                          Composer; Ray; Lemay; NetObjects
19                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
20                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
21                                                        SilverStream 2.0; GeoCities; Sawyer;
22                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
23                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; FrontPage; Randall;
24                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
25                                                        SilverStream 1.5 CD; Epstein; Lee;
26                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
27                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
28
                                                 123
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 128 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Sampler CD; SilverStream Tutorial
 2                                                         (Nov. 1997); SilverStream
 3                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
 4                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
 5                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
 6                                                         LOOK Beta 2 Version CD;
 7                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
 8                                                         skill in the art.
     U.S. Patent No. 6,396,500 to Qureshi (“Qureshi”)      Applicant admitted prior art; Faustini;
 9                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Berger; Beri; Merrill; Netscape
10
                                                           Composer; Ray; Lemay; NetObjects
11                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
12                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
13                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
14
                                                           Müller; Amaya; Quint; W3C; W3C1;
15                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
16                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
17                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
18
                                                           SilverStream 1.0 Starter Pack;
19                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
20                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
21                                                         Programmer’s Guide (Nov. 1997);
22                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
23                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
24                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
25                                                         SilverStream 2.0 Application Server;
26                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
27   U.S. Patent No. 6,230,174 to Berger (“Berger”)        Applicant admitted prior art; Faustini;
                                                           Skok; Bernardo; Kirk; Gever; Graham;
28
                                                  124
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 129 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Qureshi; Beri; Merrill; Netscape
 2                                                         Composer; Ray; Lemay; NetObjects
 3                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
 4                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
 5                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
 6                                                         Müller; Amaya; Quint; W3C; W3C1;
 7                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
 8                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
 9                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
10                                                         SilverStream 1.0 Starter Pack;
11                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
12                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
13                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
14
                                                           (Sept. 1998); SilverStream
15                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
16                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
17                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
18
                                                           skill in the art.
19   U.S. Patent No. 6,141,018 to Beri (“Beri”)            Applicant admitted prior art; Faustini;
                                                           Skok; Bernardo; Kirk; Gever; Graham;
20                                                         Qureshi; Berger; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
21                                                         Fusion 4.0; NetObjects Fusion 4.0 User
22                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
23                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
24                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; Quint; W3C; W3C1;
25                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
26                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
27                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
28
                                                  125
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 130 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Halviatti; SilverStream White Paper;
 2                                                         SilverStream 1.0 Starter Pack;
 3                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
 4                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
 5                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
 6                                                         (Sept. 1998); SilverStream
 7                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
 8                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
 9                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
10                                                         skill in the art.
11   U.S. Patent No. 6,369,821 to Merrill (“Merrill”)      Applicant admitted prior art; Faustini;
                                                           Skok; Bernardo; Kirk; Gever; Graham;
12                                                         Qureshi; Berger; Beri; Netscape
                                                           Composer; Ray; Lemay; NetObjects
13                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
14
                                                           NetObjects Fusion Dynamic Actions
15                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
16                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; Quint; W3C; W3C1;
17                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
18
                                                           SilverStream Product Demonstration;
19                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
20                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
21                                                         SilverStream 1.0 CD; SilverStream 1.0a
22                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
23                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
24                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
25                                                         Administration Guide (Nov. 1997);
26                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
27                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
28
                                                  126
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 131 of 169




 1                   Primary Reference                                Secondary Reference
                                                           and/or the knowledge of one of ordinary
 2                                                         skill in the art.
 3   Netscape Communicator system by Netscape              Applicant admitted prior art; Faustini;
     Communications Corp. (“Netscape Composer”);           Skok; Bernardo; Kirk; Gever; Graham;
 4   Netscape Composer for Dummies by Ray (“Ray”);         Qureshi; Berger; Beri; Merrill;
     and Netscape Navigator Gold 3 Deluxe Edition by       NetObjects Fusion 4.0; NetObjects
 5   Lemay (“Lemay”).                                      Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
 6   These references concern a prior art system and, as   Dynamic Actions Reference;
 7   such, should be considered as a single primary        SilverStream System; SilverStream 2.0;
     reference.                                            GeoCities; Sawyer; Yan; Selfridge;
 8                                                         Liew; Kopetzky; Müller; Amaya; Quint;
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
 9                                                         Quint1; Stanek; Flanagan; Lenz;
                                                           FrontPage; Randall; SilverStream
10
                                                           Product Demonstration; SilverStream
11                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
12                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
13                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
14
                                                           SilverStream Tutorial (Nov. 1997);
15                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
16                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
17                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
18
                                                           SilverStream INSIDE LOOK Beta 2
19                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
20                                                         knowledge of one of ordinary skill in
                                                           the art.
21   Netscape Communicator system by Netscape              Applicant admitted prior art; Faustini;
22   Communications Corp. (“Netscape Composer”)            Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Ray;
23                                                         Lemay; NetObjects Fusion 4.0;
                                                           NetObjects Fusion 4.0 User Guide;
24                                                         NetObjects Dynamics Page; NetObjects
                                                           Fusion Dynamic Actions Reference;
25                                                         SilverStream System; SilverStream 2.0;
26                                                         GeoCities; Sawyer; Yan; Selfridge;
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
27                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Lenz;
28
                                                  127
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 132 of 169




 1                 Primary Reference                               Secondary Reference
                                                         FrontPage; Randall; SilverStream
 2                                                       Product Demonstration; SilverStream
 3                                                       Authorized Guide; SilverStream 1.5
                                                         CD; Epstein; Lee; Halviatti;
 4                                                       SilverStream White Paper; SilverStream
                                                         1.0 Starter Pack; SilverStream 1.0 CD;
 5                                                       SilverStream 1.0a Sampler CD;
                                                         SilverStream 1.0b Sampler CD;
 6                                                       SilverStream Tutorial (Nov. 1997);
 7                                                       SilverStream Programmer’s Guide
                                                         (Nov. 1997); SilverStream
 8                                                       Programmer’s Guide (Sept. 1998);
                                                         SilverStream Administration Guide
 9                                                       (Nov. 1997); SilverStream
                                                         Administration Guide (Sept. 1998);
10                                                       SilverStream INSIDE LOOK Beta 2
11                                                       Version CD; SilverStream 2.0
                                                         Application Server; and/or the
12                                                       knowledge of one of ordinary skill in
                                                         the art.
13   Netscape Composer for Dummies by Ray (“Ray”)        Applicant admitted prior art; Faustini;
                                                         Skok; Bernardo; Kirk; Gever; Graham;
14
                                                         Qureshi; Berger; Beri; Merrill; Netscape
15                                                       Composer; Lemay; NetObjects Fusion
                                                         4.0; NetObjects Fusion 4.0 User Guide;
16                                                       NetObjects Dynamics Page; NetObjects
                                                         Fusion Dynamic Actions Reference;
17                                                       SilverStream System; SilverStream 2.0;
                                                         GeoCities; Sawyer; Yan; Selfridge;
18
                                                         Liew; Kopetzky; Müller; Amaya; Quint;
19                                                       W3C; W3C1; W3C2; W3C3; W3C4;
                                                         Quint1; Stanek; Flanagan; Lenz;
20                                                       FrontPage; Randall; SilverStream
                                                         Product Demonstration; SilverStream
21                                                       Authorized Guide; SilverStream 1.5
22                                                       CD; Epstein; Lee; Halviatti;
                                                         SilverStream White Paper; SilverStream
23                                                       1.0 Starter Pack; SilverStream 1.0 CD;
                                                         SilverStream 1.0a Sampler CD;
24                                                       SilverStream 1.0b Sampler CD;
                                                         SilverStream Tutorial (Nov. 1997);
25                                                       SilverStream Programmer’s Guide
26                                                       (Nov. 1997); SilverStream
                                                         Programmer’s Guide (Sept. 1998);
27                                                       SilverStream Administration Guide
                                                         (Nov. 1997); SilverStream
28
                                                128
                     MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 133 of 169




 1                   Primary Reference                               Secondary Reference
                                                           Administration Guide (Sept. 1998);
 2                                                         SilverStream INSIDE LOOK Beta 2
 3                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
 4                                                         knowledge of one of ordinary skill in
                                                           the art.
 5   Netscape Navigator Gold 3 Deluxe Edition by           Applicant admitted prior art; Faustini;
     Lemay (“Lemay”)                                       Skok; Bernardo; Kirk; Gever; Graham;
 6                                                         Qureshi; Berger; Beri; Merrill; Netscape
 7                                                         Composer; Ray; NetObjects Fusion 4.0;
                                                           NetObjects Fusion 4.0 User Guide;
 8                                                         NetObjects Dynamics Page; NetObjects
                                                           Fusion Dynamic Actions Reference;
 9                                                         SilverStream System; SilverStream 2.0;
                                                           GeoCities; Sawyer; Yan; Selfridge;
10
                                                           Liew; Kopetzky; Müller; Amaya; Quint;
11                                                         W3C; W3C1; W3C2; W3C3; W3C4;
                                                           Quint1; Stanek; Flanagan; Lenz;
12                                                         FrontPage; Randall; SilverStream
                                                           Product Demonstration; SilverStream
13                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
14
                                                           SilverStream White Paper; SilverStream
15                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
16                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
17                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
18
                                                           Programmer’s Guide (Sept. 1998);
19                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
20                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
21                                                         Version CD; SilverStream 2.0
22                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
23                                                         the art.
     NetObjects Fusion 4.0 system by NetObjects, Inc.;     Applicant admitted prior art; Faustini;
24   NetObjects Fusion 4.0 User Guide; NetObjects          Skok; Bernardo; Kirk; Gever; Graham;
     Dynamics Page; and NetObjects Fusion Dynamic          Qureshi; Berger; Beri; Merrill; Netscape
25   Actions Reference.                                    Composer; Ray; Lemay; SilverStream
26                                                         System; SilverStream 2.0; GeoCities;
     These references concern a prior art system and, as   Sawyer; Yan; Selfridge; Liew;
27   such, should be considered as a single primary        Kopetzky; Müller; Amaya; Quint;
     reference.                                            W3C; W3C1; W3C2; W3C3; W3C4;
28
                                                  129
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 134 of 169




 1                   Primary Reference                               Secondary Reference
                                                           Quint1; Stanek; Flanagan; Lenz;
 2                                                         FrontPage; Randall; SilverStream
 3                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
 4                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
 5                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
 6                                                         SilverStream 1.0b Sampler CD;
 7                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
 8                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
 9                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
10                                                         Administration Guide (Sept. 1998);
11                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
12                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
13                                                         the art.
     NetObjects Fusion 4.0 system by NetObjects, Inc.      Applicant admitted prior art; Faustini;
14
                                                           Skok; Bernardo; Kirk; Gever; Graham;
15                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
16                                                         Fusion 4.0 User Guide; NetObjects
                                                           Dynamics Page; NetObjects Fusion
17                                                         Dynamic Actions Reference;
                                                           SilverStream System; SilverStream 2.0;
18
                                                           GeoCities; Sawyer; Yan; Selfridge;
19                                                         Liew; Kopetzky; Müller; Amaya; Quint;
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
20                                                         Quint1; Stanek; Flanagan; Lenz;
                                                           FrontPage; Randall; SilverStream
21                                                         Product Demonstration; SilverStream
22                                                         Authorized Guide; SilverStream 1.5
                                                           CD; Epstein; Lee; Halviatti;
23                                                         SilverStream White Paper; SilverStream
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
24                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
25                                                         SilverStream Tutorial (Nov. 1997);
26                                                         SilverStream Programmer’s Guide
                                                           (Nov. 1997); SilverStream
27                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
28
                                                  130
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 135 of 169




 1                  Primary Reference                                Secondary Reference
                                                          (Nov. 1997); SilverStream
 2                                                        Administration Guide (Sept. 1998);
 3                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
 4                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
 5                                                        the art.
     NetObjects Fusion 4.0 User Guide by NetObjects,      Applicant admitted prior art; Faustini;
 6   Inc.                                                 Skok; Bernardo; Kirk; Gever; Graham;
 7                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
 8                                                        Fusion 4.0; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
 9                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
10
                                                          Yan; Selfridge; Liew; Kopetzky;
11                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
12                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
13                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
14
                                                          Halviatti; SilverStream White Paper;
15                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
16                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
17                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
18
                                                          SilverStream Programmer’s Guide
19                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
20                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
21                                                        LOOK Beta 2 Version CD;
22                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
23                                                        skill in the art.
     NetObjects Dynamics Page by NetObjects, Inc.         Applicant admitted prior art; Faustini;
24                                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
25                                                        Composer; Ray; Lemay; NetObjects
26                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Fusion Dynamic
27                                                        Actions Reference; SilverStream
                                                          System; SilverStream 2.0; GeoCities;
28
                                                 131
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 136 of 169




 1                  Primary Reference                               Secondary Reference
                                                          Sawyer; Yan; Selfridge; Liew;
 2                                                        Kopetzky; Müller; Amaya; Quint;
 3                                                        W3C; W3C1; W3C2; W3C3; W3C4;
                                                          Quint1; Stanek; Flanagan; Lenz;
 4                                                        FrontPage; Randall; SilverStream
                                                          Product Demonstration; SilverStream
 5                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
 6                                                        SilverStream White Paper; SilverStream
 7                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
 8                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
 9                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
10                                                        Programmer’s Guide (Sept. 1998);
11                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
12                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
13                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
14
                                                          knowledge of one of ordinary skill in
15                                                        the art.
     NetObjects Fusion Dynamic Actions Reference by       Applicant admitted prior art; Faustini;
16   NetObjects, Inc.                                     Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
17                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
18
                                                          Guide; NetObjects Dynamics Page;
19                                                        SilverStream System; SilverStream 2.0;
                                                          GeoCities; Sawyer; Yan; Selfridge;
20                                                        Liew; Kopetzky; Müller; Amaya; Quint;
                                                          W3C; W3C1; W3C2; W3C3; W3C4;
21                                                        Quint1; Stanek; Flanagan; Lenz;
22                                                        FrontPage; Randall; SilverStream
                                                          Product Demonstration; SilverStream
23                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
24                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
25                                                        SilverStream 1.0a Sampler CD;
26                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
27                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
28
                                                 132
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 137 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Programmer’s Guide (Sept. 1998);
 2                                                         SilverStream Administration Guide
 3                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
 4                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
 5                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 6                                                         the art.
 7   SilverStream System by SilverStream Software          Applicant admitted prior art; Faustini;
     (“SilverStream”); and SilverStream 2.0 by Minnick     Skok; Bernardo; Kirk; Gever; Graham;
 8   (“Minnick”)                                           Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
 9   These references concern a prior art system and, as   Fusion 4.0; NetObjects Fusion 4.0 User
     such, should be considered as a single primary        Guide; NetObjects Dynamics Page;
10
     reference.                                            NetObjects Fusion Dynamic Actions
11                                                         Reference; GeoCities; Sawyer; Yan;
                                                           Selfridge; Liew; Kopetzky; Müller;
12                                                         Amaya; Quint; W3C; W3C1; W3C2;
                                                           W3C3; W3C4; Quint1; Stanek;
13                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
14
                                                           SilverStream Authorized Guide;
15                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
16                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
17                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
18
                                                           (Nov. 1997); SilverStream
19                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
20                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
21                                                         SilverStream Administration Guide
22                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
23                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
24                                                         skill in the art.
     SilverStream System by SilverStream Software          Applicant admitted prior art; Faustini;
25   (“SilverStream”)                                      Skok; Bernardo; Kirk; Gever; Graham;
26                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
27                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
28
                                                  133
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 138 of 169




 1                  Primary Reference                               Secondary Reference
                                                          NetObjects Fusion Dynamic Actions
 2                                                        Reference; SilverStream 2.0; GeoCities;
 3                                                        Sawyer; Yan; Selfridge; Liew;
                                                          Kopetzky; Müller; Amaya; Quint;
 4                                                        W3C; W3C1; W3C2; W3C3; W3C4;
                                                          Quint1; Stanek; Flanagan; Lenz;
 5                                                        FrontPage; Randall; SilverStream
                                                          Product Demonstration; SilverStream
 6                                                        Authorized Guide; SilverStream 1.5
 7                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
 8                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
 9                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
10                                                        SilverStream Programmer’s Guide
11                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
12                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
13                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
14
                                                          Version CD; SilverStream 2.0
15                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
16                                                        the art.
     SilverStream 2.0 by Minnick (“Minnick”)              Applicant admitted prior art; Faustini;
17                                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
18
                                                          Composer; Ray; Lemay; NetObjects
19                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
20                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
21                                                        GeoCities; Sawyer; Yan; Selfridge;
22                                                        Liew; Kopetzky; Müller; Amaya; Quint;
                                                          W3C; W3C1; W3C2; W3C3; W3C4;
23                                                        Quint1; Stanek; Flanagan; Lenz;
                                                          FrontPage; Randall; SilverStream
24                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
25                                                        CD; Epstein; Lee; Halviatti;
26                                                        SilverStream White Paper; SilverStream
                                                          1.0 Starter Pack; SilverStream 1.0 CD;
27                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
28
                                                 134
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 139 of 169




 1                   Primary Reference                               Secondary Reference
                                                           SilverStream Tutorial (Nov. 1997);
 2                                                         SilverStream Programmer’s Guide
 3                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
 4                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
 5                                                         Administration Guide (Sept. 1998);
                                                           SilverStream INSIDE LOOK Beta 2
 6                                                         Version CD; SilverStream 2.0
 7                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 8                                                         the art.
     GeoCities system by David Bohnett and John            Applicant admitted prior art; Faustini;
 9   Rezner (“GeoCities”); and Creating GeoCities          Skok; Bernardo; Kirk; Gever; Graham;
     Websites by Sawyer (“Sawyer”)                         Qureshi; Berger; Beri; Merrill; Netscape
10
                                                           Composer; Ray; Lemay; NetObjects
11   These references concern a prior art system and, as   Fusion 4.0; NetObjects Fusion 4.0 User
     such, should be considered as a single primary        Guide; NetObjects Dynamics Page;
12   reference.                                            NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
13                                                         SilverStream 2.0; Yan; Selfridge; Liew;
                                                           Kopetzky; Müller; Amaya; Quint;
14
                                                           W3C; W3C1; W3C2; W3C3; W3C4;
15                                                         Quint1; Stanek; Flanagan; Lenz;
                                                           FrontPage; Randall; SilverStream
16                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
17                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
18
                                                           1.0 Starter Pack; SilverStream 1.0 CD;
19                                                         SilverStream 1.0a Sampler CD;
                                                           SilverStream 1.0b Sampler CD;
20                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
21                                                         (Nov. 1997); SilverStream
22                                                         Programmer’s Guide (Sept. 1998);
                                                           SilverStream Administration Guide
23                                                         (Nov. 1997); SilverStream
                                                           Administration Guide (Sept. 1998);
24                                                         SilverStream INSIDE LOOK Beta 2
                                                           Version CD; SilverStream 2.0
25                                                         Application Server; and/or the
26                                                         knowledge of one of ordinary skill in
                                                           the art.
27   GeoCities system by David Bohnett and John            Applicant admitted prior art; Faustini;
     Rezner (“GeoCities”)                                  Skok; Bernardo; Kirk; Gever; Graham;
28
                                                  135
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 140 of 169




 1                  Primary Reference                            Secondary Reference
                                                      Qureshi; Berger; Beri; Merrill; Netscape
 2                                                    Composer; Ray; Lemay; NetObjects
 3                                                    Fusion 4.0; NetObjects Fusion 4.0 User
                                                      Guide; NetObjects Dynamics Page;
 4                                                    NetObjects Fusion Dynamic Actions
                                                      Reference; SilverStream System;
 5                                                    SilverStream 2.0; Sawyer; Yan;
                                                      Selfridge; Liew; Kopetzky; Müller;
 6                                                    Amaya; Quint; W3C; W3C1; W3C2;
 7                                                    W3C3; W3C4; Quint1; Stanek;
                                                      Flanagan; Lenz; FrontPage; Randall;
 8                                                    SilverStream Product Demonstration;
                                                      SilverStream Authorized Guide;
 9                                                    SilverStream 1.5 CD; Epstein; Lee;
                                                      Halviatti; SilverStream White Paper;
10                                                    SilverStream 1.0 Starter Pack;
11                                                    SilverStream 1.0 CD; SilverStream 1.0a
                                                      Sampler CD; SilverStream 1.0b
12                                                    Sampler CD; SilverStream Tutorial
                                                      (Nov. 1997); SilverStream
13                                                    Programmer’s Guide (Nov. 1997);
                                                      SilverStream Programmer’s Guide
14
                                                      (Sept. 1998); SilverStream
15                                                    Administration Guide (Nov. 1997);
                                                      SilverStream Administration Guide
16                                                    (Sept. 1998); SilverStream INSIDE
                                                      LOOK Beta 2 Version CD;
17                                                    SilverStream 2.0 Application Server;
                                                      and/or the knowledge of one of ordinary
18
                                                      skill in the art.
19   Creating GeoCities Websites by Sawyer (“Sawyer”) Applicant admitted prior art; Faustini;
                                                      Skok; Bernardo; Kirk; Gever; Graham;
20                                                    Qureshi; Berger; Beri; Merrill; Netscape
                                                      Composer; Ray; Lemay; NetObjects
21                                                    Fusion 4.0; NetObjects Fusion 4.0 User
22                                                    Guide; NetObjects Dynamics Page;
                                                      NetObjects Fusion Dynamic Actions
23                                                    Reference; SilverStream System;
                                                      SilverStream 2.0; GeoCities; Yan;
24                                                    Selfridge; Liew; Kopetzky; Müller;
                                                      Amaya; Quint; W3C; W3C1; W3C2;
25                                                    W3C3; W3C4; Quint1; Stanek;
26                                                    Flanagan; Lenz; FrontPage; Randall;
                                                      SilverStream Product Demonstration;
27                                                    SilverStream Authorized Guide;
                                                      SilverStream 1.5 CD; Epstein; Lee;
28
                                                 136
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 141 of 169




 1                  Primary Reference                                Secondary Reference
                                                          Halviatti; SilverStream White Paper;
 2                                                        SilverStream 1.0 Starter Pack;
 3                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
 4                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
 5                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 6                                                        (Sept. 1998); SilverStream
 7                                                        Administration Guide (Nov. 1997);
                                                          SilverStream Administration Guide
 8                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
 9                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
10                                                        skill in the art.
11   A Visual Programming Tool for User Interface and     Applicant admitted prior art; Faustini;
     Web Page Generation by Yan (“Yan”)                   Skok; Bernardo; Kirk; Gever; Graham;
12                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
13                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
14
                                                          NetObjects Fusion Dynamic Actions
15                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
16                                                        Selfridge; Liew; Kopetzky; Müller;
                                                          Amaya; Quint; W3C; W3C1; W3C2;
17                                                        W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; FrontPage; Randall;
18
                                                          SilverStream Product Demonstration;
19                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
20                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
21                                                        SilverStream 1.0 CD; SilverStream 1.0a
22                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
23                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
24                                                        SilverStream Programmer’s Guide
                                                          (Sept. 1998); SilverStream
25                                                        Administration Guide (Nov. 1997);
26                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
27                                                        LOOK Beta 2 Version CD;
                                                          SilverStream 2.0 Application Server;
28
                                                 137
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 142 of 169




 1                   Primary Reference                                 Secondary Reference
                                                            and/or the knowledge of one of ordinary
 2                                                          skill in the art.
 3   Cospace: Combining Web Browsing and                    Applicant admitted prior art; Faustini;
     Dynamically Generated, 3D, Multiuser                   Skok; Bernardo; Kirk; Gever; Graham;
 4   Environments by Selfridge (“Selfridge”)                Qureshi; Berger; Beri; Merrill; Netscape
                                                            Composer; Ray; Lemay; NetObjects
 5                                                          Fusion 4.0; NetObjects Fusion 4.0 User
                                                            Guide; NetObjects Dynamics Page;
 6                                                          NetObjects Fusion Dynamic Actions
 7                                                          Reference; SilverStream System;
                                                            SilverStream 2.0; GeoCities; Sawyer;
 8                                                          Yan; Liew; Kopetzky; Müller; Amaya;
                                                            Quint; W3C; W3C1; W3C2; W3C3;
 9                                                          W3C4; Quint1; Stanek; Flanagan; Lenz;
                                                            FrontPage; Randall; SilverStream
10
                                                            Product Demonstration; SilverStream
11                                                          Authorized Guide; SilverStream 1.5
                                                            CD; Epstein; Lee; Halviatti;
12                                                          SilverStream White Paper; SilverStream
                                                            1.0 Starter Pack; SilverStream 1.0 CD;
13                                                          SilverStream 1.0a Sampler CD;
                                                            SilverStream 1.0b Sampler CD;
14
                                                            SilverStream Tutorial (Nov. 1997);
15                                                          SilverStream Programmer’s Guide
                                                            (Nov. 1997); SilverStream
16                                                          Programmer’s Guide (Sept. 1998);
                                                            SilverStream Administration Guide
17                                                          (Nov. 1997); SilverStream
                                                            Administration Guide (Sept. 1998);
18
                                                            SilverStream INSIDE LOOK Beta 2
19                                                          Version CD; SilverStream 2.0
                                                            Application Server; and/or the
20                                                          knowledge of one of ordinary skill in
                                                            the art.
21   Intellect: A System for Authoring, Distributing, and   Applicant admitted prior art; Faustini;
22   Presenting Multimedia Contents Over the Internet       Skok; Bernardo; Kirk; Gever; Graham;
     by Liew (“Liew”)                                       Qureshi; Berger; Beri; Merrill; Netscape
23                                                          Composer; Ray; Lemay; NetObjects
                                                            Fusion 4.0; NetObjects Fusion 4.0 User
24                                                          Guide; NetObjects Dynamics Page;
                                                            NetObjects Fusion Dynamic Actions
25                                                          Reference; SilverStream System;
26                                                          SilverStream 2.0; GeoCities; Sawyer;
                                                            Yan; Selfridge; Kopetzky; Müller;
27                                                          Amaya; Quint; W3C; W3C1; W3C2;
                                                            W3C3; W3C4; Quint1; Stanek;
28
                                                  138
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 143 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Flanagan; Lenz; FrontPage; Randall;
 2                                                         SilverStream Product Demonstration;
 3                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 4                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
 5                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
 6                                                         Sampler CD; SilverStream Tutorial
 7                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
 8                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
 9                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
10                                                         (Sept. 1998); SilverStream INSIDE
11                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
12                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
13   Visual Preview for Link Traversal on the World        Applicant admitted prior art; Faustini;
     Wide Web by Kopetzky (“Kopetzky”)                     Skok; Bernardo; Kirk; Gever; Graham;
14
                                                           Qureshi; Berger; Beri; Merrill; Netscape
15                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
16                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
17                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
18
                                                           Yan; Selfridge; Liew; Müller; Amaya;
19                                                         Quint; W3C; W3C1; W3C2; W3C3;
                                                           W3C4; Quint1; Stanek; Flanagan; Lenz;
20                                                         FrontPage; Randall; SilverStream
                                                           Product Demonstration; SilverStream
21                                                         Authorized Guide; SilverStream 1.5
22                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
23                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
24                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
25                                                         SilverStream Programmer’s Guide
26                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
27                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
28
                                                  139
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 144 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Administration Guide (Sept. 1998);
 2                                                         SilverStream INSIDE LOOK Beta 2
 3                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
 4                                                         knowledge of one of ordinary skill in
                                                           the art.
 5   Towards the Virtual Internet Gallery by Müller        Applicant admitted prior art; Faustini;
     (“Müller”)                                            Skok; Bernardo; Kirk; Gever; Graham;
 6                                                         Qureshi; Berger; Beri; Merrill; Netscape
 7                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 8                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
 9                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
10
                                                           Yan; Selfridge; Liew; Kopetzky;
11                                                         Amaya; Quint; W3C; W3C1; W3C2;
                                                           W3C3; W3C4; Quint1; Stanek;
12                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
13                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
14
                                                           Halviatti; SilverStream White Paper;
15                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
16                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
17                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
18
                                                           SilverStream Programmer’s Guide
19                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
20                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
21                                                         LOOK Beta 2 Version CD;
22                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
23                                                         skill in the art.
     Quint; W3C; W3C1; W3C2; W3C3; and W3C4                Applicant admitted prior art; Faustini;
24                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
25                                                         Composer; Ray; Lemay; NetObjects
26                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
27                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
28
                                                  140
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 145 of 169




 1                   Primary Reference                                Secondary Reference
                                                           SilverStream 2.0; GeoCities; Sawyer;
 2                                                         Yan; Selfridge; Liew; Müller;
 3                                                         Kopetzky; Amaya; Quint1; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
 4                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
 5                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
 6                                                         SilverStream 1.0 Starter Pack;
 7                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
 8                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
 9                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
10                                                         (Sept. 1998); SilverStream
11                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
12                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
13                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
14
                                                           skill in the art.
15   Amaya; Quint; W3C; W3C1; W3C2; W3C3;                  Applicant admitted prior art; Faustini;
     W3C4; Quint1                                          Skok; Bernardo; Kirk; Gever; Graham;
16                                                         Qureshi; Berger; Beri; Merrill; Netscape
     These references concern a prior art system and, as   Composer; Ray; Lemay; NetObjects
17   such, should be considered as a single primary        Fusion 4.0; NetObjects Fusion 4.0 User
     reference.                                            Guide; NetObjects Dynamics Page;
18
                                                           NetObjects Fusion Dynamic Actions
19                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
20                                                         Yan; Selfridge; Liew; Müller;
                                                           Kopetzky; Stanek; Flanagan; Lenz;
21                                                         FrontPage; Randall; SilverStream
22                                                         Product Demonstration; SilverStream
                                                           Authorized Guide; SilverStream 1.5
23                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
24                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
25                                                         SilverStream 1.0b Sampler CD;
26                                                         SilverStream Tutorial (Nov. 1997);
                                                           SilverStream Programmer’s Guide
27                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
28
                                                  141
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 146 of 169




 1                  Primary Reference                                Secondary Reference
                                                          SilverStream Administration Guide
 2                                                        (Nov. 1997); SilverStream
 3                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 4                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
 5                                                        knowledge of one of ordinary skill in
                                                          the art.
 6   Amaya system by W3C (“Amaya”)                        Applicant admitted prior art; Faustini;
 7                                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
 8                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
 9                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
10
                                                          Reference; SilverStream System;
11                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Müller;
12                                                        Kopetzky; Quint; W3C; W3C1; W3C2;
                                                          W3C3; W3C4; Quint1; Stanek;
13                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
14
                                                          SilverStream Authorized Guide;
15                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
16                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
17                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
18
                                                          (Nov. 1997); SilverStream
19                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
20                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
21                                                        SilverStream Administration Guide
22                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
23                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
24                                                        skill in the art.
     An Introduction to Amaya by Quint (“Quint”)          Applicant admitted prior art; Faustini;
25                                                        Skok; Bernardo; Kirk; Gever; Graham;
26                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
27                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
28
                                                 142
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 147 of 169




 1                Primary Reference                                Secondary Reference
                                                        NetObjects Fusion Dynamic Actions
 2                                                      Reference; SilverStream System;
 3                                                      SilverStream 2.0; GeoCities; Sawyer;
                                                        Yan; Selfridge; Liew; Kopetzky;
 4                                                      Müller; Amaya; W3C; W3C1; W3C2;
                                                        W3C3; W3C4; Quint1; Stanek;
 5                                                      Flanagan; Lenz; FrontPage; Randall;
                                                        SilverStream Product Demonstration;
 6                                                      SilverStream Authorized Guide;
 7                                                      SilverStream 1.5 CD; Epstein; Lee;
                                                        Halviatti; SilverStream White Paper;
 8                                                      SilverStream 1.0 Starter Pack;
                                                        SilverStream 1.0 CD; SilverStream 1.0a
 9                                                      Sampler CD; SilverStream 1.0b
                                                        Sampler CD; SilverStream Tutorial
10                                                      (Nov. 1997); SilverStream
11                                                      Programmer’s Guide (Nov. 1997);
                                                        SilverStream Programmer’s Guide
12                                                      (Sept. 1998); SilverStream
                                                        Administration Guide (Nov. 1997);
13                                                      SilverStream Administration Guide
                                                        (Sept. 1998); SilverStream INSIDE
14
                                                        LOOK Beta 2 Version CD;
15                                                      SilverStream 2.0 Application Server;
                                                        and/or the knowledge of one of ordinary
16                                                      skill in the art.
     Amaya Browsing by W3C,                             Applicant admitted prior art; Faustini;
17   w3.org:80/pub/WWW/Amaya/User/Browsing.html         Skok; Bernardo; Kirk; Gever; Graham;
     (“W3C”)                                            Qureshi; Berger; Beri; Merrill; Netscape
18
                                                        Composer; Ray; Lemay; NetObjects
19                                                      Fusion 4.0; NetObjects Fusion 4.0 User
                                                        Guide; NetObjects Dynamics Page;
20                                                      NetObjects Fusion Dynamic Actions
                                                        Reference; SilverStream System;
21                                                      SilverStream 2.0; GeoCities; Sawyer;
22                                                      Yan; Selfridge; Liew; Kopetzky;
                                                        Müller; Amaya; Quint; W3C1; W3C2;
23                                                      W3C3; W3C4; Quint1; Stanek;
                                                        Flanagan; Lenz; FrontPage; Randall;
24                                                      SilverStream Product Demonstration;
                                                        SilverStream Authorized Guide;
25                                                      SilverStream 1.5 CD; Epstein; Lee;
26                                                      Halviatti; SilverStream White Paper;
                                                        SilverStream 1.0 Starter Pack;
27                                                      SilverStream 1.0 CD; SilverStream 1.0a
                                                        Sampler CD; SilverStream 1.0b
28
                                               143
                    MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 148 of 169




 1                  Primary Reference                         Secondary Reference
                                                   Sampler CD; SilverStream Tutorial
 2                                                 (Nov. 1997); SilverStream
 3                                                 Programmer’s Guide (Nov. 1997);
                                                   SilverStream Programmer’s Guide
 4                                                 (Sept. 1998); SilverStream
                                                   Administration Guide (Nov. 1997);
 5                                                 SilverStream Administration Guide
                                                   (Sept. 1998); SilverStream INSIDE
 6                                                 LOOK Beta 2 Version CD;
 7                                                 SilverStream 2.0 Application Server;
                                                   and/or the knowledge of one of ordinary
 8                                                 skill in the art.
     Amaya Views by W3C,                           Applicant admitted prior art; Faustini;
 9   w3.org:80/pub/WWW/Amaya/User/Views.html       Skok; Bernardo; Kirk; Gever; Graham;
     (“W3C1”)                                      Qureshi; Berger; Beri; Merrill; Netscape
10
                                                   Composer; Ray; Lemay; NetObjects
11                                                 Fusion 4.0; NetObjects Fusion 4.0 User
                                                   Guide; NetObjects Dynamics Page;
12                                                 NetObjects Fusion Dynamic Actions
                                                   Reference; SilverStream System;
13                                                 SilverStream 2.0; GeoCities; Sawyer;
                                                   Yan; Selfridge; Liew; Kopetzky;
14
                                                   Müller; Amaya; Quint; W3C; W3C2;
15                                                 W3C3; W3C4; Quint1; Stanek;
                                                   Flanagan; Lenz; FrontPage; Randall;
16                                                 SilverStream Product Demonstration;
                                                   SilverStream Authorized Guide;
17                                                 SilverStream 1.5 CD; Epstein; Lee;
                                                   Halviatti; SilverStream White Paper;
18
                                                   SilverStream 1.0 Starter Pack;
19                                                 SilverStream 1.0 CD; SilverStream 1.0a
                                                   Sampler CD; SilverStream 1.0b
20                                                 Sampler CD; SilverStream Tutorial
                                                   (Nov. 1997); SilverStream
21                                                 Programmer’s Guide (Nov. 1997);
22                                                 SilverStream Programmer’s Guide
                                                   (Sept. 1998); SilverStream
23                                                 Administration Guide (Nov. 1997);
                                                   SilverStream Administration Guide
24                                                 (Sept. 1998); SilverStream INSIDE
                                                   LOOK Beta 2 Version CD;
25                                                 SilverStream 2.0 Application Server;
26                                                 and/or the knowledge of one of ordinary
                                                   skill in the art.
27   Amaya Attributes by W3C,                      Applicant admitted prior art; Faustini;
     w3.org:80/pub/WWW//Amaya/User/Attributes.html Skok; Bernardo; Kirk; Gever; Graham;
28
                                                 144
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 149 of 169




 1                 Primary Reference                               Secondary Reference
     (“W3C2”)                                           Qureshi; Berger; Beri; Merrill; Netscape
 2                                                      Composer; Ray; Lemay; NetObjects
 3                                                      Fusion 4.0; NetObjects Fusion 4.0 User
                                                        Guide; NetObjects Dynamics Page;
 4                                                      NetObjects Fusion Dynamic Actions
                                                        Reference; SilverStream System;
 5                                                      SilverStream 2.0; GeoCities; Sawyer;
                                                        Yan; Selfridge; Liew; Kopetzky;
 6                                                      Müller; Amaya; Quint; W3C; W3C1;
 7                                                      W3C3; W3C4; Quint1; Stanek;
                                                        Flanagan; Lenz; FrontPage; Randall;
 8                                                      SilverStream Product Demonstration;
                                                        SilverStream Authorized Guide;
 9                                                      SilverStream 1.5 CD; Epstein; Lee;
                                                        Halviatti; SilverStream White Paper;
10                                                      SilverStream 1.0 Starter Pack;
11                                                      SilverStream 1.0 CD; SilverStream 1.0a
                                                        Sampler CD; SilverStream 1.0b
12                                                      Sampler CD; SilverStream Tutorial
                                                        (Nov. 1997); SilverStream
13                                                      Programmer’s Guide (Nov. 1997);
                                                        SilverStream Programmer’s Guide
14
                                                        (Sept. 1998); SilverStream
15                                                      Administration Guide (Nov. 1997);
                                                        SilverStream Administration Guide
16                                                      (Sept. 1998); SilverStream INSIDE
                                                        LOOK Beta 2 Version CD;
17                                                      SilverStream 2.0 Application Server;
                                                        and/or the knowledge of one of ordinary
18
                                                        skill in the art.
19   Amaya Creating by W3C,                             Applicant admitted prior art; Faustini;
     w3.org:80/pub/WWW/Amaya/User/creating.html         Skok; Bernardo; Kirk; Gever; Graham;
20   (“W3C3”)                                           Qureshi; Berger; Beri; Merrill; Netscape
                                                        Composer; Ray; Lemay; NetObjects
21                                                      Fusion 4.0; NetObjects Fusion 4.0 User
22                                                      Guide; NetObjects Dynamics Page;
                                                        NetObjects Fusion Dynamic Actions
23                                                      Reference; SilverStream System;
                                                        SilverStream 2.0; GeoCities; Sawyer;
24                                                      Yan; Selfridge; Liew; Kopetzky;
                                                        Müller; Amaya; Quint; W3C; W3C1;
25                                                      W3C2; W3C4; Quint1; Stanek;
26                                                      Flanagan; Lenz; FrontPage; Randall;
                                                        SilverStream Product Demonstration;
27                                                      SilverStream Authorized Guide;
                                                        SilverStream 1.5 CD; Epstein; Lee;
28
                                               145
                    MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 150 of 169




 1               Primary Reference                                Secondary Reference
                                                       Halviatti; SilverStream White Paper;
 2                                                     SilverStream 1.0 Starter Pack;
 3                                                     SilverStream 1.0 CD; SilverStream 1.0a
                                                       Sampler CD; SilverStream 1.0b
 4                                                     Sampler CD; SilverStream Tutorial
                                                       (Nov. 1997); SilverStream
 5                                                     Programmer’s Guide (Nov. 1997);
                                                       SilverStream Programmer’s Guide
 6                                                     (Sept. 1998); SilverStream
 7                                                     Administration Guide (Nov. 1997);
                                                       SilverStream Administration Guide
 8                                                     (Sept. 1998); SilverStream INSIDE
                                                       LOOK Beta 2 Version CD;
 9                                                     SilverStream 2.0 Application Server;
                                                       and/or the knowledge of one of ordinary
10                                                     skill in the art.
11   Amaya Homepage by W3C,                            Applicant admitted prior art; Faustini;
     w3.org:80/pub/WWW/Amaya                           Skok; Bernardo; Kirk; Gever; Graham;
12   (“W3C4”)                                          Qureshi; Berger; Beri; Merrill; Netscape
                                                       Composer; Ray; Lemay; NetObjects
13                                                     Fusion 4.0; NetObjects Fusion 4.0 User
                                                       Guide; NetObjects Dynamics Page;
14
                                                       NetObjects Fusion Dynamic Actions
15                                                     Reference; SilverStream System;
                                                       SilverStream 2.0; GeoCities; Sawyer;
16                                                     Yan; Selfridge; Liew; Kopetzky;
                                                       Müller; Amaya; Quint; W3C; W3C1;
17                                                     W3C2; W3C3; Quint1; Stanek;
                                                       Flanagan; Lenz; FrontPage; Randall;
18
                                                       SilverStream Product Demonstration;
19                                                     SilverStream Authorized Guide;
                                                       SilverStream 1.5 CD; Epstein; Lee;
20                                                     Halviatti; SilverStream White Paper;
                                                       SilverStream 1.0 Starter Pack;
21                                                     SilverStream 1.0 CD; SilverStream 1.0a
22                                                     Sampler CD; SilverStream 1.0b
                                                       Sampler CD; SilverStream Tutorial
23                                                     (Nov. 1997); SilverStream
                                                       Programmer’s Guide (Nov. 1997);
24                                                     SilverStream Programmer’s Guide
                                                       (Sept. 1998); SilverStream
25                                                     Administration Guide (Nov. 1997);
26                                                     SilverStream Administration Guide
                                                       (Sept. 1998); SilverStream INSIDE
27                                                     LOOK Beta 2 Version CD;
                                                       SilverStream 2.0 Application Server;
28
                                              146
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 151 of 169




 1                   Primary Reference                                Secondary Reference
                                                           and/or the knowledge of one of ordinary
 2                                                         skill in the art.
 3   Amaya: an Authoring Tool for the Web by Quint         Applicant admitted prior art; Faustini;
     (“Quint1”)                                            Skok; Bernardo; Kirk; Gever; Graham;
 4                                                         Qureshi; Berger; Beri; Merrill; Netscape
                                                           Composer; Ray; Lemay; NetObjects
 5                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
 6                                                         NetObjects Fusion Dynamic Actions
 7                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
 8                                                         Yan; Selfridge; Liew; Kopetzky;
                                                           Müller; Amaya; W3C; W3C1; W3C2;
 9                                                         W3C3; W3C4; Quint; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
10
                                                           SilverStream Product Demonstration;
11                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
12                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
13                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
14
                                                           Sampler CD; SilverStream Tutorial
15                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
16                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
17                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
18
                                                           (Sept. 1998); SilverStream INSIDE
19                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
20                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
21   Java Archives in Java 1.2 by Stanek (“Stanek”)        Applicant admitted prior art; Faustini;
22                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
23                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
24                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
25                                                         Reference; SilverStream System;
26                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
27                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1;
28
                                                  147
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 152 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Flanagan; Lenz; FrontPage; Randall;
 2                                                         SilverStream Product Demonstration;
 3                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
 4                                                         Halviatti; SilverStream White Paper;
                                                           SilverStream 1.0 Starter Pack;
 5                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
 6                                                         Sampler CD; SilverStream Tutorial
 7                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
 8                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
 9                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
10                                                         (Sept. 1998); SilverStream INSIDE
11                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
12                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
13   Java in a Nutshell: A Desktop Quick Reference for     Applicant admitted prior art; Faustini;
     Java Programmers (2d ed.) by Flanagan                 Skok; Bernardo; Kirk; Gever; Graham;
14
     (“Flanagan”)                                          Qureshi; Berger; Beri; Merrill; Netscape
15                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
16                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
17                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
18
                                                           Yan; Selfridge; Liew; Kopetzky;
19                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
20                                                         Lenz; FrontPage; Randall; SilverStream
                                                           Product Demonstration; SilverStream
21                                                         Authorized Guide; SilverStream 1.5
22                                                         CD; Epstein; Lee; Halviatti;
                                                           SilverStream White Paper; SilverStream
23                                                         1.0 Starter Pack; SilverStream 1.0 CD;
                                                           SilverStream 1.0a Sampler CD;
24                                                         SilverStream 1.0b Sampler CD;
                                                           SilverStream Tutorial (Nov. 1997);
25                                                         SilverStream Programmer’s Guide
26                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Sept. 1998);
27                                                         SilverStream Administration Guide
                                                           (Nov. 1997); SilverStream
28
                                                  148
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 153 of 169




 1                   Primary Reference                                Secondary Reference
                                                           Administration Guide (Sept. 1998);
 2                                                         SilverStream INSIDE LOOK Beta 2
 3                                                         Version CD; SilverStream 2.0
                                                           Application Server; and/or the
 4                                                         knowledge of one of ordinary skill in
                                                           the art.
 5   PCT International Pub. No. WO 98/20434 to Lenz        Applicant admitted prior art; Faustini;
     (“Lenz”)                                              Skok; Bernardo; Kirk; Gever; Graham;
 6                                                         Qureshi; Berger; Beri; Merrill; Netscape
 7                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 8                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
 9                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
10
                                                           Yan; Selfridge; Liew; Kopetzky;
11                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
12                                                         Flanagan; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
13                                                         SilverStream Authorized Guide;
                                                           SilverStream 1.5 CD; Epstein; Lee;
14
                                                           Halviatti; SilverStream White Paper;
15                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
16                                                         Sampler CD; SilverStream 1.0b
                                                           Sampler CD; SilverStream Tutorial
17                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
18
                                                           SilverStream Programmer’s Guide
19                                                         (Sept. 1998); SilverStream
                                                           Administration Guide (Nov. 1997);
20                                                         SilverStream Administration Guide
                                                           (Sept. 1998); SilverStream INSIDE
21                                                         LOOK Beta 2 Version CD;
22                                                         SilverStream 2.0 Application Server;
                                                           and/or the knowledge of one of ordinary
23                                                         skill in the art.
     FrontPage 2000 system by Microsoft Corp.              Applicant admitted prior art; Faustini;
24   (“FrontPage”); and Special Edition Using              Skok; Bernardo; Kirk; Gever; Graham;
     FrontPage 2000 by Randall (“Randall”)                 Qureshi; Berger; Beri; Merrill; Netscape
25                                                         Composer; Ray; Lemay; NetObjects
26   These references concern a prior art system and, as   Fusion 4.0; NetObjects Fusion 4.0 User
     such, should be considered as a single primary        Guide; NetObjects Dynamics Page;
27   reference.                                            NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
28
                                                  149
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 154 of 169




 1                  Primary Reference                               Secondary Reference
                                                          SilverStream 2.0; GeoCities; Sawyer;
 2                                                        Yan; Selfridge; Liew; Kopetzky;
 3                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 4                                                        Flanagan; Lenz; SilverStream Product
                                                          Demonstration; SilverStream
 5                                                        Authorized Guide; SilverStream 1.5
                                                          CD; Epstein; Lee; Halviatti;
 6                                                        SilverStream White Paper; SilverStream
 7                                                        1.0 Starter Pack; SilverStream 1.0 CD;
                                                          SilverStream 1.0a Sampler CD;
 8                                                        SilverStream 1.0b Sampler CD;
                                                          SilverStream Tutorial (Nov. 1997);
 9                                                        SilverStream Programmer’s Guide
                                                          (Nov. 1997); SilverStream
10                                                        Programmer’s Guide (Sept. 1998);
11                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
12                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
13                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
14
                                                          knowledge of one of ordinary skill in
15                                                        the art.
     FrontPage 2000 system by Microsoft Corp.             Applicant admitted prior art; Faustini;
16   (“FrontPage”)                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
17                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
18
                                                          Guide; NetObjects Dynamics Page;
19                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
20                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
21                                                        Müller; Amaya; Quint; W3C; W3C1;
22                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; Randall; SilverStream
23                                                        Product Demonstration; SilverStream
                                                          Authorized Guide; SilverStream 1.5
24                                                        CD; Epstein; Lee; Halviatti;
                                                          SilverStream White Paper; SilverStream
25                                                        1.0 Starter Pack; SilverStream 1.0 CD;
26                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
27                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
28
                                                 150
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 155 of 169




 1                  Primary Reference                                Secondary Reference
                                                          (Nov. 1997); SilverStream
 2                                                        Programmer’s Guide (Sept. 1998);
 3                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
 4                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
 5                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
 6                                                        knowledge of one of ordinary skill in
 7                                                        the art.
     Special Edition Using FrontPage 2000 by Randall      Applicant admitted prior art; Faustini;
 8   (“Randall”)                                          Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
 9                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
10
                                                          Guide; NetObjects Dynamics Page;
11                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
12                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
13                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
14
                                                          Flanagan; Lenz; FrontPage;
15                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
16                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
17                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
18
                                                          Sampler CD; SilverStream 1.0b
19                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
20                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
21                                                        (Sept. 1998); SilverStream
22                                                        Administration Guide (Nov. 1997);
                                                          SilverStream Administration Guide
23                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
24                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
25                                                        skill in the art.
26   SilverStream Product Demonstration                   Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
27                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
28
                                                 151
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 156 of 169




 1                  Primary Reference                                Secondary Reference
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
 2                                                        Guide; NetObjects Dynamics Page;
 3                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
 4                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
 5                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 6                                                        Flanagan; Lenz; FrontPage; Randall;
 7                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
 8                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
 9                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
10                                                        Sampler CD; SilverStream Tutorial
11                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
12                                                        SilverStream Programmer’s Guide
                                                          (Sept. 1998); SilverStream
13                                                        Administration Guide (Nov. 1997);
                                                          SilverStream Administration Guide
14
                                                          (Sept. 1998); SilverStream INSIDE
15                                                        LOOK Beta 2 Version CD;
                                                          SilverStream 2.0 Application Server;
16                                                        and/or the knowledge of one of ordinary
                                                          skill in the art.
17   SilverStream Authorized Guide                        Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
18
                                                          Qureshi; Berger; Beri; Merrill; Netscape
19                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
20                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
21                                                        Reference; SilverStream System;
22                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
23                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
24                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
25                                                        SilverStream 1.5 CD; Epstein; Lee;
26                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
27                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
28
                                                 152
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 157 of 169




 1                  Primary Reference                                Secondary Reference
                                                          Sampler CD; SilverStream Tutorial
 2                                                        (Nov. 1997); SilverStream
 3                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 4                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
 5                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
 6                                                        LOOK Beta 2 Version CD;
 7                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
 8                                                        skill in the art.
     SilverStream 1.5 CD                                  Applicant admitted prior art; Faustini;
 9                                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
10
                                                          Composer; Ray; Lemay; NetObjects
11                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
12                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
13                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
14
                                                          Müller; Amaya; Quint; W3C; W3C1;
15                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; FrontPage; Randall;
16                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
17                                                        Epstein; Lee; Halviatti; SilverStream
                                                          White Paper; SilverStream 1.0 Starter
18
                                                          Pack; SilverStream 1.0 CD;
19                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
20                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
21                                                        (Nov. 1997); SilverStream
22                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
23                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
24                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
25                                                        Application Server; and/or the
26                                                        knowledge of one of ordinary skill in
                                                          the art.
27   Epstein                                              Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
28
                                                 153
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 158 of 169




 1               Primary Reference                               Secondary Reference
                                                       Qureshi; Berger; Beri; Merrill; Netscape
 2                                                     Composer; Ray; Lemay; NetObjects
 3                                                     Fusion 4.0; NetObjects Fusion 4.0 User
                                                       Guide; NetObjects Dynamics Page;
 4                                                     NetObjects Fusion Dynamic Actions
                                                       Reference; SilverStream System;
 5                                                     SilverStream 2.0; GeoCities; Sawyer;
                                                       Yan; Selfridge; Liew; Kopetzky;
 6                                                     Müller; Amaya; Quint; W3C; W3C1;
 7                                                     W3C2; W3C3; W3C4; Quint1; Stanek;
                                                       Flanagan; Lenz; FrontPage; Randall;
 8                                                     SilverStream Product Demonstration;
                                                       SilverStream Authorized Guide;
 9                                                     SilverStream 1.5 CD; Lee; Halviatti;
                                                       SilverStream White Paper; SilverStream
10                                                     1.0 Starter Pack; SilverStream 1.0 CD;
11                                                     SilverStream 1.0a Sampler CD;
                                                       SilverStream 1.0b Sampler CD;
12                                                     SilverStream Tutorial (Nov. 1997);
                                                       SilverStream Programmer’s Guide
13                                                     (Nov. 1997); SilverStream
                                                       Programmer’s Guide (Sept. 1998);
14
                                                       SilverStream Administration Guide
15                                                     (Nov. 1997); SilverStream
                                                       Administration Guide (Sept. 1998);
16                                                     SilverStream INSIDE LOOK Beta 2
                                                       Version CD; SilverStream 2.0
17                                                     Application Server; and/or the
                                                       knowledge of one of ordinary skill in
18
                                                       the art.
19   Lee                                               Applicant admitted prior art; Faustini;
                                                       Skok; Bernardo; Kirk; Gever; Graham;
20                                                     Qureshi; Berger; Beri; Merrill; Netscape
                                                       Composer; Ray; Lemay; NetObjects
21                                                     Fusion 4.0; NetObjects Fusion 4.0 User
22                                                     Guide; NetObjects Dynamics Page;
                                                       NetObjects Fusion Dynamic Actions
23                                                     Reference; SilverStream System;
                                                       SilverStream 2.0; GeoCities; Sawyer;
24                                                     Yan; Selfridge; Liew; Kopetzky;
                                                       Müller; Amaya; Quint; W3C; W3C1;
25                                                     W3C2; W3C3; W3C4; Quint1; Stanek;
26                                                     Flanagan; Lenz; FrontPage; Randall;
                                                       SilverStream Product Demonstration;
27                                                     SilverStream Authorized Guide;
                                                       SilverStream 1.5 CD; Epstein;
28
                                              154
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 159 of 169




 1                  Primary Reference                               Secondary Reference
                                                          SilverStream White Paper; SilverStream
 2                                                        1.0 Starter Pack; SilverStream 1.0 CD;
 3                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
 4                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 5                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Sept. 1998);
 6                                                        SilverStream Administration Guide
 7                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
 8                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
 9                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
10                                                        the art.
11   SilverStream White Paper                             Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
12                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
13                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
14
                                                          NetObjects Fusion Dynamic Actions
15                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
16                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
17                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; FrontPage; Randall;
18
                                                          SilverStream Product Demonstration;
19                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
20                                                        Halviatti; SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
21                                                        Sampler CD; SilverStream 1.0b
22                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
23                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
24                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
25                                                        SilverStream Administration Guide
26                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
27                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
28
                                                 155
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 160 of 169




 1                   Primary Reference                                Secondary Reference
                                                           skill in the art.
 2   SilverStream 1.0 Starter Pack                         Applicant admitted prior art; Faustini;
 3                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
 4                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 5                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
 6                                                         Reference; SilverStream System;
 7                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
 8                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
 9                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
10
                                                           SilverStream Authorized Guide;
11                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
12                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
13                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
14
                                                           Programmer’s Guide (Nov. 1997);
15                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
16                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
17                                                         (Sept. 1998); SilverStream INSIDE
                                                           LOOK Beta 2 Version CD;
18
                                                           SilverStream 2.0 Application Server;
19                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
20   SilverStream 1.0 CD                                   Applicant admitted prior art; Faustini;
                                                           Skok; Bernardo; Kirk; Gever; Graham;
21                                                         Qureshi; Berger; Beri; Merrill; Netscape
22                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
23                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
24                                                         Reference; SilverStream System;
                                                           SilverStream 2.0; GeoCities; Sawyer;
25                                                         Yan; Selfridge; Liew; Kopetzky;
26                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
27                                                         Flanagan; Lenz; FrontPage; Randall;
                                                           SilverStream Product Demonstration;
28
                                                  156
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 161 of 169




 1                  Primary Reference                               Secondary Reference
                                                          SilverStream Authorized Guide;
 2                                                        SilverStream 1.5 CD; Epstein; Lee;
 3                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
 4                                                        SilverStream 1.0a Sampler CD;
                                                          SilverStream 1.0b Sampler CD;
 5                                                        SilverStream Tutorial (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 6                                                        (Nov. 1997); SilverStream
 7                                                        Programmer’s Guide (Sept. 1998);
                                                          SilverStream Administration Guide
 8                                                        (Nov. 1997); SilverStream
                                                          Administration Guide (Sept. 1998);
 9                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
10                                                        Application Server; and/or the
11                                                        knowledge of one of ordinary skill in
                                                          the art.
12   SilverStream 1.0a Sampler CD                         Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
13                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
14
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
15                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
16                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
17                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
18
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
19                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
20                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
21                                                        Halviatti; SilverStream White Paper;
22                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0b
23                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
24                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
25                                                        (Sept. 1998); SilverStream
26                                                        Administration Guide (Nov. 1997);
                                                          SilverStream Administration Guide
27                                                        (Sept. 1998); SilverStream INSIDE
                                                          LOOK Beta 2 Version CD;
28
                                                 157
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 162 of 169




 1                  Primary Reference                                 Secondary Reference
                                                           SilverStream 2.0 Application Server;
 2                                                         and/or the knowledge of one of ordinary
 3                                                         skill in the art.
     SilverStream 1.0b Sampler CD                          Applicant admitted prior art; Faustini;
 4                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
 5                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
 6                                                         Guide; NetObjects Dynamics Page;
 7                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
 8                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
 9                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
10
                                                           Flanagan; Lenz; FrontPage; Randall;
11                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
12                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
13                                                         SilverStream 1.0 Starter Pack;
                                                           SilverStream 1.0 CD; SilverStream 1.0a
14
                                                           Sampler CD; SilverStream Tutorial
15                                                         (Nov. 1997); SilverStream
                                                           Programmer’s Guide (Nov. 1997);
16                                                         SilverStream Programmer’s Guide
                                                           (Sept. 1998); SilverStream
17                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
18
                                                           (Sept. 1998); SilverStream INSIDE
19                                                         LOOK Beta 2 Version CD;
                                                           SilverStream 2.0 Application Server;
20                                                         and/or the knowledge of one of ordinary
                                                           skill in the art.
21   SilverStream Tutorial (Nov. 1997)                     Applicant admitted prior art; Faustini;
22                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
23                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
24                                                         Guide; NetObjects Dynamics Page;
                                                           NetObjects Fusion Dynamic Actions
25                                                         Reference; SilverStream System;
26                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
27                                                         Müller; Amaya; Quint; W3C; W3C1;
                                                           W3C2; W3C3; W3C4; Quint1; Stanek;
28
                                                  158
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 163 of 169




 1                  Primary Reference                                Secondary Reference
                                                          Flanagan; Lenz; FrontPage; Randall;
 2                                                        SilverStream Product Demonstration;
 3                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
 4                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
 5                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
 6                                                        Sampler CD; SilverStream
 7                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 8                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
 9                                                        SilverStream Administration Guide
                                                          (Sept. 1998); SilverStream INSIDE
10                                                        LOOK Beta 2 Version CD;
11                                                        SilverStream 2.0 Application Server;
                                                          and/or the knowledge of one of ordinary
12                                                        skill in the art.
     SilverStream Programmer’s Guide (Nov. 1997)          Applicant admitted prior art; Faustini;
13                                                        Skok; Bernardo; Kirk; Gever; Graham;
                                                          Qureshi; Berger; Beri; Merrill; Netscape
14
                                                          Composer; Ray; Lemay; NetObjects
15                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
16                                                        NetObjects Fusion Dynamic Actions
                                                          Reference; SilverStream System;
17                                                        SilverStream 2.0; GeoCities; Sawyer;
                                                          Yan; Selfridge; Liew; Kopetzky;
18
                                                          Müller; Amaya; Quint; W3C; W3C1;
19                                                        W3C2; W3C3; W3C4; Quint1; Stanek;
                                                          Flanagan; Lenz; FrontPage; Randall;
20                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
21                                                        SilverStream 1.5 CD; Epstein; Lee;
22                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
23                                                        SilverStream 1.0 CD; SilverStream 1.0a
                                                          Sampler CD; SilverStream 1.0b
24                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
25                                                        Programmer’s Guide (Sept. 1998);
26                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
27                                                        Administration Guide (Sept. 1998);
                                                          SilverStream INSIDE LOOK Beta 2
28
                                                 159
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 164 of 169




 1                  Primary Reference                               Secondary Reference
                                                          Version CD; SilverStream 2.0
 2                                                        Application Server; and/or the
 3                                                        knowledge of one of ordinary skill in
                                                          the art.
 4   SilverStream Programmer’s Guide (Sept. 1998)         Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
 5                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
 6                                                        Fusion 4.0; NetObjects Fusion 4.0 User
 7                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
 8                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
 9                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
10
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
11                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
12                                                        SilverStream Authorized Guide;
                                                          SilverStream 1.5 CD; Epstein; Lee;
13                                                        Halviatti; SilverStream White Paper;
                                                          SilverStream 1.0 Starter Pack;
14
                                                          SilverStream 1.0 CD; SilverStream 1.0a
15                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
16                                                        (Nov. 1997); SilverStream
                                                          Programmer’s Guide (Nov. 1997);
17                                                        SilverStream Administration Guide
                                                          (Nov. 1997); SilverStream
18
                                                          Administration Guide (Sept. 1998);
19                                                        SilverStream INSIDE LOOK Beta 2
                                                          Version CD; SilverStream 2.0
20                                                        Application Server; and/or the
                                                          knowledge of one of ordinary skill in
21                                                        the art.
22   SilverStream Administration Guide (Nov. 1997)        Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
23                                                        Qureshi; Berger; Beri; Merrill; Netscape
                                                          Composer; Ray; Lemay; NetObjects
24                                                        Fusion 4.0; NetObjects Fusion 4.0 User
                                                          Guide; NetObjects Dynamics Page;
25                                                        NetObjects Fusion Dynamic Actions
26                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
27                                                        Yan; Selfridge; Liew; Kopetzky;
                                                          Müller; Amaya; Quint; W3C; W3C1;
28
                                                 160
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 165 of 169




 1                  Primary Reference                               Secondary Reference
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
 2                                                        Flanagan; Lenz; FrontPage; Randall;
 3                                                        SilverStream Product Demonstration;
                                                          SilverStream Authorized Guide;
 4                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
 5                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
 6                                                        Sampler CD; SilverStream 1.0b
 7                                                        Sampler CD; SilverStream Tutorial
                                                          (Nov. 1997); SilverStream
 8                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
 9                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Sept. 1998);
10                                                        SilverStream INSIDE LOOK Beta 2
11                                                        Version CD; SilverStream 2.0
                                                          Application Server; and/or the
12                                                        knowledge of one of ordinary skill in
                                                          the art.
13   SilverStream Administration Guide (Sept. 1998)       Applicant admitted prior art; Faustini;
                                                          Skok; Bernardo; Kirk; Gever; Graham;
14
                                                          Qureshi; Berger; Beri; Merrill; Netscape
15                                                        Composer; Ray; Lemay; NetObjects
                                                          Fusion 4.0; NetObjects Fusion 4.0 User
16                                                        Guide; NetObjects Dynamics Page;
                                                          NetObjects Fusion Dynamic Actions
17                                                        Reference; SilverStream System;
                                                          SilverStream 2.0; GeoCities; Sawyer;
18
                                                          Yan; Selfridge; Liew; Kopetzky;
19                                                        Müller; Amaya; Quint; W3C; W3C1;
                                                          W3C2; W3C3; W3C4; Quint1; Stanek;
20                                                        Flanagan; Lenz; FrontPage; Randall;
                                                          SilverStream Product Demonstration;
21                                                        SilverStream Authorized Guide;
22                                                        SilverStream 1.5 CD; Epstein; Lee;
                                                          Halviatti; SilverStream White Paper;
23                                                        SilverStream 1.0 Starter Pack;
                                                          SilverStream 1.0 CD; SilverStream 1.0a
24                                                        Sampler CD; SilverStream 1.0b
                                                          Sampler CD; SilverStream Tutorial
25                                                        (Nov. 1997); SilverStream
26                                                        Programmer’s Guide (Nov. 1997);
                                                          SilverStream Programmer’s Guide
27                                                        (Sept. 1998); SilverStream
                                                          Administration Guide (Nov. 1997);
28
                                                 161
                      MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 166 of 169




 1                   Primary Reference                               Secondary Reference
                                                           SilverStream INSIDE LOOK Beta 2
 2                                                         Version CD; SilverStream 2.0
 3                                                         Application Server; and/or the
                                                           knowledge of one of ordinary skill in
 4                                                         the art.
     SilverStream INSIDE LOOK Beta 2 Version CD            Applicant admitted prior art; Faustini;
 5                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
 6                                                         Composer; Ray; Lemay; NetObjects
 7                                                         Fusion 4.0; NetObjects Fusion 4.0 User
                                                           Guide; NetObjects Dynamics Page;
 8                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
 9                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
10
                                                           Müller; Amaya; Quint; W3C; W3C1;
11                                                         W3C2; W3C3; W3C4; Quint1; Stanek;
                                                           Flanagan; Lenz; FrontPage; Randall;
12                                                         SilverStream Product Demonstration;
                                                           SilverStream Authorized Guide;
13                                                         SilverStream 1.5 CD; Epstein; Lee;
                                                           Halviatti; SilverStream White Paper;
14
                                                           SilverStream 1.0 Starter Pack;
15                                                         SilverStream 1.0 CD; SilverStream 1.0a
                                                           Sampler CD; SilverStream 1.0b
16                                                         Sampler CD; SilverStream Tutorial
                                                           (Nov. 1997); SilverStream
17                                                         Programmer’s Guide (Nov. 1997);
                                                           SilverStream Programmer’s Guide
18
                                                           (Sept. 1998); SilverStream
19                                                         Administration Guide (Nov. 1997);
                                                           SilverStream Administration Guide
20                                                         (Sept. 1998); SilverStream 2.0
                                                           Application Server; and/or the
21                                                         knowledge of one of ordinary skill in
22                                                         the art.
     SilverStream 2.0 Application Server                   Applicant admitted prior art; Faustini;
23                                                         Skok; Bernardo; Kirk; Gever; Graham;
                                                           Qureshi; Berger; Beri; Merrill; Netscape
24                                                         Composer; Ray; Lemay; NetObjects
                                                           Fusion 4.0; NetObjects Fusion 4.0 User
25                                                         Guide; NetObjects Dynamics Page;
26                                                         NetObjects Fusion Dynamic Actions
                                                           Reference; SilverStream System;
27                                                         SilverStream 2.0; GeoCities; Sawyer;
                                                           Yan; Selfridge; Liew; Kopetzky;
28
                                                  162
                       MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
     Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 167 of 169




 1               Primary Reference                               Secondary Reference
                                                       Müller; Amaya; Quint; W3C; W3C1;
 2                                                     W3C2; W3C3; W3C4; Quint1; Stanek;
 3                                                     Flanagan; Lenz; FrontPage; Randall;
                                                       SilverStream Product Demonstration;
 4                                                     SilverStream Authorized Guide;
                                                       SilverStream 1.5 CD; Epstein; Lee;
 5                                                     Halviatti; SilverStream White Paper;
                                                       SilverStream 1.0 Starter Pack;
 6                                                     SilverStream 1.0 CD; SilverStream 1.0a
 7                                                     Sampler CD; SilverStream 1.0b
                                                       Sampler CD; SilverStream Tutorial
 8                                                     (Nov. 1997); SilverStream
                                                       Programmer’s Guide (Nov. 1997);
 9                                                     SilverStream Programmer’s Guide
                                                       (Sept. 1998); SilverStream
10                                                     Administration Guide (Nov. 1997);
11                                                     SilverStream Administration Guide
                                                       (Sept. 1998); SilverStream INSIDE
12                                                     LOOK Beta 2 Version CD; and/or the
                                                       knowledge of one of ordinary skill in
13                                                     the art.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              163
                   MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
      Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 168 of 169




 1                                     PROOF OF SERVICE
            I am employed in the County of Dallas, State of Texas. I am over the age of 18 years and
 2
        not a party to the within action. My business address is 2021 McKinney Ave, Suite 2000,
 3

 4      Dallas TX, 75201.

 5
                        On July 12, 2019 I served the document(s) described as
 6

 7        • MAGENTO’S SUPPLEMENTAL PATENT LOCAL RULE 3-3 INVALIDITY
             CONTENTIONS AND PATENT LOCAL RULE 3-4 DISCLOSURES
 8
        on all interested parties in this action as follows (or as on the attached service list):
 9

10    Timothy Devlin (pro hac vice)
      Robert Dean Kiddie, Jr. (pro hac vice)
11    tdevlin@devlinlawfirm.com
      rkiddie@devlinlawfirm.com
12    DEVLIN LAW FIRM LLC
      1526 Gilpin Avenue
13
      Wilmington, DE 19806
14    Telephone: (302) 449-9010
      Facsimile: (302) 353-4251
15
      Jeffrey Francis Craft (SBN 147186)
16    jcraft@devlinlawfirm.com
17    DEVLIN LAW FIRM LLC
      1731 Fox Springs Circle
18    Newbury Park, CA 91320

19    Seth W. Wiener (SBN 203747)
      sethwiener@yahoo.com
20    LAW OFFICES OF SETH W.WIENER
21    609 Karina Court
      San Ramon, CA 94582
22    Telephone: (925) 487-5607

23          (U.S. MAIL) I served the foregoing document(s) by U.S. Mail, as follows: I placed true
     copies of the document(s) in a sealed envelope addressed to each interested party as shown above.
24   I placed each such envelope for collection and mailing at Sidley Austin LLP, San Francisco,
25   California. I am readily familiar with the Firm’s business practice for collection and processing
     of correspondence for mailing. Under that practice, the correspondence would be deposited in the
26   United States Postal Service on that same day in the ordinary course of business, with postage
     thereon fully prepaid.
27          (E-MAIL) I caused the document(s) to be delivered by e-mail to each interested party as
     shown above.
28
                                                      164
                         MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
      Case 6:20-cv-00804-ADA Document 47-24 Filed 02/23/21 Page 169 of 169




 1           I declare under penalty of perjury under the laws of the State of California that the above

 2   is true and correct.

 3           Executed on July 12, 2019 at Dallas, Texas.

 4
                                                         /s/ Andrew T. Langford
 5                                                       Andrew T. Langford
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       165
                            MAGENTO’S SUPPLEMENTAL PATENT L.R. 3-3 AND 3-4 DISCLOSURES
